


--------------------------------------------------------------------------------



CREDIT AGREEMENT

Dated as of August 12, 2019

among

DaVita Inc.,
as Borrower,

The Guarantors Party Hereto,
The Lenders Party Hereto,
and
Wells Fargo Bank, National Association,
as Administrative Agent, Collateral Agent
and Swingline lender,


Credit Agricole Corporate and Investment Bank,
JPMorgan Chase Bank, N.A. and
MUFG Bank, Ltd.,
as
Co-Syndication Agents,


Bank of America, N.A.,
Barclays Bank PLC,
Credit Suisse Loan Funding LLC
Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc., and
SunTrust Bank,
as
Co-Documentation Agents
_____________________


Wells Fargo Securities, LLC,
Credit Agricole Corporate and Investment Bank,
JPMorgan Chase Bank, N.A.,
MUFG Bank, Ltd.,
Bank of America, N.A.,
Barclays Bank PLC,
Credit Suisse Loan Funding LLC,
Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc., and
SunTrust Robinson Humphrey, Inc.,
as
Joint Lead Arrangers and Joint Bookrunners


The Bank of Nova Scotia, and
Sumitomo Mitsui Banking Corporation
as
Senior Managing Agents


BBVA USA,
Capital One, National Association,
Citizens Bank, N.A.,
Fifth Third Bank,
HSBC Bank USA, National Association,
The Huntington National Bank,
PNC Bank, National Association,
Regions Bank,
Santander Bank, N.A.,
and
TD Bank, N.A.
as
Managing Agents



--------------------------------------------------------------------------------



        
        

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS
1
1.1
Defined Terms
1
1.2
Classification of Loans
49
1.3
Terms Generally
49
1.4
Accounting Terms; GAAP
49
1.5
Resolution of Drafting Ambiguities
50
1.6
Exchange Rates; Currency Equivalents.
50
1.7
Additional Alternative Currencies.
50
1.8
Change of Currency.
51
1.9
Certain Conditions, Calculations and Tests.
51
1.10
Divisions
53
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
53
2.1
Term Commitments
53
2.2
Procedure for Term Loan Borrowing
53
2.3
Repayment of Term Loans.
54
2.4
Revolving Commitments.
54
2.5
Procedure for Revolving Loan Borrowing
55
2.6
Swingline Commitment.
56
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans.
56
2.8
Commitment Fees, etc.
58
2.9
Termination or Reduction of Revolving Commitments and Tranche A Term
Commitments.
59
2.10
Optional Prepayments
59
2.11
Mandatory Prepayments and Commitment Reductions.
60
2.12
Conversion and Continuation Options.
63
2.13
Limitations on Eurodollar Tranches
64
2.14
Interest Rates and Payment Dates.
64
2.15
Computation of Interest and Fees.
64
2.16
Inability to Determine Interest Rate
65
2.17
Pro Rata Treatment and Payments.
66
2.18
Requirements of Law.
68
2.19
Taxes.
69
2.20
Indemnity
72
2.21
Change of Lending Office
72
2.22
Replacement of Lenders
72
2.23
Repayment of Loans; Evidence of Debt.
73
2.24
Increase in Commitments.
73
2.25
Extensions of Term Loans and Revolving Commitments.
77
2.26
Defaulting Lenders
79
2.27
Refinancing Amendments.
80
SECTION 3 LETTERS OF CREDIT
81
3.1
LC Commitment.
81
3.2
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
82



-i-
        

--------------------------------------------------------------------------------




3.3
Fees and Other Charges
83
3.4
Participations
83
3.5
Reimbursement
83
3.6
Obligations Absolute
84
3.7
Disbursement Procedures
85
3.8
Interim Interest
85
3.9
Replacement of the Issuing Lender
85
3.10
Cash Collateralization
86
3.11
Provisions Related to Extended Revolving Commitments
86
SECTION 4 REPRESENTATIONS AND WARRANTIES
87
4.1
Organization; Power
87
4.2
Capital Stock; Subsidiaries
87
4.3
Authorization; No Conflicts
87
4.4
No Approvals
87
4.5
Enforceability
88
4.6
Litigation
88
4.7
Financial Statements; Projections.
88
4.8
Properties
88
4.9
Intellectual Property
89
4.10
No Material Misstatements
89
4.11
Margin Stock
89
4.12
Investment Company Act
89
4.13
Solvency
89
4.14
Employee Benefit Plans.
89
4.15
Environmental Laws.
90
4.16
Taxes
91
4.17
Government Reimbursement Programs; Medicare/Medicaid/Tricare.
91
4.18
Agreements
93
4.19
Use of Proceeds
93
4.20
Labor Matters
93
4.21
[Reserved]
93
4.22
Security Documents
93
4.23
Anti-Terrorism Law
93
4.24
Beneficial Ownership Certification
94
SECTION 5 CONDITIONS PRECEDENT
94
5.1
Conditions to Initial Credit Extension
94
5.2
Conditions to All Credit Extensions
97
SECTION 6 AFFIRMATIVE COVENANTS
98
6.1
Reporting Requirements
98
6.2
Compliance with Laws, Etc
100
6.3
Payment of Taxes, Etc
101
6.4
Compliance with Environmental Laws
101
6.5
Insurance.
101
6.6
Preservation of Corporate Existence, Etc
101
6.7
Visitation Rights
102
6.8
Keeping of Books
102



-ii-



--------------------------------------------------------------------------------




6.9
Maintenance of Properties, Etc
102
6.10
Transactions with Affiliates
102
6.11
Use of Proceeds
103
6.12
Additional Collateral; Additional Guarantors.
103
6.13
Security Interests; Further Assurances
103
6.14
Ratings
104
6.15
Designation of Subsidiaries
104
6.16
Post-Closing Actions
105
SECTION 7 NEGATIVE COVENANTS
105
7.1
Liens, Etc
105
7.2
Debt
107
7.3
Change in Nature of Business
110
7.4
Mergers, Etc
110
7.5
Sales, Etc., of Assets
111
7.6
Investments in Other Persons
114
7.7
Restricted Payments
117
7.8
Fiscal Year
118
7.9
Prepayments of Other Debt; Modifications of Constitutive Documents and Other
Documents, etc
119
7.10
Negative Pledge
119
7.11
Payment Restrictions Affecting Restricted Subsidiaries
120
7.12
[Reserved].
121
7.13
[Reserved]
121
7.14
Anti-Terrorism Law; Anti-Money Laundering.
121
7.15
Embargoed Person
121
7.16
Financial Covenant
122
SECTION 8 EVENTS OF DEFAULT
122
8.1
Events of Default
122
8.2
Application of Proceeds
125
SECTION 9 THE AGENTS
126
9.1
Appointment and Authority
126
9.2
Rights as a Lender
126
9.3
Exculpatory Provisions
126
9.4
Reliance by Agent
127
9.5
Delegation of Duties
127
9.6
Resignation of Agent
128
9.7
Non-Reliance on Agent and Other Lenders
128
9.8
No Other Duties, etc
128
9.9
Withholding Tax
128
9.10
Certain ERISA Matters.
129
SECTION 10 GUARANTEE
130
10.1
The Guarantee
130
10.2
Obligations Unconditional
130
10.3
Reinstatement
132
10.4
Subrogation; Subordination
132
10.5
Remedies
132



-iii-



--------------------------------------------------------------------------------




10.6
Instrument for the Payment of Money
132
10.7
Continuing Guarantee
132
10.8
General Limitation on Guaranteed Obligations
132
10.9
Release of Guarantors
132
10.10
Keepwell
133
SECTION 11 MISCELLANEOUS
133
11.1
Amendments and Waivers
133
11.2
Notices.
135
11.3
No Waiver; Cumulative Remedies
137
11.4
Survival
137
11.5
Expenses; Indemnity; Damage Waiver.
138
11.6
Successors and Assigns; Participations and Assignments.
139
11.7
Adjustments; Set-off.
143
11.8
Counterparts; Integration; Effectiveness
143
11.9
Severability
144
11.10
WAIVER OF JURY TRIAL
144
11.11
GOVERNING LAW
144
11.12
Submission to Jurisdiction; Waivers
144
11.13
Acknowledgments
145
11.14
Releases of Guarantees and Liens.
145
11.15
Confidentiality
145
11.16
Headings
146
11.17
USA PATRIOT Act
146
11.18
Interest Rate Limitation
146
11.19
Third Party Beneficiary
146
11.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
147
11.21
Acknowledgment Regarding Any Supported QFCs
147











-iv-



--------------------------------------------------------------------------------






SCHEDULES:
 
 
I
Commitments
II
Specified LC Sublimits
III
Guarantors
IV
Unrestricted Subsidiaries
1.1
Existing Letters of Credit
4.2
Subsidiaries
4.4
Consents, Authorizations, Filings and Notices
6.16
Post-Closing Actions
7.1(c)
Existing Liens
7.2(b)
Existing Debt
7.6
Investments
 
 
EXHIBITS:
 
 
A
[Reserved]
B
Form of Compliance Certificate
C
Form of Solvency Certificate
D
[Reserved]
E
Form of Assignment and
F
[Reserved]
G
Form of Prepayment Option Notice
H
Form of Borrowing Request
I
[Reserved]
J
Form of Exemption Certificate
K
[Reserved]
L
Form of Joinder Agreement
M
Form of Intercompany Note
N-1
Form of Revolving Loan Note
N-2
Form of Tranche A Term Loan Note
N-3
Form of Tranche B Term Loan Note
N-4
Form of Swingline Note
O
Form of LC Request
P
Form of Interest Election Request
Q
Form of First Lien Intercreditor Agreement





-v-
        

--------------------------------------------------------------------------------






This CREDIT AGREEMENT, dated as of August 12, 2019 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
DaVita Inc., a Delaware corporation (the “Borrower”), the Guarantors (as defined
in Section 1.1) party hereto, the several banks and other financial institutions
or entities from time to time lenders under this Agreement (the “Lenders”), Bank
of America, N.A. , Barclays Bank PLC, Credit Suisse Loan Funding LLC, Goldman
Sachs Bank USA, Morgan Stanley Senior Funding, Inc. and SunTrust Bank, as
co-documentation agents (in such capacity, the “Documentation Agents”), Credit
Agricole Corporate and Investment Bank, JPMorgan Chase Bank, N.A. and MUFG Bank,
Ltd., as co-syndication agents (in such capacity, the “Syndication Agents”), and
Wells Fargo Bank, National Association, as administrative agent, collateral
agent and swingline lender.
WITNESSETH:
WHEREAS, the Borrower, the guarantors party thereto, the lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, are party to that certain credit agreement, dated as of June
24, 2014, (as amended on March 29, 2018, November 21, 2018 and May 6, 2019, the
“Existing Credit Agreement”);
WHEREAS, the Borrower intends to redeem any and all of its outstanding 5.750%
senior notes due 2022;
WHEREAS, in connection with the consummation of the Transactions (as defined
below), the Borrower has requested the Lenders to extend credit in the form of
(a) Tranche A Term Loans on or after the Closing Date, in an aggregate principal
amount of $1,750,000,000, (b) Tranche B Term Loans on the Closing Date in an
aggregate principal amount of $2,750,000,000 and (c) Dollar Revolving
Commitments in an aggregate principal amount of $700,000,000 and (d) Alternative
Currency Revolving Commitments in an aggregate principal amount of $300,000,000;
and
WHEREAS, the proceeds of the Loans are to be used in accordance with Section
4.19;
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Lender is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2022 Senior Notes” shall mean the 5.750% Senior Notes due 2022 issued pursuant
to the 2022 Senior Notes Indenture, including, without limitation,
$1,250,000,000 aggregate principal amount of such 5.750% Senior Notes due 2022
outstanding as of the Closing Date and such additional 5.750% Senior Notes due
2022 as may be issued from time to time thereafter.
“2022 Senior Notes Guarantees” shall mean the guarantees of the 2022 Senior
Notes pursuant to the 2022 Senior Notes Indenture by the guarantors party to the
2022 Senior Notes Indenture from time to time.
“2022 Senior Notes Indenture” shall mean the indenture dated as of August 28,
2012 by and among the Borrower, the guarantors party thereto from time to time
and The Bank of New York




        

--------------------------------------------------------------------------------





Mellon Trust Company, N.A., as trustee, pursuant to which the 2022 Senior Notes
were and may be issued, as heretofore amended and supplemented and as the same
may be further amended or supplemented from time to time.
“2024 Senior Notes” shall mean the 5.125% Senior Notes due 2024 issued pursuant
to the 2024 Senior Notes Indenture, including, without limitation,
$1,750,000,000 aggregate principal amount of such 5.125% Senior Notes due 2024
Notes outstanding as of the Closing Date and such additional 5.125% Senior Notes
due 2024 as may be issued from time to time thereafter.
“2024 Senior Notes Guarantees” shall mean the guarantees of the 2024 Senior
Notes pursuant to the 2024 Senior Notes Indenture by the guarantors party to the
2024 Senior Notes Indenture from time to time.
“2024 Senior Notes Indenture” shall mean the indenture dated as of June 13, 2014
by and among the Borrower, the guarantors party thereto from time to time and
The Bank of New York Mellon Trust Company, N.A., as trustee, pursuant to which
the 2024 Senior Notes were issued, and may hereafter be issued, as heretofore
amended and supplemented and as the same may be further amended or supplemented
from time to time.
“2025 Senior Notes” shall mean the 5.000% Senior Notes due 2025 issued pursuant
to the 2025 Senior Notes Indenture, including, without limitation,
$1,500,000,000 aggregate principal amount of such 5.000% Senior Notes due 2025
outstanding as of the Closing Date and such additional 5.000% Senior Notes due
2025 as may be issued from time to time thereafter.
“2025 Senior Notes Guarantees” shall mean the guarantees of the 2025 Senior
Notes pursuant to the 2025 Senior Notes Indenture by the guarantors party to the
2025 Senior Notes Indenture from time to time.
“2025 Senior Notes Indenture” shall mean the indenture dated as of April 17,
2015 by and among the Borrower, the guarantors party thereto from time to time
and The Bank of New York Mellon Trust Company, N.A., as trustee, pursuant to
which the 2025 Senior Notes were issued and may hereafter be issued, as
heretofore amended and supplemented and as the same may be further amended or
supplemented from time to time.
“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (c) the Eurodollar Rate applicable on such day (or, if such date is
not a Business Day, the immediately preceding Business Day) if a Eurodollar Loan
with an Interest Period of one month were being made on such day plus 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Person serving as Administrative Agent as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the Person
serving as Administrative Agent in connection with extensions of credit to
debtors). Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively; provided that the ABR shall at no time be less than 0.0% per
annum.
“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the ABR. ABR Loans shall be denominated in Dollars.


-2-
        

--------------------------------------------------------------------------------





“Acquisition Period” shall mean any period commencing on the date that a
Material Acquisition is consummated through and including the last day of the
fourth full fiscal quarter following the date on which such acquisition is
consummated; provided that there shall be at least one full fiscal quarter
between any two Acquisition Periods.
“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Debt pursuant to a Refinancing Amendment in accordance with Section 2.27;
provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent that each such Additional Refinancing Lender
is not then an existing Lender, an Affiliate of a then existing Lender or an
Approved Fund, (ii) in the case of any Other Revolving Commitments, the Issuing
Lender and the Swingline Lender and (iii) the Borrower.
“Adjustment Date” shall have the meaning given to such term in the definition of
“Pricing Grid.”
“Administrative Agent” shall mean Wells Fargo Bank, National Association,
together with its affiliates, as the arranger of the Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person shall mean
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Agents” shall mean, collectively, the Syndication Agents, the Documentation
Agents, the Collateral Agent and the Administrative Agent.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” shall have the meaning given to such term in the preamble hereto.
“Alternative Currency” shall mean each of Dollars, Euro and Sterling and each
other currency that is approved in accordance with Section 1.7.
“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, (i) if the applicable Alternative Currency is
other than Dollars, the equivalent amount thereof in such Alternative Currency
as determined by the Administrative Agent at such time on


-3-
        

--------------------------------------------------------------------------------





the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars or (ii) if the
applicable Alternative Currency is Dollars, such amount.
“Alternative Currency LC Obligations” shall mean, at any time, an amount equal
to the sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Alternative Currency Letters of Credit and (b) the aggregate amount
of all LC Disbursements in respect of Alternative Currency Letters of Credit
that have not then been reimbursed pursuant to Section 3.5. The Alternative
Currency LC Obligations of any Lender at any time shall be its Alternative
Currency Revolving Percentage of the total Alternative Currency LC Obligations
at such time.
“Alternative Currency Letter of Credit” shall mean each Letter of Credit issued
under the Alternative Currency Revolving Facility.
“Alternative Currency Revolving Commitment” shall mean, as to any Lender, the
obligation of such Lender, if any, to make Alternative Currency Revolving Loans
and participate in Swingline Loans and Alternative Currency Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
opposite such Lender’s name on Schedule I, in an Increase Joinder or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
“Alternative Currency Revolving Extensions of Credit” shall mean, as to any
Alternative Currency Revolving Lender at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Alternative Currency Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Alternative Currency
Revolving Percentage of the LC Obligations then outstanding and (c) such
Lender’s Alternative Currency Revolving Percentage of the aggregate principal
amount of Swingline Loans then outstanding.
“Alternative Currency Revolving Facility” shall mean the Alternative Currency
Revolving Commitments and the Alternative Currency Revolving Loans made
thereunder.
“Alternative Currency Revolving Lender” shall mean each Lender that has an
Alternative Currency Revolving Commitment or holds Alternative Currency
Revolving Loans.
“Alternative Currency Revolving Loans” shall have the meaning given to such term
in Section 2.4(a).
“Alternative Currency Revolving Percentage” shall mean, as to any Alternative
Currency Revolving Lender at any time, the percentage which such Lender’s
Alternative Currency Revolving Commitment then constitutes of the Total
Alternative Currency Revolving Commitments or, at any time after the Alternative
Currency Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Alternative Currency
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Alternative Currency Revolving Loans then outstanding; provided that, in
the event that the Alternative Currency Revolving Loans are paid in full prior
to the reduction to zero of the Total Alternative Currency Revolving Extensions
of Credit, the Alternative Currency Revolving Percentages shall be the
Alternative Currency Revolving Percentages in effect immediately prior to such
payment in full.
“Anti-Terrorism Laws” shall have the meaning given to such term in
Section 4.23(a).


-4-
        

--------------------------------------------------------------------------------





“Applicable Margin” shall mean, for each Type of Loan, the rate per annum set
forth under the relevant column heading below:
 
ABR Loans
Eurodollar Loans
Revolving Loans and Swingline Loans
0.50%
1.50%
Tranche A Term Loans
0.50%
1.50%
Tranche B Term Loans
1.25%
2.25%

; provided that on and after the first Adjustment Date occurring after the
completion of the Fiscal Quarter of the Borrower ending December 31, 2019, the
Applicable Margin in respect of all Loans (other than the Tranche B Term Loans)
will be determined pursuant to the Pricing Grid.
“Applicable Participants” shall mean (i) with respect to any Alternative
Currency Letter of Credit, the Alternative Currency Revolving Lenders and (ii)
with respect to any Dollar Letters of Credit, the Dollar Revolving Lenders.
“Application” shall mean an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
“Approved Fund” shall have the meaning given to such term in Section 11.6(b).
“Asset Sale” shall mean any Disposition of property (including sales and
issuances of Capital Stock of any Restricted Subsidiary (other than sales and
issuances that do not decrease the percentage ownership of the Borrower and its
Restricted Subsidiaries in each class of Capital Stock of such Restricted
Subsidiary)) or series of related Dispositions of property (excluding any such
Disposition permitted by clauses (a) – (e), (g), (h), (i), (j), (l) – (t) of
Section 7.5) that yields Net Cash Proceeds to any Restricted Company (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $50,000,000 (provided that the issuance
and sale of the Borrower’s stock by the Borrower shall not be deemed an “Asset
Sale”).
“Assignee” shall have the meaning given to such term in Section 11.6(b)(i).
“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit E.
“Attributable Indebtedness” means, on any date, in respect of any Financing
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as debt of such Person prepared as of such date in accordance with
GAAP.
“Available Alternative Currency Revolving Commitment” shall mean, as to any
Alternative Currency Revolving Lender at any time, an amount equal to (a) such
Lender’s Alternative Currency Revolving Commitment then in effect minus (b) such
Lender’s Alternative Currency Revolving Extensions of Credit then outstanding;
provided that in calculating any Lender’s Alternative Currency Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Alternative Currency Revolving Commitment pursuant to Section 2.8(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.


-5-
        

--------------------------------------------------------------------------------





“Available Amount” shall mean, at any date of determination (the “Available
Amount Reference Date”), an amount equal to (a) Cumulative Consolidated Net
Income minus (b) the aggregate sum of (i) Investments made pursuant to Section
7.6(k)(ii), (ii) the amount of purchases, redemptions, acquisitions, dividends
and distributions made pursuant to Section 7.7(d)(ii) and (iii) the amount of
payments, prepayments, redemptions or acquisitions of Debt pursuant to Section
7.9(a)(ii)(y), in each case during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Date (without taking into account the intended usage of the
Available Amount on such Available Amount Reference Date). For the avoidance of
doubt, if the Available Amount is a negative amount, it shall not reduce
availability hereunder under any other exception or provision not based on the
Available Amount.
“Available Dollar Revolving Commitment” shall mean, as to any Dollar Revolving
Lender at any time, an amount equal to (a) such Lender’s Dollar Revolving
Commitment then in effect minus (b) such Lender’s Dollar Revolving Extensions of
Credit then outstanding.
“Available Revolving Commitment” shall mean, collectively, the Available Dollar
Revolving Commitment and the Available Alternative Currency Revolving
Commitment.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
if such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender” shall have the meaning given to such term in Section
11.7(a).


-6-
        

--------------------------------------------------------------------------------





“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
“Borrower” shall have the meaning given to such term in the preamble hereto.
“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing Request” shall mean a Borrowing Request substantially in the form of
Exhibit H.
“Business Day” shall mean (i) with respect to Obligations denominated in
Dollars, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to Obligations denominated in an Alternative Currency (other than
Dollars), a day on which banks are open for general business in London and, in
each case,
(a)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
means (i) a TARGET Day and (ii) a day on which banks are open for general
business in London;
(c)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Sterling, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London or other applicable
offshore interbank market for Sterling; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in Sterling in respect of a Eurodollar Loan denominated in Sterling, or
any other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in
London.
“Capital Assets” shall mean, with respect to any Person, all equipment, fixed
assets and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.


-7-
        

--------------------------------------------------------------------------------





“Capital Expenditures” shall mean, with respect to any Person for any period,
all expenditures made directly or indirectly by such Person during such period
for Capital Assets related to acquiring, maintaining, replacing or repairing
existing property or assets (including any Dialysis Facility) of such Person
(whether paid in cash or other consideration or accrued as a liability), but,
for the avoidance of doubt, excluding any Investments permitted by Section
7.6(e) and (f). For purposes of this definition, the purchase price of equipment
or other fixed assets that are purchased simultaneously with the trade-in of
existing assets or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time or the amount of such insurance proceeds, as the case may
be.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
“Captive Insurance Subsidiary” shall mean, any Subsidiary that is regulated as
an insurance company by a state health, financing, insurance or human services
agency in the United States.
“Cash Equivalents” shall mean (a) securities with maturities of one year or less
from the date of acquisition, or floating rate securities with longer maturities
but rate resets within a year, issued, fully guaranteed or insured by the United
States of America (or any agency or instrumentality thereof), or any foreign
government or supranational organization, rated AAA by S&P and Aaa by Moody’s,
(b) securities with maturities of one year or less from the date of acquisition
issued, fully guaranteed by any State of the United States of America or any
political subdivision thereof either (i) rated at least AA- or SP1 by S&P or Aa3
or MIG1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments or (ii) fully collateralized by securities described in clause
(a) and/or cash, (c) certificates of deposit, time deposits, overnight bank
deposits, bankers’ acceptances and repurchase agreements issued by a Qualified
Issuer or fully insured or guaranteed by the United States of America (or any
agency or instrumentality thereof) to the extent the same are backed by the full
faith and credit of the United States of America having maturities of one year
or less from the date of acquisition, (d) commercial paper or corporate bonds of
an issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of investments, and having maturities of 270
days or less from the date of acquisition, (e) money market accounts or funds,
mutual funds, or funds exempt from SEC registration, a substantial portion of
the assets of which constitute Cash Equivalents described in clauses (a) through
(d) above, with, issued by or managed by Qualified Issuers, (f) money market
accounts or funds, mutual funds, or funds exempt from SEC registration, a
substantial portion of the assets of which constitute Cash Equivalents described
in clauses (a) through (d) above, which money market accounts or funds have net
assets of not less than $500,000,000 and have the highest rating available of
either S&P or Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments and (g) money market accounts or funds rated
at least AA by S&P and at least Aa by Moody’s.
“Cash Flow from Operating Activities” shall mean the net cash provided by
operating activities of the Borrower and its Restricted Subsidiaries, determined
on a Consolidated basis in accordance with GAAP, as set forth on the financial
statements delivered by the Borrower pursuant to Section 6.1(b).


-8-
        

--------------------------------------------------------------------------------





“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing card, travel and
entertainment card, credit or debit card, electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement (or with respect to Cash Management Agreements
existing on the Closing Date, on the Closing Date), is the Administrative Agent,
a Lender or an Affiliate of the Administrative Agent or a Lender, in its
capacity as a party to such Cash Management Agreement.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.
“Change in Law” shall have the meaning given to such term in Section 2.18(b).
“Change of Control” shall mean at any time:
(a)    any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than a Permitted Holder (i) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of Voting Interests in the Borrower (including through securities convertible
into or exchangeable for such Voting Interests) representing 35% or more of the
combined voting power of all of the Voting Interests in the Borrower (on a fully
diluted basis) or (ii) otherwise has the ability, directly or indirectly, to
elect a majority of the Board of Directors of the Borrower;
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of the Borrower, which members comprising such
majority were either directors at the beginning of such period or were elected
or nominated by such directors) have ceased for any reason to constitute a
majority of the Board of Directors of the Borrower; or
(c)    the occurrence of a Specified Change of Control;
provided that notwithstanding the foregoing the occurrence of a reorganization
that results in all the Capital Stock of the Borrower being held by a Parent
Entity shall not result in a Change of Control, so long as the shareholders of
the Parent Entity immediately after such reorganization are substantially the
same as the shareholders of the Borrower (with substantially equivalent
ownership percentages) immediately preceding such reorganization.
“Charges” shall have the meaning given to such term in Section 11.18.
“Class,” when used in reference to any Loan or borrowing, refers to whether such
Loan, or the Loans comprising such borrowing, are Dollar Revolving Loans,
Alternative Currency Revolving Loans, Tranche A Term Loans, Tranche B Term
Loans, Incremental Term Loans, Extended Term Loans, Other Revolving Loans or
Other Term Loans; when used in reference to any Commitment, refers to whether
such Commitment is a Tranche A Term Commitment, Tranche B Term Commitment,
Dollar Revolving Commitment, Alternative Currency Revolving Commitment,
Incremental Term Loan Commitment, Increased Revolving Commitment, Extended
Revolving Commitment, Other Term Loan


-9-
        

--------------------------------------------------------------------------------





Commitment or Other Revolving Commitment; and, when used in reference to any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 5.1 and 5.2 shall have been satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean the Collateral as defined in the Security Agreement and
all other property of the Loan Parties, now owned or hereafter acquired, or in
which a Loan Party otherwise has rights, title or interest, upon which a Lien is
purported to be created by any Security Document.
“Collateral Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral agent for the Secured Parties and the Issuing Lender, and
its successors.
“Commitment” shall mean, as to any Lender, the sum of the Tranche A Term
Commitment, the Tranche B Term Commitment and the Revolving Commitment of such
Lender and any Commitment extended by such Lender as provided in Section 2.24.
“Commitment Fee Rate” shall mean 0.25% per annum; provided that on and after the
first Adjustment Date occurring after the completion of the Fiscal Quarter of
the Borrower ending December 31, 2019, the Commitment Fee Rate will be
determined pursuant to the Pricing Grid.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning given to such term in Section 11.2(d).
“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 11.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Confidential Healthcare Information” shall have the meaning provided in Section
6.7.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated July 2019, and furnished to certain Lenders.
“Consolidated” or “consolidated” shall mean the consolidation of accounts in
accordance with GAAP.


-10-
        

--------------------------------------------------------------------------------





“Consolidated EBITDA” shall mean with respect to any Person for any period, the
amount equal to the sum of (a) the Consolidated Net Income of such Person and
its Restricted Subsidiaries for such period plus (b) the sum of each of the
following expenses that have been deducted in the determination of the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period: (i) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period and any cash charges for refinancing any of the
Obligations, (ii) all income tax expense (whether federal, state, local, foreign
or otherwise) of such Person and its Restricted Subsidiaries for such period,
(iii) all depreciation expense of such Person and its Restricted Subsidiaries
for such period, (iv) all amortization expense of such Person and its Restricted
Subsidiaries for such period, (v) cash fees, expenses, charges, debt
extinguishment costs and other costs incurred in connection with the
Transactions, (vi) all non-cash charges, write-downs, expenses, losses or items
otherwise deducted in determining the Consolidated Net Income of such Person and
its Restricted Subsidiaries for such period (excluding any non-cash charge that
results in an accrual of a reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); provided that for any period, the amount of
non-cash charges arising from the write-off of current assets shall not be
included in this subclause (vi), (vii) consolidated expenses for valuation
adjustments or impairment charges, (viii) all expenses and charges relating to
non-controlling interests and equity income in Restricted Subsidiaries, (ix) all
extraordinary losses subtracted in determining the Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period, (x) any losses of a
Person (other than a Restricted Subsidiary) in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest that is accounted for using
the equity method, (xi) cash fees, expenses, charges, debt extinguishment costs
and other costs incurred in connection with any Investments permitted by Section
7.6(e), (f), (j) or (i) and any sale, lease transfer or other disposition of
assets permitted by Section 7.5(f), (g), (h), (i), (j), (k) or (m), (xii) cash
expenses attributable to the early extinguishment or conversion of Debt
(including deferred financing expenses written off and premiums paid) and (xiii)
unusual or nonrecurring losses or charges for such period minus (c) all
extraordinary gains added in determining the Consolidated Net Income of such
Person and its Restricted Subsidiaries for such period, minus (d) the aggregate
amount of all non-cash items increasing Consolidated Net Income (other than the
accrual of revenue or recording of receivables in the ordinary course of
business)for such period, minus (e) unusual or nonrecurring gains for such
period.
Unless the context otherwise requires, each reference to “Consolidated EBITDA”
in this Agreement shall be deemed to refer to the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries.
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
Specified Transactions that have been made at any time on or after the first day
of the Measurement Period thereof but prior to or contemporaneously with the
event for which the calculation is made (such date, the “Reference Date”) as if
each such Specified Transaction had been consummated on the day prior to the
first day of such period. Notwithstanding anything to the contrary contained in
this paragraph, when calculating the Leverage Ratio for purposes of (i) the
Pricing Grid, (ii) the ECF Percentages and (iii) determining actual compliance
(and not compliance on a Pro Forma Basis) with any covenant pursuant to
Section 7.16, (A) any Specified Transactions that occurred subsequent to the end
of the applicable Measurement Period shall not be given pro forma effect and (B)
such calculations shall be based on the financial statements delivered pursuant
to Section 6.1(b) or (c), as applicable, for the relevant Measurement Period.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the gross interest expense accrued on all Debt of such Person and its
Restricted Subsidiaries during such


-11-
        

--------------------------------------------------------------------------------





period, determined on a Consolidated basis and in accordance with GAAP for such
period, including, without limitation, (a) in the case of the Borrower, all fees
paid or payable pursuant to Section 2.8, (b) commissions, discounts and other
fees and charges paid or payable in connection with letters of credit
(including, without limitation, the Letters of Credit), (c) all amortization of
original issue discount in respect of all Debt of such Person and its Restricted
Subsidiaries, (d) all dividends on Redeemable Preferred Interests, to the extent
paid or payable in cash, (e) commissions, discounts, yield and other fees and
charges incurred in connection with any Permitted Receivables Financing which
are payable to any Person other than the Borrower or a Guarantor, (f) imputed
interest on Financing Lease Obligations of the Borrower and its Restricted
Subsidiaries for such period (but excluding, for the avoidance of doubt, any
lease, rental or other expense in connection with a Non-Financing Lease
Obligation) and (g) cash contributions to any employee stock ownership plan or
similar trust to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than such Person and its Restricted
Subsidiaries) in connection with Debt incurred by such plan or trust, minus
interest income of the Borrower and its Restricted Subsidiaries received upon
cash and Cash Equivalents during such period.
For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by the Borrower to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP (or, if not implicit, as otherwise determined in accordance
with GAAP).
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or net loss) of the Restricted Companies, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries (provided that such income (or
deficit) may be included in pro forma calculations as otherwise provided in this
Agreement), (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions and (c) solely for purposes of
calculating the Cumulative Consolidated Net Income, the undistributed earnings
of any Restricted Subsidiary of the Borrower to the extent that the declaration
or payment of dividends or similar distributions by such Restricted Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Restricted Subsidiary.
“Consolidated Tangible Assets” shall mean, with respect to any Person, the
consolidated assets of such Person and its Restricted Subsidiaries as determined
in accordance with GAAP (and if applicable as appearing within the Required
Financial Information) minus goodwill and other amortizable intangible assets.
“Constitutive Documents” shall mean, with respect to any Person, the certificate
of incorporation or registration (including, if applicable, certificate of
change of name), articles of incorporation or association, memorandum of
association, charter, bylaws, certificate of limited partnership, partnership
agreement, trust agreement, joint venture agreement, certificate of formation,
articles of organization, limited liability company operating or members
agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organizational or governing documents
of such Person.


-12-
        

--------------------------------------------------------------------------------





“Contingent Obligation” shall mean, with respect to any Person, any obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligations of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of non-performance by any other party or parties to an
agreement or (c) any obligation of such Person, whether or not contingent, (i)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital,
equity capital, net worth or other balance sheet condition or any income
statement condition of the primary obligor or otherwise to maintain the solvency
of the primary obligor, (iii) to purchase, lease or otherwise acquire property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
agreement, instrument or other document evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Foreign Subsidiary” means any Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.
“Credit Agreement Refinancing Debt” shall mean (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Debt incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Debt) in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Term Loans or existing Revolving Loans (or unused Revolving
Commitments), or any then-existing Credit Agreement Refinancing Debt
(“Refinanced Debt”); provided that (i) such Debt has a maturity no earlier than,
and a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Debt, (ii) such Debt shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Debt (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums
and optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are no more materially favorable, taken as a whole, to the
lenders or holders providing such Debt in the good faith determination of the
Borrower than, those applicable to the


-13-
        

--------------------------------------------------------------------------------





Refinanced Debt being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Debt), (iv) such Debt is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (v) such Debt does not
have scheduled amortization payments of principal or payments of principal and
is not subject to mandatory redemption, repurchase, prepayment, sinking fund
obligations or prepayments at the option of the holders thereof (except
customary asset sale or change of control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the Latest Maturity Date at the time such Debt is incurred, (vi) to the extent
secured, the security agreements relating to such Debt are substantially the
same as or more favorable to the Loan Parties than the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(vii) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Debt is issued, incurred or obtained.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Lender.
“Credit Party” shall mean the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.
“Cumulative Consolidated Net Income” shall mean, as of any date, 50% of the
cumulative Consolidated Net Income (or, if such Cumulative Consolidated Net
Income shall be a loss, 100% of such loss) of the Restricted Companies since the
fiscal quarter ending June 30, 2017 to the end of the last fiscal period (taken
as one accounting period) for which financial statements have been provided to
the Lenders pursuant to Section 6.1(b) or (c) prior to such date.
“Debt” shall mean, with respect to any Person (without duplication), (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables or other accrued liabilities incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, or upon which interest
payments are customarily made, (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Attributable Indebtedness of
such Person, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities (excluding reimbursement
obligations thereunder to the extent issued in relation to trade payables and
that are discharged within 30 days after they become due), (g) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Redeemable Preferred Interest, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) for purposes of Section 7.2 and 8.1(f) only, all net obligations
of such Person in respect of Swap Agreements, take-or-pay agreements or other
similar arrangements, (i) all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing if the transaction giving rise to such obligation is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease in accordance with GAAP, (j) all Contingent Obligations of
such Person, and (k) all indebtedness and other payment obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such indebtedness or other payment obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation,


-14-
        

--------------------------------------------------------------------------------





accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness or other
payment obligations; provided that for the purposes of this subclause (k) the
amount thereof shall be equal to the lesser of (i) the amount of such
indebtedness or other payment obligations and (ii) the fair market value of the
property subject to such Lien; and provided further that, for the avoidance of
doubt and without any implication to the contrary, Non-Financing Lease
Obligations shall not constitute Debt for purposes of this Agreement. The Debt
of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor. To the extent not
otherwise included, Debt shall include the amount of any Permitted Receivables
Financing. For the avoidance of doubt, and without any implication to the
contrary, no Intercompany Receivables or any transactions giving rise thereto
shall constitute Debt.
“Default” shall mean any Event of Default, whether or not any requirement for
the giving of notice, the lapse of time, or both, has been satisfied.
“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute concerning the amount of costs and expenses
claimed by the Administrative Agent to be reimbursed pursuant to
Section 11.5(c), (b) has notified the Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent; or (d) has, or has a direct or indirect parent company
that has, in any such case (i) become the subject of a Bankruptcy Event, or (ii)
become the subject of a Bail-In Action.
“Denver Headquarters” shall mean that certain Real Property owned by the
Borrower and located at 2000 16th Street, Denver, Colorado.
“Denver Headquarters II” shall mean that certain Real Property owned by the
Borrower and located at 2001 16th Street, Denver, Colorado.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration as determined by the Borrower in good faith received by the
Borrower or any of its Restricted Subsidiaries in connection with a lease, sale,
transfer or other disposition of any assets pursuant


-15-
        

--------------------------------------------------------------------------------





to Section 7.5(f) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation.
“Designated Prepayment Amount” shall have the meaning given to such term in
Section 2.11(e).
“Dialysis Facilities” shall have the meaning given to such term in Section
4.17(a).
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Lenders” shall mean those Persons who are competitors of the
Borrower and who are identified in writing to the Administrative Agent for
further distribution to the Lenders; provided that, with respect to any
competitor identified in writing to the Administrative Agent after the Closing
Date, if the Required Lenders instruct the Administrative Agent to object to
such competitor within 60 days after receipt of such identification by the
Borrower, such competitor shall not be a “Disqualified Lender” hereunder.
“Division” shall have the meaning given to such term in Section 1.10.
“DMG Sale” shall mean the sale of the Capital Stock of DaVita Medical Holdings,
LLC, certain other Subsidiaries and affiliates of the Borrower and other
transactions pursuant to that certain Equity Purchase Agreement dated as of
December 5, 2017, as amended by that certain First Amendment to the Equity
Purchase Agreement, dated as of September 20, 2018 and that certain Second
Amendment to the Equity Purchase Agreement, dated as of December 11, 2018, by
and among the Borrower, Collaborative Care Holdings, LLC, and solely with
respect to Section 9.13 and Section 9.18 thereof, UnitedHealth Group
Incorporated.
“Documentation Agents” shall have the meaning given to such term in the preamble
hereto.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency (other than Dollars), the equivalent
amount thereof in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.
“Dollars” and “$” shall mean lawful currency of the United States.
“Dollar LC Obligations” shall mean, at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Dollar Letters of Credit and (b) the aggregate amount of all LC Disbursements in
respect of Dollar Letters of Credit that have not then been reimbursed pursuant
to Section 3.5. The Dollar LC Obligations of any Dollar Revolving Lender at any
time shall be its Dollar Revolving Percentage of the total Dollar LC Obligations
at such time.
“Dollar Letter of Credit” shall mean each Letter of Credit issued under the
Dollar Revolving Facility.


-16-
        

--------------------------------------------------------------------------------





“Dollar Revolving Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Dollar Revolving Loans and to participate in Dollar
Letters of Credit hereunder in an aggregate principal and/or face amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I, in an
Increase Joinder or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
“Dollar Revolving Extensions of Credit” shall mean, as to any Dollar Revolving
Lender at any time, an amount equal to the sum of (a) aggregate principal amount
of all Dollar Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Dollar Revolving Percentage of the LC Obligations then outstanding.
“Dollar Revolving Facility” shall mean the Dollar Revolving Commitments and the
Dollar Revolving Loans made thereunder.
“Dollar Revolving Lender” shall mean each Lender that has a Dollar Revolving
Commitment or holds Dollar Revolving Loans.
“Dollar Revolving Loans” shall have the meaning given to such term in Section
2.4(a).
“Dollar Revolving Percentage” shall mean, as to any Dollar Revolving Lender at
any time, the percentage which such Lender’s Dollar Revolving Commitment then
constitutes of the Total Dollar Revolving Commitments or, at any time after the
Dollar Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Dollar Revolving Loans
then outstanding constitutes of the aggregate principal amount of the Dollar
Revolving Loans then outstanding; provided that, in the event that the Dollar
Revolving Loans are paid in full prior to the reduction to zero of the Total
Dollar Revolving Extensions of Credit, the Dollar Revolving Percentages shall be
the Dollar Revolving Percentages in effect immediately prior to such payment in
full.
“Domestic Person” shall mean a Person that is organized under the laws of, or
whose property is located in, a jurisdiction within the United States.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
“Domestic Wholly Owned Subsidiary” shall mean any Domestic Subsidiary of the
Borrower all of the Capital Stock of which (other than directors’ qualifying
shares required by law) is owned by Borrower directly and/or through other
Domestic Wholly Owned Subsidiaries.
“ECF Percentage” shall mean (i)  with respect to any Fiscal Year at the end of
which the Leverage Ratio is greater than 4.00 to 1.00, 25%; and (ii) with
respect to any Fiscal Year at the end of which the Leverage Ratio is less than
or equal to 4.00 to 1.00, 0%.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


-17-
        

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Embargoed Person” shall have the meaning assigned to such term in Section 7.15.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.
“Environmental Action” shall mean any outstanding action, suit, demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement, abatement order or other order or directive (conditional or
otherwise) relating in any way to any Environmental Law, any Environmental
Permit or any Hazardous Materials or arising from alleged injury or threat to
health, safety, natural resources or the environment, including, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or any
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” shall mean any Requirement of Law relating to (a) the
generation, use, handling, transportation, treatment, storage, disposal or
Release of Hazardous Materials, (b) pollution or the protection of the
Environment or health or safety or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, including, without limitation, CERCLA, in each case as amended from
time to time, and including the regulations promulgated and the rulings issued
from time to time thereunder.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Code.


-18-
        

--------------------------------------------------------------------------------





“ERISA Event” shall mean (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA or the regulations issued thereunder, with
respect to any Plan unless the 30-day notice requirement with respect to such
event has been waived under such regulations or (ii) Section 4043(b) of ERISA
applies to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA could reasonably be expected to occur with respect to
such Plan within the following 30 days; (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, or the failure to make any required
contribution to a Multiemployer Plan; (c) the application for a minimum funding
waiver with respect to a Plan; (d) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (e) the cessation of operations at a facility of
any Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (f) the partial or complete withdrawal by any Loan Party or
any ERISA Affiliate from a Plan or Multiemployer Plan; (g) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (h) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA, that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; or (i)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) with respect to a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate. Eurodollar Loans may be denominated in Dollars
or an Alternative Currency (other than Dollars).
“Eurodollar Rate” shall mean, for any Interest Period with respect to a
Eurodollar Loan of any currency, the LIBOR Screen Rate as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in such currency for such Interest Period; provided that if
a LIBOR Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the Eurodollar Rate for such currency and
Interest Period shall be the Interpolated Rate; provided, further, that the
Eurodollar Rate shall at no time be less than 0.0% per annum.
“Eurodollar Tranche” shall mean, collectively, Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Events of Default” shall have the meaning given to such term in Section 8.1.
“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, the excess,
if any, of (a) Cash Flow from Operating Activities over (b) the sum, without
duplication, of (i) the aggregate amount (A) actually paid by the Borrower and
its Restricted Subsidiaries during such Fiscal Year and (B) expected as of the
last day of such Fiscal Year to be paid in the first Fiscal Quarter following
such Fiscal Year, on account of Capital Expenditures or any other expenditures
for Capital Assets (excluding the


-19-
        

--------------------------------------------------------------------------------





principal amount of Debt incurred in connection with such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred
Amount); provided that (I) any amount deducted on account of such committed
expenditure pursuant to clause (B) shall not be deducted in the calculation of
Excess Cash Flow for the following Fiscal Year to the extent such amount is
actually paid in the first Fiscal Quarter of the following Fiscal Year, and (II)
to the extent any such committed amount is not actually paid in the first Fiscal
Quarter of the following Fiscal Year, such unspent amount shall not be deducted
in the calculation of Excess Cash Flow for the preceding Fiscal Year, (ii) the
aggregate amount of all prepayments of Revolving Loans and Swingline Loans
during such Fiscal Year to the extent of accompanying permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans during such Fiscal Year, (iii) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such Fiscal Year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) the aggregate
amount actually paid during such Fiscal Year, or expected to be paid in the
first Fiscal Quarter of the following Fiscal Year pursuant to letters of intent
or acquisition agreements, on Investments pursuant to Section 7.6(e), (f), (j)
or (k) pursuant to this clause (iv) without giving effect to any part of an
Investment that was permitted by utilizing the Available Amount; provided that
(I) any amount deducted on account of such letter of intent or acquisition
agreement shall not be deducted in the calculation of Excess Cash Flow for the
following Fiscal Year to the extent such amount is actually paid in the first
Fiscal Quarter of the following Fiscal Year and (II) to the extent any such
committed amount is not actually paid in the first Fiscal Quarter of the
following Fiscal Year, such unspent amount shall not be deducted in the
calculation of Excess Cash Flow for the preceding Fiscal Year and (v) the
aggregate amount of distributions for such Fiscal Year on account of
non-controlling interests in Restricted Subsidiaries.
“Excess Cash Flow Application Date” shall have the meaning given to such term in
Section 2.11(c).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
“Excluded Subsidiary” means a Subsidiary that (i) is prohibited (A) by
applicable law from guaranteeing the Guaranteed Obligations, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless, such consent, approval, license or
authorization has been received, in each case so long as the Administrative
Agent shall have received a certification from a Responsible Officer of the
Borrower as to the existence of such prohibition or consent, approval, license
or authorization requirement or (B) by any Contractual Obligation in existence
on the Closing Date or the date of acquisition of such Subsidiary (but not
entered into in contemplation thereof) and only for so long as any such
Contractual Obligation exists (ii) is a Special Purpose Receivables Subsidiary,
(iii) is an Immaterial Subsidiary, (iv) is not a Wholly Owned Subsidiary on the
Closing Date or on the date such Subsidiary is formed or acquired, in each case
for so long as such Subsidiary remains a non-Wholly Owned Subsidiary, or is a
New Development JV (and upon issuance of equity to the applicable joint venture
partner, for so long as such New Development JV remains a non-Wholly Owned
Subsidiary), (v) is a Captive Insurance Subsidiary, (vi) is an Unrestricted
Subsidiary, or (vii) is a Foreign Subsidiary or a Domestic Subsidiary of a
Foreign Subsidiary that is a Controlled Foreign Subsidiary; provided that the
term “Excluded Subsidiary” shall not include any Subsidiary that is an issuer,
borrower or guarantor in respect of the 2022 Senior Notes, 2024 Senior Notes,
the 2025 Senior Notes, any Permitted Other Debt or any Credit Agreement
Refinancing Debt.


-20-
        

--------------------------------------------------------------------------------





“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.10 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, (i) Taxes imposed on (or measured by) such Administrative Agent’s or
Lender’s net income and franchise Taxes (imposed on such Administrative Agent or
Lender in lieu of net income Taxes) by any jurisdiction as a result of such
Administrative Agent or Lender being organized or having its principal office
or, in the case of any Lender, having its applicable lending office in such
jurisdiction or as a result of any other present or former connection between
such Administrative Agent or Lender and the jurisdiction imposing such Taxes
(other than a connection arising solely from such Administrative Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document), (ii) branch profits Taxes (or any similar Taxes) imposed on such
Administrative Agent or Lender by any jurisdiction described in clause (i),
(iii) in the case of a Lender, any Taxes that are attributable to such Lender’s
failure to comply with the requirements of Section 2.19(e), (iv) in the case of
a Lender, any United States federal withholding Taxes imposed on amounts payable
to such Lender pursuant to a Requirement of Law in effect at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender’s assignor (if any) was entitled,
immediately before the designation of a new lending office (or assignment), to
receive additional amounts from any Loan Party with respect to such Taxes
pursuant to Section 2.19, provided that this subclause (iv) shall not apply to
any Tax imposed on a Lender in connection with an interest or participation in
any Loan or other obligation that such Lender was required to acquire pursuant
to Section 11.7, (v) any Taxes imposed under FATCA, and (vi) any U.S. federal
backup withholding Tax imposed pursuant to Section 3406 of the Code.
“Executive Order” shall have the meaning given to such term in Section 4.23(a).
“Existing Credit Agreement” shall have the meaning given to such term in the
recitals hereto.
“Existing Issuing Bank” shall mean each bank which issued Existing Letters of
Credit.
“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date, as more fully described on Schedule 1.1 hereto.
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.25(a).
“Extended Term Loans” shall have the meaning given to such term in Section
2.25(a).


-21-
        

--------------------------------------------------------------------------------





“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.25(a).
“Extending Term Lender” shall have the meaning given to such term in Section
2.25(a).
“Extension” shall have the meaning given to such term in Section 2.25(a).
“Extension Offer” shall have the meaning given to such term in Section 2.25(a).
“Facility” shall mean each of (a) the Tranche A Term Commitments and the Tranche
A Term Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B
Term Commitments and the Tranche B Term Loans made thereunder (the “Tranche B
Term Facility”), (c) the Revolving Facility, (d) the Extended Term Loans, if
any, and (e) the Extended Revolving Commitments, if any, as the case may be.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version described
above), and any intergovernmental agreements between a non-U.S. jurisdiction and
the United States (and any related Requirements of Law) implementing the
foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
“Federal Way Property” shall mean any Real Property adjacent, appurtenant or
proximate to, or constituting an expansion upon, the Real Property located at
32275 32nd Ave S., Federal Way, WA 98001.
“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.
“Financing Lease Obligation” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Financing Lease.
“Financing Leases” means all leases that have been or are required to be
recorded as a financing or capital leases (and, for the avoidance of doubt, not
an operating lease) for financial reporting purposes in accordance with GAAP.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit Q hereto (in such form or with immaterial
changes thereto which the Administrative Agent is hereby authorized to enter
into) together with any material changes thereto


-22-
        

--------------------------------------------------------------------------------





requested by Borrower in light of prevailing market conditions, which material
changes shall be posted to the Lenders not less than five (5) Business Days
before execution thereof and, if the Required Lenders shall not have objected to
such changes within five (5) Business Days after posting, then the Required
Lenders shall be deemed to have agreed that the Administrative Agent’s entry
into such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s execution thereof.
“Fiscal Quarter” shall mean, with respect to the Borrower or any of its
Restricted Subsidiaries, the period commencing January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing
July 1 in any Fiscal Year and ending on the next succeeding September 30 or the
period commencing October 1 in any Fiscal Year and ending on the next succeeding
December 31, as the context may require, or, if any such Restricted Subsidiary
was not in existence on the first day of any such period, the period commencing
on the date on which such Restricted Subsidiary is incorporated, organized,
formed or otherwise created and ending on the last day of such period.
“Fiscal Year” shall mean, with respect to the Borrower or any of its Restricted
Subsidiaries, the period commencing on January 1 in any calendar year and ending
on the next succeeding December 31 or, if any such Restricted Subsidiary was not
in existence on January 1 in any calendar year, the period commencing on the
date on which such Restricted Subsidiary is incorporated, organized, formed or
otherwise created and ending on the next succeeding December 31.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Loan Party.
“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Funded Debt” of any Person shall mean all Debt as set forth on the balance
sheet of such Person determined on a Consolidated basis in accordance with GAAP,
including, without limitation, (i) the aggregate amount of Government
Reimbursement Program Costs (exclusive of, with respect to the determination of
Funded Debt in any period, the portion of Government Reimbursement Program Costs
paid in such period), (ii) in the case of the Borrower, the Loans, (iii) any
Receivables Transaction Amount, (iv) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
preferred Capital Stock in such Person or any other Person and (v) all
Attributable Indebtedness of such Person; provided, however, that the term
“Funded Debt” shall not include (i) any Contingent Obligations of such Person
(if and to the extent such Contingent Obligations would otherwise be included in
such term on any date of determination) that are incurred solely to support any
obligations, Debt or Government Reimbursement Program Costs of the Borrower or
one or more Restricted Subsidiaries of the Borrower to the extent such
Contingent Obligations are otherwise expressly permitted to be incurred under
Section 7.2 and (ii) obligations in respect of Non-Financing Lease Obligations.
“Funding Office” shall mean, with respect to any currency, the office of the
Administrative Agent specified in Section 11.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time applied on a consistent basis, subject to Section
1.4.


-23-
        

--------------------------------------------------------------------------------





“Government Reimbursement Program Costs” shall mean, with respect to any payable
of the Borrower and its Restricted Subsidiaries, the sum of:
(i)    all amounts (including punitive and other similar amounts) agreed to be
paid in settlement or payable as a result of a final, non-appealable judgment,
award or similar order relating to participation in Medical Reimbursement
Programs;
(ii)    all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and
(iii)    the amount of final, non-appealable recovery, damages, awards,
penalties, forfeitures or similar amounts rendered in any litigation, suit,
arbitration, investigation or other legal or administrative proceeding of any
kind relating to participation in Medical Reimbursement Programs;
provided that the amount of any “Government Reimbursement Program Costs” shall
be reduced by any amounts held with respect to such costs for the benefit of the
Borrowers and its Restricted Subsidiaries in an escrow, fiduciary or trust
account or otherwise.
“Government Reimbursement Programs” shall have the meaning given to such term in
Section 4.17(a).
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational authority such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
“Governmental Authorization” shall mean any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Guaranteed Obligations” shall have the meaning given to such term in Section
10.1.
“Guarantor” shall mean each Subsidiary of the Borrower listed on Schedule III
hereto (which Schedule III lists all Subsidiaries of the Borrower as of the
Closing Date, other than Excluded Subsidiaries) and each other Subsidiary of the
Borrower that becomes a Guarantor pursuant to Section 6.12.
“Hazardous Materials” shall mean (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos,
asbestos-containing materials, polychlorinated biphenyls and radon gas and (b)
any other chemicals, materials, substances, wastes (including medical and human
waste), constituents, pollutants or contaminants subject to regulation or which
can give rise to liability under any Environmental Law.
“HIPAA” shall have the meaning given to such term in Section 4.17(b).


-24-
        

--------------------------------------------------------------------------------





“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary that did not, as of the last day of the fiscal quarter of the
Borrower ended immediately prior to such date of determination, have gross
unconsolidated revenues in excess of $100,000,000 during the four consecutive
fiscal quarters ending as of such date; provided, however, that as of the last
day of the fiscal quarter of the Borrower ended immediately prior to such date
of determination, the gross unconsolidated revenues during the four consecutive
fiscal quarters ending on such prior date of all Domestic Subsidiaries (other
than any Subsidiary described under clauses (i), (iv) or (vi) of the definition
of “Excluded Subsidiary”, any Special Purpose Receivables Subsidiary or Captive
Insurance Subsidiary) that are “Immaterial Subsidiaries” (after giving effect to
any designations made pursuant to the immediately following proviso) shall not
exceed fifteen percent (15.0%) of the gross unconsolidated revenues during such
period of the Borrower and its consolidated Domestic Subsidiaries; provided
further that, the Borrower shall have the right to designate in writing to the
Administrative Agent additional Domestic Subsidiaries as excluded from the
definition of “Immaterial Subsidiaries” (and to either remove or re-make such
designation in writing so long as “Immaterial Subsidiaries” would comply with
the immediately preceding proviso after giving effect to such removal or
re-designation).
“Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.
“Increase Effective Date” shall have the meaning given to such term in Section
2.24(a).
“Increase Joinder” shall have the meaning given to such term in Section 2.24(b).
“Increased Revolving Commitment” shall have the meaning given to such term in
Section 2.24(a).
“Incremental Term A Loans” shall have the meaning given to such term in Section
2.24(b)(i).
“Incremental Term B Loans” shall have the meaning given to such term in Section
2.24(b)(i).
“Incremental Term Loan Commitment” shall have the meaning given to such term in
Section 2.24(a).
“Incremental Term Loans” shall have the meaning given to such term in Section
2.24(b)(i).
“Indemnitee” shall have the meaning given to such term in Section 11.5(b).
“Information” shall have the meaning given to such term in Section 11.15.
“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade names, service marks, domain names, trade secrets, proprietary
information, technology, know-how and processes, and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.


-25-
        

--------------------------------------------------------------------------------





“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit M.
“Intercompany Receivables” shall mean any debits or credits by and among the
Borrower and its Subsidiaries arising in connection with any centralized
purchasing, payment or other cash management or treasury services, in each case,
in the ordinary course of business.
“Intercreditor Agreements” shall mean the First Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.
“Interest Election Request” shall mean an Interest Election Request,
substantially in the form of Exhibit P.
“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final Maturity Date of the Facility
under which such Loan was made, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period and the
Maturity Date of the Facility under which such Loan was made, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period, the last day of such Interest Period and the Maturity Date of
the Facility under which such Loan was made, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.
“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending (x) one week thereafter or (y) one,
two, three or six or (if available to all Lenders under the relevant Facility)
twelve months thereafter, as selected by the Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (if available to all Lenders under the relevant Facility) or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(b)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Maturity Date of such Facility; and
(c)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rates) determined by the


-26-
        

--------------------------------------------------------------------------------





Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, as of 11:00 a.m., London Time, two Business Days prior to the
commencement of such Interest Period. When determining the rate for a period
which is less than the shortest period for which the LIBOR Screen Rate is
available, the LIBOR Screen Rate for purposes of clause (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate determined by the Administrative Agent from such service as the
Administrative Agent may select.


“Investment” shall mean, with respect to any Person, any loan or advance for
borrowed money to such Person, any purchase or other acquisition of Capital
Stock or Debt of, or the property and assets comprising a division or business
unit or all or a substantial part of the business of, such Person, any capital
contribution to such Person or any other investment in such Person, including,
without limitation, any acquisition by way of a merger or consolidation (or
similar transaction) and any arrangement pursuant to which the investor incurs
Debt of the types referred to in clause (j) or (k) of the definition of “Debt”
set forth in this Section 1.1 in respect of such Person, but excluding advances
or extensions of credit to customers and receivables arising in the ordinary
course of business. For the avoidance of doubt, without any implication to the
contrary, no Intercompany Receivables or any transactions giving rise thereto
shall constitute Investments. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Issuing Lender” shall mean any of (i) the institutions set forth on Schedule II
hereto or in each case, any affiliate thereof, in its capacity as issuer of any
Letter of Credit, (ii) any other Lender reasonably satisfactory to the
Administrative Agent that from time to time agrees in writing to issue Letters
of Credit hereunder; provided that, if any Extension or Extensions of Revolving
Commitments is or are effected in accordance with Section 2.25, then on the
occurrence of the Revolving Termination Date and on each later date which is or
was at any time a Maturity Date with respect to Revolving Commitments (each, an
“Issuing Lender/Swingline Termination Date”), each Issuing Lender at such time
shall have the right to resign as an Issuing Lender on, or on any date within
twenty (20) Business Days after, the respective Issuing Lender/Swingline
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the Borrower and the Administrative Agent and, in the event of
any such resignation and upon the effectiveness thereof, the respective entity
so resigning shall retain all of its rights hereunder and under the other Loan
Documents as an Issuing Lender with respect to all Letters of Credit theretofore
issued by it (which Letters of Credit shall remain outstanding in accordance
with the terms hereof until their respective expirations) but shall not be
required to issue any further Letters of Credit hereunder, and (iii) solely with
respect to the Existing Letters of Credit, each Existing Issuing Bank. If at any
time and for any reason (including as a result of resignations as contemplated
by the proviso to the preceding sentence), each Issuing Lender has resigned in
such capacity in accordance with the preceding sentence, then no Person shall be
an Issuing Lender hereunder obligated to issue Letters of Credit unless and
until (and only for so long as) a Lender (or affiliate of a Lender) reasonably
satisfactory to the Administrative Agent and the Borrower agrees to act as
Issuing Lender hereunder.
“Issuing Lender/Swingline Termination Date” shall have the meaning given to such
term in the definition of “Issuing Lender.”


-27-
        

--------------------------------------------------------------------------------





“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit L.
“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement by
and among the Collateral Agent and the collateral agents or other
representatives for the holders of Debt secured by Liens on the Collateral that
are intended to rank junior to the Liens securing the Obligations and that are
otherwise Liens permitted pursuant to Section 7.1, providing that all proceeds
of Collateral shall first be applied to repay the Obligations in full prior to
being applied to any obligations under the Debt secured by such junior Liens
(subject to customary exceptions and current payments) and that until the
termination of the Commitments and the repayment in full (or cash
collateralization of outstanding Letters of Credit) of all Obligations (other
than contingent obligations not then due and payable), the Collateral Agent
shall have the sole right to exercise remedies against the Collateral (subject
to customary exceptions and the expiration of any standstill periods) and
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Refinancing Term Loan, any Refinancing
Term Commitment, any Extended Term Loan, any Extended Revolving Commitment, any
Incremental Term Loans, any Increased Revolving Commitments or any Other
Revolving Commitments, in each case as extended in accordance with this
Agreement from time to time.
“LC Commitment” shall mean $325,000,000, which amount shall be allocated among
the Issuing Lenders in the respective amounts set forth beside each Issuing
Lender in Schedule II hereto.
“LC Disbursement” shall mean a payment by the Issuing Lender pursuant to a
Letter of Credit.
“LC Obligations” shall mean, at any time, the aggregate Alternative Currency LC
Obligations and Dollar LC Obligations.
“LC Request” shall mean an LC Request, substantially in the form of Exhibit O.
“Lenders” shall have the meaning given to such term in the preamble hereto;
provided that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender.
“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
“Letter of Credit Facility Expiration Date” shall have the meaning given to such
term in Section 3.1(a).
“Letters of Credit” shall have the meaning given to such term in Section 3.1(a).
“Leverage Ratio” shall mean, at any date of determination, the ratio of (a) (i)
all Funded Debt of the Borrower and its Restricted Subsidiaries, including Debt
in respect of Specified Letters of Credit outstanding as of such date (assuming
that the maximum amount of each such Specified Letter of Credit is fully drawn)
plus (ii) to the extent not otherwise included in subclause (a)(i) of this
definition,


-28-
        

--------------------------------------------------------------------------------





the face amount of all Letters of Credit issued for the account of the Borrower
or any of its Restricted Subsidiaries minus (iii) up to the lesser of (x) all
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on a Consolidated basis and (y) $750,000,000 to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period prior to such date.
The Leverage Ratio shall be calculated on a Pro Forma Basis to give effect to
any Debt incurred, assumed or permanently repaid or extinguished after the
relevant Measurement Period but prior to or contemporaneously with the Reference
Date as if such incurrence, assumption, repayment or extinguishment had been
effected on the last day of such period. Notwithstanding anything to the
contrary contained in this paragraph, when calculating the Leverage Ratio for
purposes of (i) the Pricing Grid, (ii) the ECF Percentage and (iii) determining
actual compliance (and not compliance on a Pro Forma Basis) with Section 7.16,
(A) any Debt incurred, assumed or permanently repaid or extinguished subsequent
to the end of the applicable Measurement Period shall not be given pro forma
effect and (B) such calculations shall be based on the financial statements
delivered pursuant to Section 6.1(b) or (c), as applicable, for the relevant
Measurement Period.
“LIBOR Screen Rate” shall mean the London interbank offered rate administered by
the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for the applicable currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.16(b), in the event
that an alternate rate with respect to the LIBOR Screen Rate is implemented,
then all references herein to the “LIBOR Screen Rate” shall be deemed references
to such alternate rate.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing); provided that in no event shall a Non-Financing Lease Obligation be
deemed to constitute a Lien.
“Limited Condition Acquisition” means any acquisition of, or similar third-party
Investment (including the assumption or incurrence of Debt) by one or more of
the Borrower and its Restricted Subsidiaries in, any assets, business or Person
permitted by this Agreement the consummation of which is not conditioned on the
availability of, or on obtaining, financing.
“Limited Condition Transaction” means any (a) Limited Condition Acquisition or
(b) redemption, repurchase, defeasance, satisfaction, discharge or repayment of
Debt requiring irrevocable advance notice or any irrevocable offer to purchase,
repurchase, defease, satisfy, discharge or repay Debt that is not subject to
obtaining financing.
“Loan” shall mean any loan made by any Lender pursuant to this Agreement
(including pursuant to Section 2.24).


-29-
        

--------------------------------------------------------------------------------





“Loan Documents” shall mean this Agreement, the Intercreditor Agreements, the
Security Documents and the Notes.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Local Time” shall mean the local time in (i) London with respect to Obligations
denominated in an Alternative Currency and (ii) New York City, otherwise.
“Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans, Extended Term Loans or the Total Revolving Extensions of Credit, as the
case may be, outstanding under such Facility (or, in the case of the Dollar
Revolving Facility or the Alternative Currency Revolving Facility, prior to any
termination, respectively, of the Dollar Revolving Commitments or the
Alternative Currency Revolving Commitments, the holders of more than 50% of the
Total Dollar Revolving Commitments or Total Alternative Currency Revolving
Commitments, respectively).
“Mandatory Prepayment Date” shall have the meaning given to such term in
Section 2.11(e).
“Margin Stock” shall mean “margin stock” as defined in Regulation U of the
Board, as the same may be amended or supplemented from time to time.
“Material Acquisition” shall mean an acquisition or a series of related
acquisitions of any Person, property, business or assets for which the aggregate
consideration payable by Borrower or a Restricted Subsidiary is not less than
$750,000,000.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations, or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder or (c) the Collateral or the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or on the priority of such Liens.
“ Maturity Date” shall mean (i) with respect to the Tranche A Term Loans that
have not been extended pursuant to Section 2.25, the Tranche A Term Loan
Maturity Date, (ii) with respect to the Tranche B Term Loans that have not been
extended pursuant to Section 2.25, the Tranche B Term Loan Maturity Date, (iii)
with respect to the Revolving Commitments that have not been extended pursuant
to Section 2.25, the Revolving Termination Date and (iv) with respect to any
Class of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender or Lenders; provided that if any such day is not a Business
Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” shall have the meaning given to such term in Section 11.18.
“Measurement Period” shall mean, at any date of determination, the most recently
completed four consecutive Fiscal Quarters ended prior to such date for which
financial information is (or is required to be) available.
“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act that provides federal grants to states for medical
assistance based on specific


-30-
        

--------------------------------------------------------------------------------





eligibility criteria (Social Security Act of 1965, Title XIX, P.L. 89-97, as
amended; 42 U.S.C. § 1396 et seq.).
“Medical Reimbursement Programs” shall mean the Medicare, Medicaid and Tricare
programs and any other health care program operated by or financed in whole or
in part by any federal, state or local government.
“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals (Social Security Act of 1965, Title
XVIII, P.L. 89-97, as amended; 42 U.S.C. § 1395 et seq.).
“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.25(b).
“Minority Investment” shall have the meaning given to such term in Section
7.6(f).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Restricted Company or any ERISA Affiliate is
required to contribute or was required to contribute during the preceding five
(5) plan years.
“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Debt secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred (or estimated by the
Borrower in good faith) in connection therewith, and net of (i) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (ii) amounts reserved in accordance with GAAP against liabilities
relating to breaches of representations and warranties and indemnification
obligations, liabilities related to environmental matters or other liabilities
associated with the property and liabilities relating to assets subject to such
sale, lease, transfer or other disposition that are not assumed by the purchaser
in such Asset Sale and (iii) in the case of any Asset Sale by a Restricted
Subsidiary, the amount of any payments or distributions required to be made in
respect of such transaction to owners of Capital Stock in such Restricted
Subsidiary other than the Borrower or any other Restricted Subsidiary and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of Debt,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“New Development JV” shall mean an entity, which may initially be a Wholly Owned
Subsidiary, formed or held for the purpose of establishing and operating a
dialysis center with a joint venture partner; provided that, such joint venture
partner shall acquire, or has acquired, an interest in such entity (and such
entity shall become, or became, a non-Wholly Owned Subsidiary) prior to the
generation of any revenues.


-31-
        

--------------------------------------------------------------------------------





“NMTC” shall mean a new market tax credit as defined in Section 45D of the Code.
“NMTC Documents” shall mean any credit, loan or finance agreement and any other
document, agreement or instrument governing or otherwise relating to any NMTC
Indebtedness.
“NMTC Indebtedness” shall mean any Debt incurred by a NMTC Subsidiary, including
in the form of an intercompany loan from the Borrower or another Restricted
Subsidiary in connection with an NMTC financing, the proceeds of which such NMTC
Subsidiary will substantially concurrently use to acquire Real Property,
renovate Real Property or construct improvements on Real Property, in each case
after the Closing Date (any such acquisition, renovation or construction, an
“NMTC Investment”).
“NMTC Property” shall mean any fixed assets which are acquired, renovated or
improved with the proceeds of NMTC Indebtedness and any related capital
contributions.
“NMTC Subsidiary” shall mean a Domestic Subsidiary that receives an intercompany
loan in the form of NMTC Indebtedness or any related capital contributions.
“Non-Excluded Taxes” shall mean all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document other than (i) Excluded Taxes and (ii) Other Taxes.
“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease for financial reporting
purposes in accordance with GAAP. For the avoidance of doubt, an operating lease
shall be considered a Non-Financing Lease Obligation.
“Non-Guarantor Domestic Subsidiary” shall mean a Domestic Subsidiary of the
Borrower that is not a Guarantor.
“Non-Guarantor Subsidiary” shall mean a Subsidiary of the Borrower that is not a
Guarantor.
“Non-U.S. Lender” shall have the meaning given to such term in Section 2.19(h).
“Notes” shall mean, collectively, each promissory note in the form of
Exhibit N‑1, N‑2, N‑3 or N‑4, as applicable, evidencing Loans.
“NPL” shall mean the National Priorities List under CERCLA.
“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
premium and interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations


-32-
        

--------------------------------------------------------------------------------





incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), of the Borrower and the other Loan Parties under this Agreement and
the other Loan Documents, and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents;
provided that Obligations shall exclude any Excluded Swap Obligations.
“OFAC” shall have the meaning given to such term in Section 4.23(b)(v).
“OID” shall have the meaning given to such term in Section 2.24(b)(vi).
“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.
“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Parent Entity” shall mean, for purposes of the provisos to the definition of
“Change of Control,” a newly created entity having, at the time of consummation
of a reorganization transaction permitted by such provisos, no assets with a
fair market value in excess of $1.0 million (other than Capital Stock of the
Borrower and its Subsidiaries) and no liabilities with a fair market value in
excess of $1.0 million, in each case that would be reflected on an
unconsolidated balance sheet of such entity at such time.
“Participant” shall have the meaning given to such term in Section 11.6(c)(i).
“Participant Register” shall have the meaning given to such term in
Section 11.6(c)(iii).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“Patriot Act” shall have the meaning given to such term in Section 4.23(a).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).


-33-
        

--------------------------------------------------------------------------------





“Perfection Certificate” shall mean a certificate in the form of Exhibit 7 to
the Security Agreement or any other form approved by the Collateral Agent, as
the same shall be supplemented from time to time.
“Permitted First Priority Refinancing Debt” shall mean any secured Debt
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such Debt
otherwise constitutes Credit Agreement Refinancing Debt, (ii) such Debt is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of the Borrower or any Subsidiary other than the Collateral, and (iii) a
Senior Representative acting on behalf of the holders of such Debt shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided that if such Debt is the initial Permitted
First Priority Refinancing Debt incurred by the Borrower, then the Borrower, the
Guarantors, the Administrative Agent and the Senior Representative for such Debt
shall have executed and delivered a First Lien Intercreditor Agreement.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Holder” shall mean Berkshire Hathaway Inc. or any of its Affiliates
(but excluding, for the avoidance of doubt, any portfolio company thereof, the
holdings of which shall be considered independently of any Permitted Holder).
“Permitted Liens” shall mean the following types of Liens (excluding any such
Lien imposed pursuant to Section 430(k) of the Code or by ERISA or any such Lien
relating to or imposed in connection with any Environmental Action): (a) Liens
for taxes, assessments and governmental charges or levies to the extent not
otherwise required to be paid under Section 6.3; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, landlords’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations (other than Debt for borrowed money) (i) that are not
overdue for a period of more than 60 days or (ii) the amount, applicability or
validity of which are being contested in good faith and with respect to which
the Borrower or any of its Restricted Subsidiaries, as the case may be, has
established reserves in accordance with GAAP; (c) pledges or deposits to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or similar social security legislation
(other than in respect of employee benefit plans subject to ERISA) or to secure
public, regulatory or statutory obligations; (d) Liens, pledges and deposits
securing the performance of, or payment in respect of, bids, tenders, leases,
contracts (other than for the repayment of borrowed money), surety and appeal
bonds, letters of credit, and other obligations of a similar nature incurred in
the ordinary course of business; (e) any interest or title of a lessor or
sublessor and any restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject that is incurred in the ordinary course
of business and, either individually or when aggregated with all other Permitted
Liens in effect on any date of determination, could not be reasonably expected
to have a Material Adverse Effect; (f) Liens in favor of customs and revenue
authorities arising as a matter of law or pursuant to a bond to secure payment
of customs duties in connection with the importation of goods; (g) Liens arising
out of judgments or awards that do not constitute an Event of Default under
Section 8.1(i) and in respect of which the Borrower or any of its Restricted
Subsidiaries subject thereto shall be prosecuting an appeal or proceedings for
review in good faith and, pending such appeal or proceedings, shall have secured
within 60 days after the entry thereof a subsisting stay of execution and shall
be maintaining reserves, in accordance with GAAP, with respect to any such
judgment or award; (h) unperfected Liens of suppliers and vendors to secure the
purchase price of the property or assets sold; (i) protective UCC filings by
lessors under operating leases; (j) any easements, rights of way, restrictions,
defects, encroachments and other encumbrances on title to Real Property which
either individually or when aggregated with all other Permitted Liens, would not
be


-34-
        

--------------------------------------------------------------------------------





reasonably expected to have a Material Adverse Effect; and (k) bankers’ Liens,
rights of setoff and other similar Liens with respect to cash and Cash
Equivalents.
“Permitted Other Debt” shall mean Debt of the Borrower or any other Loan Party;
provided that immediately after giving pro forma effect thereto and to the use
of the proceeds thereof, (i) no Event of Default shall be continuing or result
therefrom, (ii) if such Debt is unsecured, the Borrower and the Restricted
Subsidiaries will be in compliance on a Pro Forma Basis (as of the date of such
incurrence), after giving effect to any such incurrence, with a Leverage Ratio
that is no greater than 4.50:1.00, (iii) if such Debt is secured by a Lien on
the Collateral that is junior to the Lien on the Collateral securing the
Obligations, the Borrower and the Restricted Subsidiaries will be in compliance
on a Pro Forma Basis (as of the date of such incurrence), after giving effect to
any such incurrence, with a Leverage Ratio that is no greater than 4.25:1.00,
(iv) if such Debt is secured by a Lien on the Collateral that is pari passu with
the Lien securing the Obligations, such Debt shall not exceed the sum of (x) the
Shared Incremental Amount and (y) an additional amount such that the Senior
Secured Leverage Ratio, on a Pro Forma Basis (as of the date of such
incurrence), after giving effect to such incurrence, is no greater than
3.50:1.00, (v) such Debt does not mature prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Debt is incurred or
the maturity date of such Debt can be extended subject to any customary
conditions to a date that is ninety-one (91) days after the Latest Maturity Date
at the time such Debt is incurred, (vi) such Debt shall be in the form of debt
securities or junior lien or unsecured credit facility, (vii) if such Debt is
secured by a Lien on the Collateral, (x) such Debt is secured by the Collateral
on a pari passu or junior basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral and (y) such
Debt is subject to an Intercreditor Agreement, (viii) such Debt shall not be
guaranteed by any Restricted Subsidiaries that are not Guarantors hereunder and
(ix) such Debt shall have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole).
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to Borrower or any
Restricted Subsidiary (other than the Special Purpose Receivables Subsidiaries)
and any obligations or agreements of Borrower or any Restricted Subsidiary
(other than the Special Purpose Receivables Subsidiaries) in connection with
such transactions shall be limited to the extent customary for similar
transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by Borrower or any Restricted
Subsidiary (other than a Special Purpose Receivables Subsidiary), and (B) the
sum of (x) the aggregate Receivables Transaction Amount outstanding at any time
pursuant to clause (a) of the definition of “Receivables Transaction Amount” and
(y) the aggregate Receivables Transaction Amount since the Closing Date pursuant
to clause (b) of the definition of “Receivables Transaction Amount” shall not
exceed $500,000,000.
“Permitted Refinancing” shall mean, with respect to any Debt, any modification,
refinancing, refunding, renewal or extension of such Debt; provided that (a) the
principal amount (or


-35-
        

--------------------------------------------------------------------------------





accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Debt so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) the Debt resulting from such modification, refinancing, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of the Debt being modified, refinanced, refunded, renewed or extended;
(c) immediately after giving effect thereto, no Default shall have occurred and
be continuing; (d) if the Debt being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, the Debt
resulting from such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Debt being modified, refinanced, refunded, renewed or extended; and (e) no
Person that is not an obligor under the Debt being modified, refinanced,
refunded, renewed or extended shall be an obligor under such modification,
refinancing, refunding, renewal or extension.
“Permitted Second Priority Refinancing Debt” shall mean secured Debt (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of second lien (or other junior lien) secured notes or second lien
(or other junior lien) secured loans; provided that (i) such Debt otherwise
constitutes Credit Agreement Refinancing Debt, (ii) such Debt is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral and (iii) a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a Junior Lien Intercreditor
Agreement; provided that if such Debt is the initial Permitted Second Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Guarantors,
the Administrative Agent and the Senior Representative for such Debt shall have
executed and delivered a Junior Lien Intercreditor Agreement. Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Debt (including any
Registered Equivalent Notes) which constitutes Credit Agreement Refinancing
Debt, incurred by the Borrower in the form of one or more series of senior
unsecured notes or loans.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” shall mean at a particular time, any employee benefit plan that is
covered by Title IV of ERISA or Section 412 of the Code and in respect of which
the Borrower or any ERISA Affiliate is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA, other than any Multiemployer Plan.
“Platform” shall have the meaning given to such term in Section 11.2(d).
“Post-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(c).
“Pre-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(c).


-36-
        

--------------------------------------------------------------------------------





“Prepayment Option Notice” shall have the meaning given to such term in
Section 2.11(e).
“Pricing Grid” shall mean the table set forth below.
For all Loans (other than Tranche B Term Loans) and the Commitment Fee Rate:
Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Commitment
Fee Rate
≥4.25 to 1.0
2.00%
1.00%
0.35%
<4.25 to 1.0 but ≥3.50 to 1.0
1.75%
0.75%
0.30%
<3.50 to 1.0 but ≥2.75 to 1.0
1.50%
0.50%
0.25%
<2.75 to 1.0 but ≥2.00 to 1.0
1.25%
0.25%
0.20%
<2.00 to 1.0
1.00%
0.00%
0.15%

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is (x) in the case of calculation of the Leverage Ratio
as of the last day of the first three Fiscal Quarters of any Fiscal Year, one
Business Day after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1(c) and (y) in the case of calculation of the
Leverage Ratio as of the last day of any Fiscal Year, one Business Day after the
date on which the annual financial statements are delivered to Lenders setting
forth such financial information and accompanied by such certifications as are
required with respect to annual financial information pursuant to
Section 6.1(b). Such Applicable Margin shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in Section
6.1, then, until the date that is one Business Day after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply. In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set forth in
each column of the Pricing Grid shall apply. Each determination of the Leverage
Ratio pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.16.
“primary obligations” shall have the meaning given to such term in the
definition of “Contingent Obligation” set forth in this Section 1.1.
“primary obligor” shall have the meaning given to such term in the definition of
“Contingent Obligation” set forth in this Section 1.1.
“Prime Rate” shall have the meaning given to such term in the definition of
“ABR.”
“Pro Forma Basis” shall mean on a pro forma basis in accordance with GAAP and
Regulation S-X; provided that notwithstanding the provisions of Regulation S-X,
pro forma adjustments may include operating expense reductions for such period
resulting from the transaction which is being given pro forma effect which are
identified and factually supported in a certificate in which a Responsible
Officer of the Borrower certifies that such reductions are reasonably expected
to be sustainable and have been realized or the steps necessary for such
realization have been taken or are reasonably expected to be taken within twelve
months following any such transaction.


-37-
        

--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Issuer” shall mean any commercial bank that has a combined capital
and surplus in excess of $500,000,000.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean a right to receive payment arising from a sale
or lease of goods or the performance of services by the Borrower or any of its
Restricted Subsidiaries pursuant to an arrangement with another Person pursuant
to which such other Person is obligated to pay for goods or services under terms
that permit the purchase of such goods and services on credit and all proceeds
thereof and rights (contractual or otherwise) and collateral related thereto and
shall include, in any event, any items of property that would be classified as
an account receivable of the Borrower or any of its Restricted Subsidiaries or
an “account,” “chattel paper,” “payment intangible” or “instrument” under the
Uniform Commercial Code as in effect in the State of New York and any
“supporting obligations” or “proceeds” as so defined of any such items.
“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
Assets securitization, the amount of obligations outstanding under the legal
documents entered into as part of such Receivables Assets securitization on any
date of determination that would be characterized as principal if such
Receivables Assets securitization were structured as a secured lending
transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables Assets (but excluding any transaction included under
clause (a) hereof), the cash purchase price paid by the buyer in connection with
its purchase of Receivables Assets (including any bills of exchange) less the
amount of collections received in respect of such Receivables Assets and paid to
such buyer, excluding any amounts applied to purchase fees or discount or in the
nature of interest, in each case as determined in good faith and in a consistent
and commercially reasonable manner by the Borrower.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Restricted Company.
“Redeemable Preferred Interest” shall mean, with respect to any Person, any
Capital Stock of such Person that, by its terms or by the terms of any security
into which it is convertible, exercisable or exchangeable, is, or upon the
happening of an event or the passage of time or both would be, required to be
redeemed or repurchased (including at the option of the holder thereof) by such
Person or any of its Subsidiaries, in whole or in part, earlier than six months
after the Latest Maturity Date; provided, however, that (i) any Capital Stock
that would constitute a Redeemable Preferred Interest solely because the holders
thereof have the right to require the issuer to repurchase such a Redeemable
Preferred


-38-
        

--------------------------------------------------------------------------------





Interest upon the occurrence of a change of control shall not be so treated if
the terms thereof (a) do not trigger any rights upon any circumstance
constituting a change of control under such Redeemable Preferred Interest that
would not constitute a Change of Control under this Agreement and (b) do not
permit either any repurchase by such Person or any rights of the holder of such
Capital Stock to assert any claim in respect of such failure to purchase as long
as any Event of Default exists hereunder and (ii) any Capital Stock in any
Subsidiary or Minority Investment that the Borrower or any Restricted Subsidiary
may be required to repurchase from any joint venture partner or other investor
in such Subsidiary or Minority Investment shall not constitute Redeemable
Preferred Interest.
“Refinanced Debt” shall have the meaning given to such term in the definition of
“Credit Agreement Refinancing Debt”.
“Refinanced Term Loans” shall have the meaning given to such term in Section
11.1.
“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under the Existing Credit Agreement, to
the extent not already repaid (or terminated) in connection with the DMG Sale.
“Refinancing (Additional)” shall mean (A) the consummation of a tender offer for
the 2022 Senior Notes or (B) in the absence of the consummation of a tender
offer, the Borrower having unconditionally called all 2022 Senior Notes for
redemption pursuant to the terms of the indenture governing the 2022 Senior
Notes.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Commitments or Other Revolving Loans
incurred pursuant thereto, in accordance with Section 2.27.
“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same effective yield
and amortization schedule.
“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.
“Refunded Swingline Loans” shall have the meaning given to such term in
Section 2.7(b).
“Register” shall have the meaning given to such term in Section 11.6(b)(iv).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under


-39-
        

--------------------------------------------------------------------------------





the Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Restricted Company in
connection therewith that are not applied to prepay the Term Loans the Revolving
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.
“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business,
in any acquisitions and other similar Investments not prohibited under this
Agreement, and in capital expenditures.
“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower’s business.
“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earliest of (a) the date occurring on the second anniversary of such
Reinvestment Event, (b) if the Borrower shall not have entered into a binding
commitment to reinvest the Net Cash Proceeds received in connection with such
Reinvestment Event, the date occurring 540 days after such Reinvestment Event
and (c) the date on which the Borrower shall have determined not to acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.
“Replacement Term Loans” shall have the meaning given to such term in Section
11.1.
“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans with the incurrence
by any Restricted Company of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the


-40-
        

--------------------------------------------------------------------------------





Eurodollar Rate (other than due to the definition thereof)) that is less than
the effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Tranche B Term Loans so repaid,
refinanced, substituted or replaced, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, such Tranche B Term Loans.
“Required Financial Information” shall mean, at any date of determination, the
Consolidated financial statements of the Borrower and its Restricted
Subsidiaries most recently delivered to the Administrative Agent and the Lenders
on or prior to such date pursuant to, and satisfying all of the requirements of,
Section 6.1(b) or 6.1(c) and accompanied by the certificates and other
information required to be delivered therewith.
“Required Lenders” shall mean, at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation, official administrative pronouncement or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, the principal
accounting officer or the treasurer (or the equivalent of any of the foregoing)
or any other officer, partner or member (or Person performing similar functions)
of such Loan Party responsible for overseeing the administration of, or
reviewing compliance with, all or any portion of this Agreement or any of the
other Loan Documents.
“Restricted Companies” means the Borrower and the Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.
“Restricted Payments” shall have the meaning given to such term in Section 7.7.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revaluation Date” shall mean (a) with respect to Alternative Currency Revolving
Loans, each of the following: (i) each Borrowing Date of a Eurodollar Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Loan denominated in an Alternative Currency pursuant to
Section 2.12(b), (iii) the date of any partial reduction of the Alternative
Currency Revolving Commitments pursuant to Section 2.11(f)(ii) and (iv) after a
Default has occurred and is continuing, such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to an Alternative Currency Letter of Credit, each of the
following: (i) each date of issuance of an Alternative Currency Letter of
Credit, (ii) each date of an amendment of any Alternative Currency Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an Issuing Lender under any Alternative Currency Letter of Credit
and (iv) such additional dates as the Administrative Agent or an Issuing Lender
shall reasonably determine or the Required Lenders shall require.


-41-
        

--------------------------------------------------------------------------------





“Revolving Commitment” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Commitment and the Alternative Currency Revolving Commitment of
such Revolving Lender.
“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but excluding the Business Day preceding the latest Maturity
Date applicable to the Revolving Facility.
“Revolving Extensions of Credit” shall mean, collectively, the Dollar Revolving
Extensions of Credit and the Alternative Currency Revolving Extensions of
Credit.
“Revolving Facility” shall mean, collectively, the Dollar Revolving Facility and
the Alternative Currency Revolving Facility.
“Revolving Lenders” shall mean, collectively, the Dollar Revolving Lenders and
Alternative Currency Revolving Lenders.
“Revolving Loans” shall mean, collectively, the Dollar Revolving Loans and
Alternative Currency Revolving Loans.
“Revolving Percentage” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Percentage and the Alternative Currency Revolving Percentage of
such Revolving Lender.
“Revolving Termination Date” shall mean August 12, 2024.
“S&P” shall mean S&P Global Ratings, or any successor to the rating agency
business thereof.
“Sale and Leaseback Transaction” with respect to any Person shall mean an
arrangement to sell or transfer any property, real or personal, used or useful
in such Person’s business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Cash Management Bank.
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Borrower or any
Restricted Subsidiary under or in respect of each Specified Swap Agreement and
each Secured Cash Management Agreement and each Specified Letter of Credit, in
each case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any bankruptcy,
insolvency, receivership or other similar proceeding naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.


-42-
        

--------------------------------------------------------------------------------





“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Issuing Lender, each
Swingline Lender, each Cash Management Bank, each party to a Specified Swap
Agreement (other than any Restricted Company) and each issuing lender of a
Specified Letter of Credit, if, in the case of any Person not already a party to
this Agreement, such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such Person (i) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 11.5, 11.11 and 11.12 as if it were a Lender and as if
the fair market value of its Secured Obligations constituted Loans hereunder.
“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, by and among the Loan Parties and the Collateral Agent.
“Security Documents” shall mean, collectively, the Security Agreement and all
other security documents hereafter delivered to the Collateral Agent granting a
Lien on any property of any Person to secure the Secured Obligations.
“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Permitted Other Debt or any Debt incurred pursuant to Section 7.2(v), the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Debt is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such
capacities.
“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (a) (i) all Funded Debt of the Borrower and its Restricted Subsidiaries
that is secured by a Lien on any asset or property of the Borrower or any
Restricted Subsidiary (other than any Lien that is junior to the Lien securing
the Obligations pursuant to the Junior Lien Intercreditor Agreement), including
Debt in respect of Specified Letters of Credit outstanding as of such date
(assuming that the maximum amount of each such Specified Letter of Credit is
fully drawn) plus (ii) to the extent not otherwise included in subclause (a)(i)
of this definition, the face amount of all Letters of Credit issued for the
account of the Borrower or any of its Restricted Subsidiaries minus (iii) up to
the lesser of (x) all unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on a Consolidated basis and (y) $750,000,000 to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
most recently completed Measurement Period prior to such date.
The Senior Secured Leverage Ratio shall be calculated on a Pro Forma Basis to
give effect to any Debt incurred, assumed or permanently repaid or extinguished
after the relevant Measurement Period but prior to or contemporaneously with the
Reference Date as if such incurrence, assumption, repayment or extinguishment
had been effected on the last day of such period.
“Shared Incremental Amount” shall mean (x) $1,500,000,000 minus (y) the
aggregate outstanding principal amount of all Increased Revolving Commitments,
Incremental Term Loans and/or Permitted Other Debt, in each case, incurred or
issued in reliance on the Shared Incremental Amount.
“Solvent” shall mean, when used with respect to any Person, that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on


-43-
        

--------------------------------------------------------------------------------





its debts as such debts become absolute and matured, (c) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” shall mean liability on a
“claim,” and (ii) “claim” shall mean any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured; provided that, customary
due to/due from intercompany arrangements which do not create a contractual
repayment requirement shall not be treated as a debt or liability for purposes
of the determination of solvency.
“Special Purpose Licensed Entity” shall mean any Person in a related business of
the Borrower and its Restricted Subsidiaries that (i) the Borrower and its
Restricted Subsidiaries are prohibited from engaging in directly under
applicable law, including provisions of state law (a) prohibiting the ownership
of healthcare facilities by public companies, (b) prohibiting the corporate
practice of medicine or (c) otherwise restricting the ability of the Borrower or
one of its Restricted Subsidiaries to acquire directly a required license to
operate a healthcare facility, and (ii) has entered into a transaction or series
of transactions with the Borrower or any of its Restricted Subsidiaries under
which:
(x)    the Borrower or any of its Restricted Subsidiaries provides management,
administrative or consulting services to the Special Purpose Licensed Entity,
(y)    the owners of the Special Purpose Licensed Entity are prohibited from
transferring any of their interests in the Special Purpose Licensed Entity
without the consent of the Borrower or one of its Restricted Subsidiaries, and
(z)    the Borrower or one of its Restricted Subsidiaries has the right to
require the owners of the Special Purpose Licensed Entity to transfer all of
their interests in the Special Purpose Licensed Entity to a Person designated by
the Borrower or one of its Restricted Subsidiaries.
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Restricted Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Restricted Subsidiaries (other than Special Purpose Receivables Subsidiaries) in
the event the Borrower or any such Restricted Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).
“Specified Alternative Currency LC Sublimit” shall mean, with respect to any
Issuing Lender, the amount set forth beside each Issuing Lender on Schedule II
hereto with respect to Alternative Currency Letters of Credit or in each case
such other amount as is specified in the agreement pursuant to which such Person
becomes an Issuing Lender hereunder.
“Specified Change of Control” shall mean a “Change of Control” (or any other
defined term having a similar purpose) as defined in the 2022 Senior Notes
Indenture, 2024 Senior Notes Indenture or the 2025 Senior Notes Indenture.
“Specified Dollar LC Sublimit” shall mean, with respect to any Issuing Lender,
the amount set forth beside such Issuing Lender on Schedule II hereto with
respect to Dollar Letters of Credit


-44-
        

--------------------------------------------------------------------------------





or in each case such other amount as is specified in the agreement pursuant to
which such Person becomes an Issuing Lender hereunder.
“Specified Letter of Credit” shall mean any letter of credit issued by any
Lender (at the time of the issuance of such letter of credit) or affiliate
thereof for the account of the Borrower or any Restricted Subsidiary, which the
Borrower designates as a “Specified Letter of Credit” by notice in writing to
the Administrative Agent.
“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.10.
“Specified Swap Agreement” shall mean any Swap Agreement entered into by the
Borrower or any Restricted Subsidiary and the Administrative Agent or any Lender
(at the time of the execution of such Swap Agreement or with respect to Swap
Agreements existing on the Closing Date, on the Closing Date) or affiliate of
the Administrative Agent or any Lender in respect of interest rates or currency
exchange rates.
“Specified Transaction” shall mean (a) the acquisition of any Restricted
Subsidiary permitted under Section 7.6(e) or (k) , (b) the consummation of any
Asset Sale, (c) the incurrence, assumption, permanent repayment or
extinguishment of any Debt, and (d) the designation of an Unrestricted
Subsidiary.
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Sterling” and “£” shall mean the lawful currency of the United Kingdom.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
business entity (a) (i) of which securities or other ownership interests
representing more than 50% of the voting power of all Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors thereof are, as of such date, owned, Controlled or held
by the parent and/or one or more subsidiaries of the parent and (ii) that is, as
of such date, otherwise Controlled by the parent and/or one or more subsidiaries
of the parent; or (b) designated as a “Subsidiary” by the Borrower by written
notice to the Administrative Agent and (i) of which securities or other
ownership interests representing more than 50% of the voting power of all
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of the Board of Directors thereof are, as of such date,
owned, Controlled or held by the parent and/or one or more subsidiaries of the
parent, (ii) that is, as of such date, otherwise Controlled by the parent and/or
one or more subsidiaries of the parent or (iii) the accounts of which would be
consolidated with those of the parent in the parent’s Consolidated financial
statements; provided, however, that entities shall not be deemed Subsidiaries so
long as the assets of each such entity do not exceed $25,000 (unless the
Borrower shall elect to include such entity as a Guarantor). Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of the Borrower.


-45-
        

--------------------------------------------------------------------------------





“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Restricted Subsidiaries shall be a “Swap Agreement.”
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000.
“Swingline Lender” shall mean Wells Fargo Bank, N.A., in its capacity as the
lender of Swingline Loans; provided that, if any Extension or Extensions of
Alternative Currency Revolving Commitments is or are effected in accordance with
Section 2.25, then on the occurrence of each Issuing Lender/Swingline
Termination Date, the Swingline Lender at such time shall have the right to
resign as Swingline Lender on, or on any date within twenty (20) Business Days
after, the respective Issuing Lender/Swingline Termination Date, in each case
upon not less than ten (10) days’ prior written notice thereof to the Borrower
and the Administrative Agent and, in the event of any such resignation and upon
the effectiveness thereof, the Borrower shall repay any outstanding Swingline
Loans made by the respective entity so resigning and such entity shall not be
required to make any further Swingline Loans hereunder. If at any time and for
any reason (including as a result of resignations as contemplated by the proviso
to the preceding sentence), the Swingline Lender has resigned in such capacity
in accordance with the preceding sentence, then no Person shall be the Swingline
Lender hereunder or obligated to make Swingline Loans unless and until (and only
for so long as) a Lender (or affiliate of a Lender) reasonably satisfactory to
the Administrative Agent and the Borrower agrees to act as the Swingline Lender
hereunder.
“Swingline Loans” shall have the meaning given to such term in Section 2.6(a).
“Swingline Participation Amount” shall have the meaning given to such term in
Section 2.7(c).
“Syndication Agents” shall have the meaning given to such term in the preamble
hereto.
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Lenders” shall mean, collectively, the Tranche A Term Lenders and the
Tranche B Term Lenders.
“Term Loans” shall mean, collectively, the Tranche A Term Loans and the Tranche
B Term Loans.
“Ticking Fee” shall have the meaning specified in Section 2.8(g).


-46-
        

--------------------------------------------------------------------------------





“Total Alternative Currency Revolving Commitments” shall mean, at any time, the
aggregate amount of the Alternative Currency Revolving Commitments then in
effect. The original amount of the Total Alternative Currency Revolving
Commitments is the Alternative Currency Equivalent of $300,000,000.
“Total Alternative Currency Revolving Extensions of Credit” shall mean, at any
time, the aggregate amount of the Alternative Currency Revolving Extensions of
Credit of the Alternative Currency Revolving Lenders outstanding at such time.
“Total Dollar Revolving Commitments” shall mean, at any time, the aggregate
amount of the Dollar Revolving Commitments then in effect. The original amount
of the Total Dollar Revolving Commitments is $700,000,000.
“Total Dollar Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the Dollar Revolving Extensions of Credit of the Dollar
Revolving Lenders outstanding at such time.
“Total Revolving Commitments” shall mean, at any time, the aggregate amount of
the Revolving Commitments then in effect.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Tranche A Term Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I. The original aggregate amount of the Tranche A Term Commitments is
$1,750,000,000.
“Tranche A Term Commitment Expiration Date” means the earlier to occur of (x)
September 26, 2019 and (y) the date on which the Tranche A Term Commitment is
reduced to zero.
“Tranche A Term Facility” shall have the meaning given to such term in the
definition of “Facility.”
“Tranche A Term Lender” shall mean each Lender that has a Tranche A Term
Commitment or that holds a Tranche A Term Loan.
“Tranche A Term Loan” shall have the meaning given to such term in Section 2.1.
“Tranche A Term Loan Maturity Date” shall mean August 12, 2024.
“Tranche A Term Percentage” shall mean, as to any Tranche A Term Lender at any
time, the percentage which such Lender’s Tranche A Term Commitment then
constitutes of the aggregate Tranche A Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).
“Tranche B Term Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I or in an Increase Joinder. The original aggregate amount of the
Tranche B Term Commitments is $2,750,000,000.
“Tranche B Term Facility” shall have the meaning given to such term in the
definition of “Facility.”
“Tranche B Term Lender” shall mean each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.


-47-
        

--------------------------------------------------------------------------------





“Tranche B Term Loan” shall have the meaning given to such term in Section 2.1.
“Tranche B Term Loan Maturity Date” shall mean August 12, 2026.
“Tranche B Term Percentage” shall mean, as to any Tranche B Term Lender at any
time, the percentage which such Lender’s Tranche B Term Commitment then
constitutes of the aggregate Tranche B Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).
“Transaction Documents” shall mean the Loan Documents.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (b) the
Refinancing and (c) the payment of all fees and expenses owing in connection
with the foregoing.
“Transferred Guarantor” shall have the meaning given to such term in
Section 10.9.
“Tricare” shall mean the managed health care program that is established by the
Department of Defense under Title 10, Subtitle A, Part II, Chapter 55 (10 U.S.C.
§1071 et seq.) for members of the military, certain military retirees, and their
dependents.
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“United States” shall mean the United States of America.
“Unrestricted Subsidiary” means (a) as of the Closing Date, each Subsidiary of
the Borrower listed on Schedule IV, (b) any Subsidiary of an Unrestricted
Subsidiary and (c) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the Closing Date (and continuing until such time that such
designation may be thereafter revoked by the Borrower).
“Voting Interests” shall mean shares of Capital Stock issued by a corporation,
or equivalent Capital Stock of any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Debt.
“Wholly Owned Subsidiary” shall mean, as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
“Withdrawal Liability” shall have the meaning specified in Section 4201 of
ERISA.


-48-
        

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
1.3    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, unless
otherwise indicated, (e) any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
1.4    Accounting Terms; GAAP. Except as otherwise expressly provided herein
(including, without limitation and other than as provided below, with respect to
Financing Leases and Financing Lease Obligations), GAAP shall refer to generally
accepted accounting principles in the United States as in effect from time to
time applied on a consistent basis and all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change in GAAP occurring after the Closing Date or in the application
thereof on such provision (or if the Administrative Agent notifies the Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that the Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation, between calculations of the affected item in amounts
required to be reported under Sections 6.1(b) and (c) (including in any
Compliance Certificate) before and after giving effect to such change in GAAP.
For the avoidance of doubt, Persons that are not Restricted Subsidiaries shall
not be included in any calculation relevant to Section 7.16


-49-
        

--------------------------------------------------------------------------------





1.5    Resolution of Drafting Ambiguities. Each Loan Party acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.
1.6    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternative Currency Revolving Loans or Alternative Currency Letters of Credit,
as applicable, outstanding. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.
(b)    Wherever in this Agreement in connection with an Alternative Currency
Revolving Loan, an Alternative Currency Letter of Credit, or a conversion,
continuation or prepayment of an Alternative Currency Revolving Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Alternative Currency Revolving Loan or Alternative Currency Letter of Credit, as
applicable, is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.
1.7    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Alternative Currency
Revolving Loans be made and/or Alternative Currency Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that, in the case of Alternative Currency
Revolving Loans, such requested currency is a lawful currency (other than
Dollars) that is readily available and convertible into Dollars, and, in the
case of Alternative Currency Letters of Credit, such requested currency is a
lawful currency (other than Dollars) and the Issuing Lender is willing to issue
an Alternative Currency Letter of Credit in such currency. In the case of any
such request with respect to (x) the making of Alternative Currency Revolving
Loans, such request shall be subject to the approval of the Administrative Agent
and the Alternative Currency Revolving Lenders, and (y) to the issuance of
Alternative Currency Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the Issuing Lender thereunder and, if
the requested currency for such Alternative Currency Letter of Credit is not
freely transferable and convertible into Dollars, the Administrative Agent and
the Issuing Lender thereunder shall agree on the currency conversion between
such requested currency and Dollars.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time, 20 Business Days prior to the date of the desired
extension of credit (or, in the case of any such request pertaining to
Alternative Currency Letters of Credit, the Issuing Lender, in its or their sole
discretion). In the case of any such request pertaining to Alternative Currency
Revolving Loans, the Administrative Agent shall promptly notify each Alternative
Currency Revolving Lender of any request pursuant to this Section 1.7 and in the
case of any such request pertaining to Alternative Currency Letters of Credit,
the Administrative Agent shall promptly notify the Issuing Lender thereof. Each
Alternative Currency Revolving Lender (in the case of any such request
pertaining to Alternative Currency Revolving


-50-
        

--------------------------------------------------------------------------------





Loans) or Issuing Lender (in the case of a request pertaining to Alternative
Currency Letters of Credit) shall notify the Administrative Agent, not later
than 11:00 a.m., Local Time, ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Alternative
Currency Revolving Loans or the issuance of Alternative Currency Letters of
Credit , as the case may be, denominated in such currency.
(c)    Any failure by an Alternative Currency Revolving Lender or Issuing
Lender, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Alternative Currency Revolving Lender or Issuing Lender, as the case may be, to
permit Alternative Currency Revolving Loans to be made or Alternative Currency
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Alternative Currency Revolving Lenders consent to making
Alternative Currency Revolving Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Alternative Currency Revolving Loans; and if the Administrative
Agent and an Issuing Lender consent to the issuance of Alternative Currency
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances by such consenting Issuing Lender. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.7, the Administrative Agent shall promptly so notify the Borrower.
1.8    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Loans in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Alternative Currency Revolving Loans, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.9    Certain Conditions, Calculations and Tests.
(a) In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of Consolidated EBITDA (including, without limitation,
tests measured


-51-
        

--------------------------------------------------------------------------------





as a percentage of Consolidated EBITDA), the Leverage Ratio, the Senior Secured
Leverage Ratio, or any financial ratio (other than for purposes of any
Applicable Margin); or
(ii)    testing availability under baskets set forth in this Agreement
(including, without limitation, baskets measured as a percentage of Consolidated
Tangible Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (i) in the case of a Limited Condition
Acquisition, the date the definitive agreements for such Limited Condition
Acquisition are entered into, (ii) in the case of any redemption or repayment of
Debt requiring irrevocable advance notice or any irrevocable offer to purchase
Debt that is not subject to obtaining financing, the date of such irrevocable
advance notice or irrevocable offer and (iii) in the case of any Restricted
Payment, the date of the declaration, irrevocable advance notice or irrevocable
offer of such Restricted Payment (each, an “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Debt and the use of proceeds thereof) as if they had occurred at
the beginning of the most recent Measurement Period ended prior to the LCT Test
Date, the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such test, ratio or basket, such test, ratio or basket shall be
deemed to have been complied with. If the Borrower has made an LCT Election and
any of the tests, ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such test, ratio or basket, including due to fluctuations in Consolidated EBITDA
or Consolidated Tangible Assets of the Borrower and its Restricted Subsidiaries,
at or prior to the consummation of the relevant transaction or action, such
tests, baskets or ratios will be deemed not to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the relevant
transaction or action is permitted to be consummated or taken; provided that if
such ratios or baskets improve as a result of such fluctuations, such improved
ratios and/or baskets may be utilized. If the Borrower has made an LCT Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of any test, ratio or basket availability with respect to the
incurrence of Debt or Liens, or the making of Investments, Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Debt on or following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or, in the case of a Limited Condition Acquisition, the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such test, ratio
or basket shall be tested by calculating the availability under such test, ratio
or basket on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith have been consummated (including any
incurrence of Debt and any associated Lien and the use of proceeds thereof).
In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of determining compliance with any provision of this
Agreement which requires that no Event of Default or Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Event of Default or Default, as applicable, exists on the date the
definitive agreements for such Limited Condition Transaction are entered into.
If the Borrower has exercised its option under this Section 1.9, and any Event
of Default or Default occurs following the date the definitive agreements for
the applicable Limited Condition Transaction were entered into and prior to the
consummation of such Limited Condition Transaction, any such Event of Default or
Default shall be deemed to not have


-52-
        

--------------------------------------------------------------------------------





occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Transaction is permitted
hereunder.
(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Leverage Ratio and/or Senior
Secured Leverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence.
1.10    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws) (a “Division”): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

2.1    Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender, subject to the satisfaction of the conditions set forth
in Section 5.2, severally agrees to make a term loan denominated in Dollars (a
“Tranche A Term Loan”) to the Borrower on or after the Closing Date until the
Tranche A Term Commitment Expiration Date in one drawing in an amount not to
exceed the amount of the Tranche A Term Commitment of such Lender and (b) each
Tranche B Term Lender severally agrees to make a term loan denominated in
Dollars (a “Tranche B Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Tranche B Term Commitment of such Lender.
The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12. Amounts borrowed under this Section 2.1
and repaid may not be reborrowed.

2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of a Borrowing Request
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date in the case of any Tranche B Term Loans or Tranche A Term Loans that will
be Eurodollar Loans or (b) one Business Day prior to the requested Borrowing
Date in the case of any Tranche B Term Loans or Tranche A Term Loans that will
be ABR Loans) requesting that the Term Lenders make the Term Loans on such
Borrowing Date, and specifying the amount to be borrowed under each Class. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Closing
Date or such Borrowing Date, as applicable, each Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan to be made by such Term
Lender. The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.


-53-
        

--------------------------------------------------------------------------------






2.3    Repayment of Term Loans.
(a)    From and after the borrowing of the Tranche A Term Loans, the Tranche A
Term Loan of each Tranche A Term Lender shall mature in 19 consecutive quarterly
installments and on the Tranche A Term Loan Maturity Date, in an amount equal to
such Lender’s Tranche A Term Percentage multiplied by the amount set forth below
opposite such installment:
Installment Due Date
Principal Amount
December 31, 2019
$10,937,500
March 31, 2020
$10,937,500
June 30, 2020
$10,937,500
September 30, 2020
$10,937,500
December 31, 2020
$21,875,000
March 31, 2021
$21,875,000
June 30, 2021
$21,875,000
September 30, 2021
$21,875,000
December 31, 2021
$21,875,000
March 31, 2022
$21,875,000
June 30, 2022
$21,875,000
September 30, 2022
$21,875,000
December 31, 2022
$32,812,500
March 31, 2023
$32,812,500
June 30, 2023
$32,812,500
September 30, 2023
$32,812,500
December 31, 2023
$43,750,000
March 31, 2024
$43,750,000
June 30, 2024
$43,750,000
Tranche A Term Loan Maturity Date
$1,268,750,000

(b)    The Tranche B Term Loan of each Tranche B Term Lender shall mature (i) in
27 consecutive quarterly installments on the last day of each March, June,
September and December (commencing on December 31, 2019), each in an amount
equal to such Lender’s Tranche B Term Percentage multiplied by 0.25% of the
aggregate principal amount of the Tranche B Term Loans outstanding on the
Closing Date immediately after funding the Tranche B Term Facility and (ii) on
the Tranche B Term Loan Maturity Date in an amount equal to all remaining
outstanding Tranche B Term Loans of such Tranche B Term Lender.

2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, (1) each Dollar Revolving
Lender severally agrees to make revolving credit loans in Dollars (“Dollar
Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Dollar Revolving Percentage of the LC
Obligations then outstanding, does not exceed the amount of such Lender’s Dollar
Revolving Commitment and (2) each Alternative Currency Revolving Lender
severally agrees to make revolving credit loans in one or more Alternative
Currencies (“Alternative Currency Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Alternative Currency
Revolving Percentage of the sum of (i) the LC Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans


-54-
        

--------------------------------------------------------------------------------





then outstanding, does not exceed the amount of such Lender’s Alternative
Currency Revolving Commitment. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Dollar Revolving Loans and Alternative Currency Revolving
Loans denominated in Dollars may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12. The Alternative Currency Revolving Loans
denominated in an Alternative Currency other than Dollars shall be Eurodollar
Loans.
(b)    The Borrower shall repay all outstanding Revolving Loans on the
applicable Maturity Date.

2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of a Borrowing Request (which notice must be received by the
Administrative Agent prior to 2:00 P.M., New York City time, (a)(i) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans denominated in Dollars or (ii) four Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans denominated in Alternative
Currencies (other than Dollars), or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Alternative Currency Revolving Facility to
finance payments required by Section 3.5 may be given not later than 1:00 P.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount of Revolving Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) the Revolving Facility pursuant to which such Loan is to be made, (iv) the
currency of the Revolving Loans to be borrowed, (v) if the Revolving Loans to be
borrowed are denominated in Dollars, the Type of Revolving Loans to be borrowed
and (vi) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Dollar Revolving Commitments and each borrowing under
the Alternative Currency Revolving Commitments denominated in Dollars shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
denominated in Dollars under the Alternative Currency Revolving Commitments that
are ABR Loans in other amounts pursuant to Section 2.7. Each borrowing under the
Alternative Currency Revolving Commitments (other than a borrowing denominated
in Dollars) shall be in an amount equal to the Alternative Currency Equivalent
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office for the applicable
currency prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.


-55-
        

--------------------------------------------------------------------------------






2.6    Swingline Commitment.
(a)    Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Alternative Currency Revolving Commitments from time to time after the Closing
Date and during the Revolving Commitment Period by making swing line loans
denominated in Dollars (“Swingline Loans”) to the Borrower; provided that (i)
the aggregate principal amount of Swingline Loans outstanding at any time shall
not exceed the Swingline Commitment then in effect and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Alternative Currency Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.
(b)    The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the applicable
Maturity Date in accordance with Section 2.7(f) and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that an Alternative Currency Revolving Loan denominated in Dollars is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy of a Borrowing
Request), not later than 2:00 P.M., New York City time, on the day (which shall
be a Business Day during the Revolving Commitment Period) of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 3.5, by remittance to the Issuing Lender) by 4:00 P.M.,
New York City time, on the requested date of such Swingline Loan. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 2:00 P.M., New York City time,
request each Alternative Currency Revolving Lender to make, and each Alternative
Currency Revolving Lender hereby agrees to make, an Alternative Currency
Revolving Loan denominated in Dollars, in an amount equal to such Alternative
Currency Revolving Lender’s Alternative Currency Revolving Percentage of the
aggregate amount of the Swingline Loans; provided that, notwithstanding the
foregoing, no Alternative Currency Revolving Lender shall be obligated to make
any Alternative Currency Revolving Loan if after giving effect to the making of
such Alternative Currency


-56-
        

--------------------------------------------------------------------------------





Revolving Loan the outstanding amount of Alternative Currency Revolving
Extensions of Credit of such Lender exceed such Lender’s Alternative Currency
Revolving Commitment (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Alternative Currency Revolving
Lender shall make the amount of such Alternative Currency Revolving Loan
available to the Administrative Agent at the Funding Office for
Dollar-denominated payments in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Alternative Currency Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Alternative Currency Revolving Lenders
are not sufficient to repay in full such Refunded Swingline Loans.
(c)    If prior to the time an Alternative Currency Revolving Loan denominated
in Dollars would have otherwise been made pursuant to Section 2.7(b), one of the
events described in Section 8.1(g) shall have occurred and be continuing with
respect to the Borrower or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Alternative Currency Revolving Loans
may not be made as contemplated by Section 2.7(b), each Alternative Currency
Revolving Lender shall, on the date such Alternative Currency Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Alternative Currency Revolving Lender’s Alternative
Currency Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Alternative Currency Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Alternative Currency Revolving Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Alternative Currency Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.
(e)    Each Alternative Currency Revolving Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Alternative Currency Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the financial condition of the Borrower; (iv) any breach of
this Agreement or any other Loan Document by the Borrower, any other Loan Party
or any other Alternative Currency Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(f)    If the Maturity Date shall have occurred in respect of any tranche of
Alternative Currency Revolving Commitments at a time when another tranche or
tranches of Alternative Currency Revolving Commitments is or are in effect with
a longer Maturity Date, then on the earliest occurring


-57-
        

--------------------------------------------------------------------------------





Maturity Date all then outstanding Swingline Loans shall be repaid in full (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such Maturity Date); provided, however, that if on
the occurrence of such earliest Maturity Date (after giving effect to any
repayments of Alternative Currency Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 3.11), there shall
exist sufficient unutilized Extended Revolving Commitments that are the
Alternative Currency Revolving Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant to such Extended Revolving
Commitments which will remain in effect after the occurrence of such Maturity
Date, then there shall be an automatic adjustment on such date of the Swingline
Participation Amounts of each Alternative Currency Revolving Lender that is an
Extending Revolving Lender and such outstanding Swingline Loans shall be deemed
to have been incurred solely pursuant to the relevant Extended Revolving
Commitments, and such Swingline Loans shall not be so required to be repaid in
full on such earliest Maturity Date.

2.8    Commitment Fees, etc.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Dollar
Revolving Commitment and/or Available Alternative Currency Revolving Commitment,
as applicable, of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Closing Date and on the Maturity Date for the
Revolving Facility.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
(c)    The Borrower will pay to the Administrative Agent for the account of each
Applicable Participant in accordance with its Alternative Currency Revolving
Percentage or Dollar Revolving Percentage, as applicable, a fee for each Letter
of Credit with respect to which it is an Applicable Participant equal to the
product of (i) the Dollar Equivalent of the daily maximum amount then available
to be drawn on such Letters of Credit and (ii) a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, payable quarterly in arrears on each Fee Payment Date after
the issuance date. In addition, the Borrower shall pay to the Issuing Lender for
its own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
(d)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses (including
issuance fees) as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
(e)    The Borrower agrees to pay on the Closing Date (w) to each Tranche A Term
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Tranche A Term Lender’s Tranche A Term Loan, a funding fee in an
amount agreed between such Tranche A Term Lender and the Borrower, (x) to each
Tranche B Term Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Tranche B Term Lender’s Tranche B Term
Loan, a funding fee in an amount equal to 0.25% of the stated principal amount
of such Tranche B Term Lender’s Tranche B Term Loan funded on the Closing Date,
(y) to each Dollar Revolving Lender party to this Agreement on the Closing Date,
as compensation for the Dollar Revolving Commitment of such Dollar Revolving
Lender, a commitment fee in the amount agreed between such Dollar Revolving
Lender and the Borrower and (z) to each Alternative Currency Revolving Lender
party to this Agreement on the


-58-
        

--------------------------------------------------------------------------------





Closing Date, as compensation for the Alternative Currency Revolving Commitment
of such Alternative Currency Revolving Lender, a commitment fee in the amount
agreed between such Alternative Currency Revolving Lender and the Borrower.
(f)    All fees payable hereunder (subject to Section 2.26) shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.
(g)    The Borrower agrees to pay to the Administrative Agent for the account of
each Tranche A Term Lender a ticking fee (the “Ticking Fee”) in dollars at a
rate per annum equal to the then applicable Commitment Fee Rate on the undrawn
portion of the Tranche A Term Commitments, payable quarterly in arrears on the
last Business Day of each fiscal quarter of each year and on the Tranche A Term
Commitment Expiration Date, commencing on the first such date to occur after the
Closing Date, calculated based upon the actual number of days elapsed over a
360-day year, accruing beginning on the Closing Date to but excluding the
Tranche A Term Commitment Expiration Date. The Ticking Fee shall be distributed
to the Tranche A Term Lenders pro rata in accordance with the amount of each
such Tranche A Term Lender’s Tranche A Term Commitment.

2.9    Termination or Reduction of Revolving Commitments and Tranche A Term
Commitments.
(a)    The Borrower shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate, or from time to time to
reduce the amount of, the Revolving Commitments under one or more Revolving
Facilities; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, (i) the Total Alternative Currency Revolving Extensions of Credit
would exceed the Total Alternative Currency Revolving Commitments, (ii) the
Total Dollar Revolving Extensions of Credit would exceed the Total Dollar
Revolving Commitments or (iii) the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to (i) with respect to the Alternative Currency Revolving Commitments,
$1,000,000, a whole multiple thereof, or the remaining aggregate amount of the
Alternative Currency Revolving Commitments, and shall reduce permanently the
Alternative Currency Revolving Commitments then in effect and (ii) with respect
to the Dollar Revolving Commitments, $1,000,000, a whole multiple thereof, or
the remaining aggregate amount of the Dollar Revolving Commitments, and shall
reduce permanently the Dollar Revolving Commitments then in effect. The
Revolving Commitment (other than any Extended Revolving Commitment) of each
Revolving Lender shall automatically and permanently terminate on the Revolving
Termination Date. On the respective Maturity Date applicable thereto, the
Extended Revolving Commitment of each Extended Revolving Commitment shall
automatically and permanently terminate.
(b)    The Borrower shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate, or from time to time to
reduce the amount of, the Tranche A Term Commitments under the Tranche A Term
Facility. Any such reduction shall be in an amount equal to $1,000,000, a whole
multiple thereof, or the remaining aggregate amount of the Tranche A Term
Commitments, and shall reduce permanently the Tranche A Term Commitments then in
effect. The Tranche A Term Commitments of each Tranche A Term Lender shall
automatically and permanently terminate on the Tranche A Term Commitment
Expiration Date.

2.10    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium (except as set forth in
Section 2.11(h)) or penalty, upon notice delivered to the Administrative Agent
no later than 2:00 P.M., New York City time, (i) three


-59-
        

--------------------------------------------------------------------------------





Business Days prior thereto, in the case of Eurodollar Loans denominated in
Dollars and (ii) four Business Days prior thereto in the case of Eurodollar
Loans denominated in Alternative Currencies (other than Dollars), and no later
than 2:00 P.M., New York City time, one Business Day prior thereto, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment, the
installment or installments of the respective Classes of the Loans to be repaid
and whether the prepayment is of Eurodollar Loans or ABR Loans (it being
understood that the Borrower may elect to prepay one Class of Term Loans without
prepaying another); provided that in the case of Swingline Loans notice may be
given no later than 2:00 P.M. New York City time on the date of prepayment; and
provided, further, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of a Class of Term Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Revolving Loans denominated in an Alternative Currency
(other than Dollars) shall be in an aggregate principal amount of the
Alternative Currency Equivalent of $1,000,000 or a whole multiple thereof.
Partial prepayments of Revolving Loans denominated in Dollars shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of optional
prepayment if such prepayment would have resulted from a refinancing of all or a
portion of the applicable Facility, which refinancing shall not be consummated
or shall otherwise be delayed. Voluntary prepayments of any Class of Term Loans
permitted hereunder shall be applied to the remaining scheduled installments of
principal thereof (or to any anticipated mandatory prepayments under Section
2.11 specific in writing by the Borrower) in a manner determined at the
discretion of the Borrower and specified in the notice of prepayment and the
Borrower may elect to apply voluntary prepayments of Term Loans to one or more
Class or Classes of Term Loans selected by the Borrower. In the event that the
Borrower does not specify the order in which to apply prepayments to reduce
scheduled installments of principal or as between Classes of Term Loans, the
Borrower shall be deemed to have elected that such proceeds be applied to reduce
the scheduled installments of principal in direct order of maturity on a pro
rata basis among the Classes of Term Loans.

2.11    Mandatory Prepayments and Commitment Reductions.
(a)    If any Redeemable Preferred Interests or Debt shall be issued or incurred
by any Restricted Company (excluding any Debt or Redeemable Preferred Interests
incurred in accordance with Section 7.2 (other than Credit Agreement Refinancing
Debt) or Capital Stock issued in compliance with Section 7), an amount equal to
100% of the Net Cash Proceeds thereof shall be applied within five Business Days
of such issuance or incurrence toward the prepayment of the Term Loans and the
Revolving Loans as set forth in Section 2.11(d).
(b)    If on any date any Restricted Company shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event and such Net Cash Proceeds are not
prohibited under any Requirements of Law to be distributed or otherwise
transferred without the consent or approval of a Governmental Authority then, to
the extent a Reinvestment Notice shall not have been delivered in respect
thereof, an amount equal to such Net Cash Proceeds shall be applied within ten
Business Days after the date that all post-closing adjustments associated
therewith have been completed toward the prepayment of the Term Loans and the
Revolving Loans as set forth in Section 2.11(d); provided that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the Revolving Loans
as set forth in Section 2.11(d).


-60-
        

--------------------------------------------------------------------------------





(c)    If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending December 31, 2020, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply toward the prepayment
of the Term Loans and the reduction of the Revolving Commitments as set forth in
Section 2.11(d), (A) the ECF Percentage of such Excess Cash Flow, minus (B) the
sum of (i) all voluntary prepayments of Term Loans (and Revolving Loans to the
extent the applicable Revolving Commitments are permanently reduced by the
amount of such payments) and any other prepayments of Permitted Other Debt,
Permitted Refinancings and/or other Debt secured by Liens on the Collateral on a
pari passu basis or senior basis to the Liens on the Collateral made during such
Fiscal Year, plus (ii) the amount of cash consideration paid by the Borrower and
its Restricted Subsidiaries in connection with Investments permitted by Section
7.6. Each such prepayment and commitment reduction shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(b), for the Fiscal Year with respect to which such
prepayment is made, are required to be delivered to the Administrative Agent
(for distribution to the Agents and the Lenders) and (ii) the date such
financial statements are actually delivered; provided, however, that a
prepayment of Term Loans pursuant to this Section 2.11(c) shall only be required
in the amount (if any) by which such payment amount for the applicable Fiscal
Year exceeds $25,000,000.
(d)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.11 shall be applied, first, to the prepayment of the Term Loans
in accordance with Section 2.17(b) and, second, to reduce the Swingline Loans
and then Revolving Loans without a permanent reduction of the Revolving
Commitments. The application of any prepayment pursuant to this Section 2.11
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under this Section 2.11 (except in the case of Revolving
Loans that are ABR Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
(e)    Notwithstanding anything to the contrary in Section 2.11(d) or 2.17, with
respect to the amount of any mandatory prepayment described in this Section 2.11
that is allocated to Tranche B Term Loans (such amount, the “Designated
Prepayment Amount”), at any time when Tranche A Term Loans remain outstanding,
the Borrower will give the Administrative Agent notice in writing of such
mandatory prepayment at least three (3) Business Days prior to the date of such
prepayment (each a “Mandatory Prepayment Date”). As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Tranche B Term Lender a notice, which shall be in the form of
Exhibit G (each, a “Prepayment Option Notice”), and shall include the relevant
Term Loans of such Lender by an amount equal to the portion of the Designated
Prepayment Amount indicated in such Lender’s Prepayment Option Notice as being
applicable to such Lender’s Tranche B Term Loans. On the Mandatory Prepayment
Date, (i) the Borrower shall pay to the relevant Tranche B Term Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant
Term Loans as described above in respect of which such Lenders have accepted
prepayment (it being understood that a failure to respond to a Prepayment Option
Notice no later than 5:00 p.m. one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment shall
be deemed an acceptance of the prepayment referenced therein) and (ii) the
Borrower shall pay to the Tranche A Term Lenders an amount equal to the portion
of the Designated Prepayment Amount not accepted by the relevant Lenders, and
such amount shall be applied to the prepayment of the Tranche A Term Loans;
provided that if after the application of amounts pursuant to clause (ii), any
portion of the Designated Prepayment Amount not accepted by the Tranche B Term
Lenders shall remain, such amount shall be used to prepay the Tranche B Term
Loans on a pro rata basis.
(f)    Revolving Loan Prepayments.


-61-
        

--------------------------------------------------------------------------------





(i)    In the event of the termination of all the Alternative Currency Revolving
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Alternative Currency Revolving Loans and all
outstanding Swingline Loans and replace all outstanding Alternative Currency
Letters of Credit or cash collateralize all outstanding Alternative Currency
Letters of Credit in accordance with the procedures set forth in Section 3.10.
In the event of the termination of all the Dollar Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Dollar Revolving Loans and replace all outstanding Dollar Letters of
Credit or cash collateralize all outstanding Dollar Letters of Credit in
accordance with the procedures set forth in Section 3.10.
(ii)    In the event of any partial reduction of the Alternative Currency
Revolving Commitments, then (x) at or prior to the effective date of such
reduction, the Administrative Agent shall notify the Borrower and the
Alternative Currency Revolving Lenders of the sum of the Alternative Currency
Revolving Extensions of Credit after giving effect thereto and (y) if the sum of
the Alternative Currency Revolving Extensions of Credit would exceed the
aggregate amount of Alternative Currency Revolving Commitments after giving
effect to such reduction, then the Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Alternative Currency Revolving Loans and third, replace outstanding Alternative
Currency Letters of Credit or cash collateralize outstanding Alternative
Currency Letters of Credit in accordance with the procedures set forth in
Section 3.10, in an aggregate amount sufficient to eliminate such excess. In the
event of any partial reduction of the Dollar Revolving Commitments, then (x) at
or prior to the effective date of such reduction, the Administrative Agent shall
notify the Borrower and the Dollar Revolving Lenders of the sum of the Dollar
Revolving Extensions of Credit after giving effect thereto and (y) if the sum of
the Dollar Revolving Extensions of Credit would exceed the aggregate amount of
Dollar Revolving Commitments after giving effect to such reduction, then the
Borrower shall, on the date of such reduction, first, repay or prepay Dollar
Revolving Loans and second, replace outstanding Dollar Letters of Credit or cash
collateralize outstanding Dollar Letters of Credit in accordance with the
procedures set forth in Section 3.10, in an aggregate amount sufficient to
eliminate such excess.
(iii)    In the event that the sum of all Alternative Currency Revolving
Lenders’ Alternative Currency Revolving Extensions of Credit exceeds the
Alternative Currency Revolving Commitments then in effect (including, without
limitation, as a result of any Revaluation Date or as a result of currency
fluctuations), the Borrower shall, without notice or demand, immediately first,
repay or prepay Swingline Loans, second, repay or prepay Alternative Currency
Revolving Loans, and third, replace outstanding Alternative Currency Letters of
Credit or cash collateralize outstanding Alternative Currency Letters of Credit
in accordance with the procedures set forth in Section 3.10, in an aggregate
amount sufficient to eliminate such excess. In the event that the sum of all
Dollar Revolving Lenders’ Dollar Revolving Extensions of Credit exceeds the
Dollar Revolving Commitments then in effect, the Borrower shall, without notice
or demand, immediately first, repay or prepay Dollar Revolving Loans, and
second, replace outstanding Dollar Letters of Credit or cash collateralize
outstanding Dollar Letters of Credit in accordance with the procedures set forth
in Section 3.10, in an aggregate amount sufficient to eliminate such excess.
(iv)    In the event that the aggregate LC Obligations exceed the LC Commitment
then in effect, the Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 3.10, in an
aggregate amount sufficient to eliminate such excess.
(g)    [Reserved].
(h)    In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces any
Tranche B Term Loan pursuant to a


-62-
        

--------------------------------------------------------------------------------





Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.11(a) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Tranche B Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Tranche B Term Loan so prepaid, refinanced, substituted or replaced and (II)
in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Tranche B Term Loan outstanding immediately prior to
such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

2.12    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election pursuant to an Interest Election Request no
later than 2:00 P.M., Local Time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans denominated in Dollars to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 P.M., Local Time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined by written
notice in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. No Revolving Loan may be converted into or continued as
a Revolving Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Loan and reborrowed in the
other currency.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent pursuant to an Interest Election
Request, in accordance with the applicable provisions of the definition of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that the Borrower may
not elect to continue a Eurodollar Loan under a particular Facility as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
by written notice in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso (i) if such Loans are
denominated in Dollars, such shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period and (ii) if such Loans are
denominated in an Alternative Currency (other than Dollars), such Loans shall be
automatically continued as Eurodollar Loans with an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

2.13    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to (i) with respect to Eurodollar Loans
denominated in Dollars, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (ii) with respect to Eurodollar Loans denominated in an Alternative
Currency (other than Dollars), the Alternative Currency Equivalent of $5,000,000
or a


-63-
        

--------------------------------------------------------------------------------





whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

2.14    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    Upon the occurrence and during the continuance of an Event of Default
under Section 8.1(a), (b) or (g), if all or a portion of the principal amount of
any Loan or Reimbursement Obligation or any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the greater of (i) the rate then applicable to such Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%) and (ii) the actual rate applicable to such amount
plus 2%, from the date of such non‑payment until such amount is paid in full
(after as well as before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section 2.14
shall be payable from time to time on demand.

2.15    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed or, in the case
of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurodollar Rate shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).


-64-
        

--------------------------------------------------------------------------------






2.16    Inability to Determine Interest Rate.
(a)    If prior to the first day of any Interest Period:
(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(ii)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (and until such notice is withdrawn), (w) any Eurodollar Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (x) any Loans
denominated in Dollars under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans, (y) any outstanding Eurodollar Loans denominated in
Dollars under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (z) any outstanding Eurodollar
Loans denominated in an Alternative Currency (other than Dollars) shall be
continued with an interest applicable thereto equal to the sum of (I) the
Applicable Margin for such Eurodollar Loans and (II) the rate for each day
during such Interest Period reasonably determined by the Administrative Agent to
be the cost of funds of representative participating members in the interbank
eurodollar market selected by the Administrative Agent (which may include
Lenders) for maintaining loans similar to the relevant Loans (provided that any
change in the rate determined pursuant to this clause (II) shall be effective as
of the opening of business on the effective day of any change in the relevant
component of such rate). Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans denominated in Dollars under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans denominated in Dollars under the relevant
Facility to Eurodollar Loans.
(b)    If at any time the Administrative Agent determines (which determination
shall be made by notice to the Borrower and conclusive absent manifest error)
that (i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBOR Screen Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time and to
similarly situated borrowers, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to


-65-
        

--------------------------------------------------------------------------------





this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 11.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders of any Class stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.16(b), only to the extent the LIBOR
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Loan to, or
continuation of any Revolving Loan as, a Eurodollar Loan shall be ineffective,
(y) if any Borrowing Request requests a Eurodollar Revolving Loan, such
borrowing shall be made as an ABR Revolving Loan and (z) any request by the
Borrower for a Eurodollar Loan shall be ineffective.

2.17    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche A Term Percentages, Tranche B Term Percentages, Dollar Revolving
Percentages or Alternative Currency Revolving Percentages, as the case may be,
of the relevant Lenders in the Class subject to reduction.
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except (i) as otherwise provided in Section 2.11(e), (ii) that an
optional prepayment pursuant to Section 2.10 need only be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
the applicable Class being prepaid then held by the Term Lenders, (iii) any
prepayment of Term Loans with the Net Cash Proceeds of Credit Agreement
Refinancing Debt shall be applied solely to each applicable Class of Refinanced
Debt and (iv) any prepayment of Term Loans with the Net Cash Proceeds of Debt
pursuant to Section 2.11(a) may be applied to a Class or Classes of Term Loans
as directed by the Borrower). The amount of each principal prepayment of the
Term Loans shall be applied to reduce the then remaining installments of the
Tranche A Term Loans and Tranche B Term Loans, as the case may be, pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed. Notwithstanding any
other provision of this Section 2.17(b), a Lender may, at its option, and if
agreed by the Borrower, in connection with any prepayment of Term Loans pursuant
to Section 2.10 or Section 2.11, exchange such Lender’s portion of the Term Loan
to be repaid for Debt of the Borrower, in lieu of such Lender’s pro rata portion
of such prepayment (and any such Term Loans so exchanged shall be deemed repaid
for all purposes under the Loan Documents).
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office for the applicable currency, in
the currency in which the applicable Loan was made and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment


-66-
        

--------------------------------------------------------------------------------





hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) with
respect to borrowings under the Dollar Revolving Facility, ABR Loans under the
Dollar Revolving Facility or (ii) with respect to borrowings under the
Alternative Currency Revolving Facility, Eurodollar Loans under the Alternative
Currency Revolving Facility, in each case, on demand, from the Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(c), Section 3.4, Section 3.5 or Section
11.5(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lender
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) until such failure to make
payment has been cured, hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.


-67-
        

--------------------------------------------------------------------------------






2.18    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender or Issuing
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
Closing Date:
(i)    shall subject any Lender or Issuing Lender to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender or Issuing Lender in respect thereof (except for Excluded Taxes,
Non-Excluded Taxes and Other Taxes);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
(iii)    shall impose on such Lender or Issuing Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender or Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Lender or Issuing Lender or any corporation Controlling such Lender or Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date (each, a “Change in Law”); provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued) shall have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
Issuing Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy and liquidity) by an
amount deemed by such Lender or Issuing Lender to be material, then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender or Issuing Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.


-68-
        

--------------------------------------------------------------------------------





(c)    Each request by a Lender or Issuing Lender for the payment of an
additional amount under this Section 2.18 shall be accompanied by a certificate
showing in reasonable detail the method of calculation and the allocation (which
shall be reasonable) thereof. Such certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender or Issuing Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender or Issuing
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender or Issuing Lender notifies the Borrower of
such Lender’s or Issuing Lender’s intention to claim compensation therefor;
provided that, if the change in law giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(d)    If at any time any Lender shall have determined that the making or
continuance of any Eurodollar Loan has been made unlawful by any law or
governmental rule, regulation or order, or any Governmental Authority has
imposed material restrictions on the authority of a Lender to purchase or sell,
or to take deposits of, Dollars in the London interbank market, then such Lender
shall promptly give notice (by telephone promptly confirmed in writing) to the
Borrower and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter the Borrower shall either (x) if the affected Eurodollar Loan is then
being made initially or pursuant to a conversion, cancel such borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to this Section 2.18(d) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, require the affected Lender to convert such
Eurodollar Loan into a ABR Loan, provided that, if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.18(d).

2.19    Taxes.
(a)    All payments made by any Loan Party under this Agreement or any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes. If any Taxes are required to be
withheld or deducted by any applicable withholding agent from any amounts
payable (which shall include withholdings or deductions applicable to additional
sums payable under this Section 2.19) to the Administrative Agent or any Lender
under any Loan Document, (1) to the extent such withholding or deduction is on
account of Non-Excluded Taxes or Other Taxes, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the applicable Lender (or, in the case of payments made to the
Administrative Agent for its own account, the Administrative Agent), after all
withholding or deduction on account of all Non-Excluded Taxes and Other Taxes
have been made, interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, (2) the applicable
withholding agent will make such withholdings or deductions, and (3) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.
(b)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    The Borrower and the Guarantors shall indemnify the Administrative Agent,
or the affected Lender, as applicable, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19) paid or payable by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or


-69-
        

--------------------------------------------------------------------------------





with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of any Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 2.19, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing:
(i)    each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower (with a copy to the
Administrative Agent) two duly executed original copies of Internal Revenue
Service Form W-9 or any successor form, and
(ii)    each Lender that is not a “United States person” as defined in Section
7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent two duly executed original copies of whichever of the
following is applicable: (i) U.S. Internal Revenue Service Form W-8BEN or
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party, (ii) U.S. Internal Revenue Service Form W-8ECI, (iii)
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a statement substantially in the form of
Exhibit J (any such certificate, a “U.S. Tax Compliance Certificate”) and U.S.
Internal Revenue Service Form W-8BEN or W-8BEN-E, (iv) to the extent a Non-U.S.
Lender is not the beneficial owner (for example, where the Non-U.S. Lender is a
partnership or a participating Lender), U.S. Internal Revenue Service Form
W-8IMY of the Lender, accompanied by U.S. Internal Revenue Service Form W-8ECI,
W-8BEN, W-8BEN-E, W-8IMY, W-9, a U.S. Tax Compliance Certificate, and/or any
other required information from each beneficial owner, as applicable (provided
that, if the Non-U.S. Lender is a partnership for U.S. federal income Tax
purposes (and not a participating Lender), and one or more direct or indirect
partners are claiming the portfolio interest exemption, the U.S. Tax Compliance
Certificate may be provided by such Non-U.S. Lender on behalf of such direct or
indirect partner(s)), or (v) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made, or, in each case, any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non‑U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding Tax on any payments by the Borrower under this
Agreement and the other Loan Documents. Such documentation shall be delivered by
each Lender on or before the date it becomes a party to this Agreement. In
addition, each Lender shall deliver updated documentation


-70-
        

--------------------------------------------------------------------------------





promptly upon the obsolescence, expiration, invalidity or inaccuracy of any
documentation previously delivered by such Lender. Each Lender shall promptly
notify the Borrower at any time it determines that it is no longer legally
eligible to provide any previously delivered documentation to the Borrower (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).
(iii)    Notwithstanding any other provision of this Section 2.19, a Lender
shall not be required to deliver any documentation pursuant to this Section
2.19(e) that such Lender is not legally able to deliver. Each Lender hereby
authorizes the Administrative Agent to deliver to the Borrower and to any
successor Administrative Agent any documentation provided by the Lender to the
Administrative Agent pursuant to this Section 2.19(e).
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.19,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will any Lender be required to pay any amount to the Borrower the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
additional amounts giving rise to such refund of any Non-Excluded Taxes or Other
Taxes had never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(g)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(h)    For purposes of this Section 2.19, the term “Lender” shall include any
Issuing Lender and any Swingline Lender.

2.20    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) minus (ii) the amount of interest (as reasonably
determined by such Lender) that


-71-
        

--------------------------------------------------------------------------------





would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.21    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.18 or 2.19(a).

2.22    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) is a Defaulting Lender or (c) is replaced pursuant to the
third paragraph of Section 11.1 with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) if applicable, prior to any such replacement, such
Lender shall not have taken appropriate action under Section 2.21 so as to
eliminate the continued need for payment of amounts owing pursuant to Section
2.18 or 2.19(a), (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.20 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein) and by its execution of
this Agreement each Lender hereby authorizes the Administrative Agent to act as
its agent in executing any documents to replace such Lender in accordance with
this Section 2.22, (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. Notwithstanding the foregoing, this Section 2.22 may only be utilized
with respect to a replaced Lender in respect of any amendment to this Agreement
after the Closing Date and prior to the date that is six months after the
Closing Date that constitutes a Repricing Transaction pursuant to Section
2.11(h) if such replaced Tranche B Term Lender is paid a fee equal to 1.0% of
the principal amount of such Tranche B Term Lender’s Tranche B Term Loans being
replaced and repaid.


-72-
        

--------------------------------------------------------------------------------






2.23    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date (or with respect
to any Revolving Loans outstanding with respect to an Extended Revolving
Commitment, the Maturity Date applicable thereto), (ii) to the Administrative
Agent for the account of each Lender the Term Loans in accordance with Section
2.3; provided that, to the extent specified in the respective Extension Offer,
amortization payments with respect to Extended Term Loans for periods prior to
the Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
as applicable, may be reduced (but not increased) and amortization payments
required with respect to Extended Term Loans for periods after the Tranche A
Term Loan Maturity Date and the Tranche B Term Loan Maturity Date, as
applicable, shall be as specified in the respective Extension Offer and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan in
accordance with Section 2.6(b).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

2.24    Increase in Commitments.
(a)    The Borrower may at any time or from time to time on one or more
occasions request (x) prior to the Revolving Termination Date, an increase to
the existing Revolving Commitments under one or more of the Revolving Facilities
(“Increased Revolving Commitment”) and/or (y) the establishment of one or more
new term loan Commitments (each, an “Incremental Term Loan Commitment”) in an
amount not less than $100,000,000 individually and in an amount not to exceed
the sum of (A) the Shared Incremental Amount, (B) the amount of any optional
prepayment of any Loan including any Loan under any Increased Revolving
Commitment or Incremental Term Loan Commitment other than, in each case,
incurred pursuant to clause (C) below in accordance with Section 2.10
(accompanied, to the extent such prepayments are of Loans under any Revolving
Facility and/or any Increased Revolving Commitments, by a commitment reduction
in the like amount under such Revolving Facility and/or Increased Revolving
Commitment) and/or the amount of any permanent reduction of any


-73-
        

--------------------------------------------------------------------------------





Revolving Commitment or Increased Revolving Commitment so long as, in the case
of any such optional prepayment, such prepayment was not funded with the
proceeds of a contemporaneous refinancing with new long-term Debt less the
aggregate principal amount of all Increased Revolving Commitments or Incremental
Term Loan Commitments incurred or issued in reliance on clause (B) of this
Section 2.24(a) and (C) an amount of Incremental Term Loans or Increased
Revolving Commitments such that the Senior Secured Leverage Ratio is no more
than 3.50 to 1.00 as of the last day of the most recently ended period of four
fiscal quarters of the Borrower for which financial statements are internally
available, determined on the applicable date on which the new or increased
Commitments shall become effective (each such date, an “Increase Effective
Date”), after giving effect to any such incurrence on a Pro Forma Basis, and, in
each case, with respect to any Increased Revolving Commitments, assuming a
borrowing of the maximum amount of Loans available thereunder, and excluding the
cash proceeds of any such Incremental Term Loans or Increased Revolving
Commitments (provided that (I), for the avoidance of doubt, any Incremental Term
Loans or Increased Revolving Commitments incurred or issued pursuant to clause
(C) on any Increase Effective Date on which the Senior Secured Leverage Ratio
test in this clause (C) is met shall remain authorized pursuant to clause (C) if
such Senior Secured Leverage Ratio test is not met as of any subsequent date and
(II) each Increased Revolving Commitment or Incremental Term Loan Commitment
under this Section 2.24 shall be incurred under clause (C) if clause (C) is
available at the time of such incurrence up to the maximum amount available, and
any additional amounts incurred at any time that clause (C) is unavailable shall
be incurred under clauses (A) and/or (B) and any simultaneous incurrence under
clauses (A) and/or (B) shall not be given pro forma effect for purposes of
determining the Senior Secured Leverage Ratio with respect to any incurrence
under clause (C); provided further that:
(i)    the condition set forth in Section 5.2(c) shall be satisfied; provided
that, unless otherwise agreed by the Borrower, to the extent the proceeds of any
Incremental Term Loans or Increased Revolving Commitments are being used to
finance a Limited Condition Acquisition, this clause (a)(i) shall be subject to
customary “SunGard” or other applicable “certain funds” conditionality
limitations and “specified representations” provisions;
(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date; provided that, unless
otherwise agreed by the Borrower, to the extent the proceeds of any Incremental
Term Loans or Increased Revolving Commitments are being used to finance a
Limited Condition Acquisition (I) this clause (a)(ii) shall be subject to
customary “SunGard” or other applicable “certain funds” conditionality
limitations and “specified representations” provisions, in which case it shall
only be a condition that no Default under clause (a), (b) or (g) of Section 8.1
shall have occurred and be continuing or would result therefrom and (II) such
Default may be tested in accordance with Section 1.9;
(iii)    after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Debt resulting from the consummation of any acquisition permitted by
this Agreement concurrently with such borrowings as of the date of the most
recent financial statements delivered pursuant to Section 6.1(b) or (c) or in
any subsequent delivery of financial information by the Borrower to the
Administrative Agent prior to such time, the Borrower shall be in compliance
with each of the covenants set forth in Section 7.16;
(iv)    no existing Lender will be required to participate in any such increased
or new Commitments without its consent;
(v)    the Borrower shall make any payments required pursuant to Section 2.20 in
connection with any adjustment of Revolving Loans pursuant to Section 2.24(d);
and


-74-
        

--------------------------------------------------------------------------------





(vi)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(b)    The terms and provisions of Loans made pursuant to the new Commitments
shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to (i) the Tranche B Term Loans (“Incremental Term B Loans”)
or (ii) the Tranche A Term Loans (“Incremental Term A Loans”, and together with
any Incremental Term B Loans, the “Incremental Term Loans”) (it being understood
that Incremental Term Loans may be part of an existing Class of Term Loans);
provided that the aggregate principal amount of all Incremental Term A Loans
shall not exceed (A) $750,000,000 plus (B) an amount equal to the excess, if
any, of (x) the amount of Tranche A Term Loans outstanding on the Closing Date
less (y) the amount of Tranche A Term Loans outstanding on the applicable
Increase Effective Date;
(ii)    any Loans made pursuant to Incremental Term Loan Commitments shall rank
pari passu in right of payment and of security with the Term Loans;
(iii)    all terms and provisions (including Maturity Date) of Revolving Loans
made pursuant to new Commitments shall be identical to the existing Revolving
Loans; provided that in connection with any such new Commitments for additional
Revolving Loans, the Borrower may pay to the Lenders providing such Commitments
a fee in an amount not to exceed the highest upfront fee paid to Revolving
Lenders of the applicable Revolving Facility on the Closing Date;
(iv)    the weighted average life to maturity of all (x) Incremental Term B
Loans shall be no shorter than the weighted average life to maturity of the
existing Tranche B Term Loans and (y) Incremental Term A Loans shall be no
shorter than the weighted average life to maturity of the existing Tranche A
Term Loans;
(v)    the maturity date of (x) all Incremental Term B Loans shall not be
earlier than the latest Maturity Date with respect to the Tranche B Term Loans
as then in effect and (y) all Incremental Term A Loans shall not be earlier than
the latest Maturity Date with respect to the Tranche A Term Loans as then in
effect; and
(vi)    the interest rate margins for (x) the new Incremental Term A Loans shall
be determined by Borrower and the applicable new Lenders and (y) the new
Incremental Term B Loans shall be determined by Borrower and the applicable new
Lenders; provided, however, prior to the date that is twelve months after the
Closing Date, that the interest rate margins for the new Incremental Term B
Loans, shall not be greater than the highest interest rate margins that may,
under any circumstances, be payable with respect to any Tranche B Term Loans
plus 50 basis points (and the interest rate margins applicable to the Tranche B
Term Loans shall be increased to the extent necessary to achieve the foregoing);
provided, further, that in determining the interest rate margins applicable to
the existing Tranche B Term Loans, and the Incremental Term B Loans, as
applicable, (x) original issue discount or upfront or similar fees
(collectively, “OID”) payable by the Borrower to the Lenders of the existing
Tranche B Term Loans or the Incremental Term B Loans in the primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity), (y) customary arrangement or commitment
fees payable to arrangers (or their respective affiliates) shall be excluded and
(z) if the Incremental Term B Loans include an interest rate floor greater than
the interest rate floor applicable to the Tranche B Term Loans, such increased
amount shall be equated to interest rate margins for


-75-
        

--------------------------------------------------------------------------------





purposes of determining whether an increase in the interest rate margins for the
Tranche B Term Loans shall be required, to the extent an increase in the
interest rate floor in the Tranche B Term Loans would cause an increase in the
interest rate margins, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Tranche B Term Loans shall be increased by
such increased amount.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.
(c)    To the extent the Commitments being increased on the relevant Increase
Effective Date are Revolving Commitments, then each of the Revolving Lenders
having a Revolving Commitment under the applicable Revolving Facility prior to
such Increase Effective Date (the “Pre-Increase Revolving Lenders”) shall assign
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment under the applicable Revolving Facility on the Increase Effective
Date (the “Post-Increase Revolving Lenders”), and such Post-Increase Revolving
Lenders shall purchase from each Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Revolving Loans under the applicable
Revolving Facility (which purchases shall be deemed prepayments of such
Revolving Loans for purposes of Section 2.20) and, in the case of Alternative
Currency Revolving Commitments, participation interests in LC Obligations and
Swingline Loans outstanding on such Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans under the applicable Revolving Facility and, in
the case of Alternative Currency Revolving Commitments, participation interests
in LC Obligations and Swingline Loans will be held by Pre-Increase Revolving
Lenders and Post-Increase Revolving Lenders ratably in accordance with their
Revolving Commitments under the applicable Revolving Facility after giving
effect to such Increased Revolving Commitments under the applicable Revolving
Facility.
(d)    On any Increase Effective Date on which new Commitments for term loans
under Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make a new Term Loan to the Borrower in an amount equal to its
new Commitment.
(e)    The Loans and Commitments established pursuant to this paragraph shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from Section 10
hereof and security interests created by the Security Documents. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Class of Term Loans or any such
new Commitments.

2.25    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with the same Maturity Date, as the case may be) and on
the same terms to each such Lender, the Borrower may from time to time offer to
extend the maturity date of any Term Loans


-76-
        

--------------------------------------------------------------------------------





and/or Revolving Commitments under any Revolving Facility and otherwise modify
the terms of such Term Loans and/or such Revolving Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or such Revolving Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Commitments (in each case not so extended), being a
separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Commitments shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted), so long as the following terms are satisfied: (i) no Default shall
have occurred and be continuing at the time an Extension Offer is delivered to
the Lenders, (ii) except as to interest rates, fees and final maturity, the
Revolving Commitment under any Revolving Facility of any Revolving Lender (an
“Extending Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment under such Revolving Facility (or related outstandings, as the case
may be) with the same terms as the applicable original Revolving Commitments
(and related outstandings); provided that (x) subject to the provisions of
Section 2.7(f) and Section 3.10 to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Maturity Date when there exist
Extended Revolving Commitments with a longer Maturity Date, all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Alternative Currency Revolving Lenders in accordance with their pro rata share
of the Alternative Currency Revolving Facility (and except as provided in
Section 2.7(f) or Section 3.10, without giving effect to changes thereto on an
earlier Maturity Date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under the Alternative
Currency Revolving Commitments and repayments thereunder shall be made on a pro
rata basis (except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings) and (B) repayments
required upon the Maturity Date of the non-extending Alternative Currency
Revolving Commitments) and (y) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Maturity Dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined by the Borrower
and set forth in the relevant Extension Offer), the Term Loans of any Term
Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the Class of Term Loans
subject to such Extension Offer, (iv) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date hereunder and
the amortization schedule applicable to Term Loans pursuant to Section 2.3 for
periods prior to the Tranche A Term Loan Maturity Date or the Tranche B Term
Loan Maturity Date, as applicable, may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of
applicable Term Loans (calculated on the face amount thereof) or applicable
Revolving Commitments, as the case may be, in respect of which applicable Term
Lenders or applicable Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer (as hereinafter provided) shall exceed the maximum
aggregate principal amount of applicable Term Loans or applicable Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or applicable Revolving
Loans, as the case may be, of the applicable Term Lenders or applicable
Revolving Lenders, as the case may be, shall be extended ratably up to such


-77-
        

--------------------------------------------------------------------------------





maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or such
Revolving Lenders, as the case may be, have accepted such Extension Offer (as
hereinafter provided), (viii) all documentation in respect of such Extension
shall be consistent with the foregoing, and (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. Following
any such Extension Offer, the Administrative Agent shall notify the applicable
Lenders thereof, each of whom shall, in its sole discretion, determine whether
or not to accept such Extension Offer.
(b)    With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrower pursuant to this Section 2.25, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.10 and 2.11 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Term Loans or Revolving Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.25 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.10, 2.11 and 2.17)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.25.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
Classes or sub-Classes in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.25. Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25(c) and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the Borrower by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.25.
(e)    Notwithstanding the foregoing provisions of this Section 2.25 and, for
the avoidance of doubt, no Lender shall have such Lender’s Commitment or Loans
extended without the written consent of such Lender.


-78-
        

--------------------------------------------------------------------------------






2.26    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender hereunder, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8(a);
(b)    the Commitments and the Total Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Required Lenders, or the Majority Facility Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided that any waiver, amendment or
modification of a type described in clause (i) or (ii) of Section 11.1 that
would apply to the Commitments or Obligations owing to such Defaulting Lender
shall require the consent of such Defaulting Lender with respect to the
effectiveness of such waiver, amendment or modification with respect to the
Commitments or Obligations owing to such Defaulting Lender;
(c)    if any Swingline Loan or Letter of Credit is outstanding at the time such
Lender becomes a Defaulting Lender then:
(i)    unless a Default shall have occurred and be continuing, all or any part
of the Swingline Participation Amount and LC Obligations of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Alternative Currency Revolving Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Alternative Currency Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Participation
Amount and LC Obligations do not exceed the total of all non-Defaulting Lenders’
Alternative Currency Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline
Participation Amount and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.10 for so long as such LC Obligations are outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Alternative Currency Revolving Percentage of the LC Obligations
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.8(c) with respect to such
Defaulting Lender’s Alternative Currency Revolving Percentage of the LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;
(iv)    if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 2.8(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Alternative Currency Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then,


-79-
        

--------------------------------------------------------------------------------





without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.8(c) with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
Issuing Lender until and to the extent that such LC Obligations are reallocated
and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Obligations will be 100% covered by the Alternative Currency Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.26(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Alternative Currency
Revolving Lenders in a manner consistent with Section 2.26(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Closing Date and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Participation Amount and LC Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Alternative Currency
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

2.27    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain from any
existing Lender or any other Person reasonably satisfactory to the Borrower and,
in the case of any Other Revolving Commitments, the Administrative Agent, the
Swingline Lender and the Issuing Lender (any such existing Lender or other
Person being called an “Additional Refinancing Lender”) Credit Agreement
Refinancing Debt in respect of (a) all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) or (b) all or any
portion of the Revolving Commitments (including the corresponding portion of the
Revolving Loans) under this Agreement (which for purposes of this clause (b)
will be deemed to include any then outstanding Other Revolving Commitments
(including the corresponding portion of the Other Revolving Loans)), in the form
of (x) Other Term Loans or Other Term Loan Commitments in the case of clause (a)
or (y) Other Revolving Loans or Other Revolving Commitments in the case of
clauses (a) and (b), in each case pursuant to a Refinancing Amendment; provided
that such Credit Agreement Refinancing Debt (i) will rank pari passu or junior
in right of payment and of security with the other Loans and Commitments
hereunder, (ii) have such pricing, interest, fees, premiums and optional
prepayment terms as may be agreed by the Borrower and the Additional Refinancing
Lenders


-80-
        

--------------------------------------------------------------------------------





thereof, (iii) not be secured by any assets that do not constitute Collateral
and (iv) except as permitted in clause (ii), will otherwise be treated hereunder
no more materially favorably taken as a whole, including with respect to
covenants and events of default, in the good faith determination of the Borrower
than the Refinanced Debt; provided, further, that the terms and conditions
applicable to such Credit Agreement Refinancing Debt may provide for additional
or different financial or other covenants or other provisions that are agreed by
the Borrower and the applicable Additional Refinancing Lenders to the extent
applicable only after the Latest Maturity Date as determined on the date such
Credit Agreement Refinancing Debt is incurred or obtained.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
to receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Debt is provided with the benefit of the applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Debt under Section 2.27(a)
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Debt incurred pursuant thereto and (ii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.27, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

SECTION 3
LETTERS OF CREDIT

3.1    LC Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Applicable Participants set forth in
Section 3.4, agrees to issue letters of credit (x) denominated in Dollars, in
the case of Dollar Letters of Credit or (y) denominated in Dollars or in any
other Alternative Currency, in the case of Alternative Currency Letters of
Credit (collectively, “Letters of Credit”), in each case for the account of the
Borrower or a Restricted Subsidiary on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the LC
Obligations would exceed the LC Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall expire no later than the first anniversary of its date of issuance or last
renewal (unless otherwise agreed by the relevant Issuing Lender) and no Letter
of Credit shall expire following the date that is five Business Days prior to
the Revolving Termination Date (or with respect to any Letters of Credit
outstanding with respect to an Extended Revolving Commitment, the Maturity Date
applicable


-81-
        

--------------------------------------------------------------------------------





thereto) (the “Letter of Credit Facility Expiration Date”), unless the relevant
Issuing Lender has approved a later expiry date (which approval may be subject
to such Letter of Credit being cash collateralized or otherwise backstopped
pursuant to arrangements acceptable to such Issuing Lender) (it being understood
that the participations of the Applicable Participants in any undrawn Letter of
Credit shall in any event terminate on the Letter of Credit Facility Expiration
Date).
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any Applicable Participant to exceed any limits imposed by, any applicable
Requirement of Law. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(c)    All Existing Letters of Credit shall be deemed to be issued hereunder and
shall constitute Letters of Credit subject to the terms hereof.
(d)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit.

3.2    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice pursuant to an LC Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 3.1(a)), the
amount of such Letter of Credit, whether such Letter of Credit is to be a Dollar
Letter of Credit or an Alternative Currency Letter of Credit, the currency in
which such Letter of Credit is to be denominated (which, in the case of a Dollar
Letter of Credit, shall be in Dollars, and, in the case of an Alternative
Currency Letter of Credit, shall be in Dollars or any other Alternative
Currency), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit an
Application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit. A Dollar Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Obligations shall not exceed the LC Commitment, (ii) the Available
Dollar Revolving Commitments would not be less than zero and (iii) the Dollar LC
Obligations with respect to any Issuing Lender would not exceed the applicable
Specified Dollar LC Sublimit of such Issuing Lender then in effect. An
Alternative Currency Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Obligations shall not exceed the LC Commitment,(ii) the Available Alternative
Currency Revolving Commitments would not be less than zero and (iii) the
Alternative Currency LC Obligations with respect to any Issuing Lender would not
exceed the applicable Specified Alternative Currency LC Sublimit of such Issuing
Lender then in effect Upon request of an Issuing Lender, the Administrative
Agent will provide written confirmation to such Issuing Lender of (i) the amount
available under the Alternative Currency LC Commitment or Dollar LC Commitment,
as


-82-
        

--------------------------------------------------------------------------------





applicable, as of such date and (ii) the aggregate Total Alternative Currency
Revolving Extensions of Credit or Total Dollar Revolving Extensions of Credit,
as applicable, then outstanding.

3.3    Fees and Other Charges. The Borrower shall pay the fees specified in
Section 2.8.

3.4    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Applicable Participant, and each Applicable Participant hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Alternative Currency Revolving Percentage or Dollar Revolving
Percentage, as applicable, of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing, (x)
each Alternative Currency Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing
Lender, such Lender’s Alternative Currency Revolving Percentage of (i) each LC
Disbursement in respect of any Alternative Currency Letter of Credit made by the
Issuing Lender in Dollars and (ii) the Dollar Equivalent, using the Spot Rate on
the date such payment is required, of each LC Disbursement in respect of any
Alternative Currency Letter of Credit made by the Issuing Lender in an
Alternative Currency other than Dollars and, in each case, not reimbursed by the
Borrower on the date due as provided in Section 3.5, or of any reimbursement
payment required to be refunded to the Borrower for any reason and (y) each
Dollar Revolving Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Lender, such Lender’s
Dollar Revolving Percentage of each LC Disbursement in respect of any Dollar
Letter of Credit made by the Issuing Lender in Dollars and not reimbursed by the
Borrower on the date due as provided in Section 3.5, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Applicable
Participant acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

3.5    Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the Dollar Equivalent
(for Letters of Credit denominated in Alternative Currencies, calculated using
the Spot Rate when such payment is due), of such LC Disbursement, in Dollars, or
at the option of the Borrower with respect to any Alternative Currency Letter of
Credit, in the applicable Alternative Currency other than Dollars to the extent
such LC Disbursement is made in such Alternative Currency, in each case, not
later than 1:00 P.M., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 12:00 noon, New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 12:00 noon,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.5
or 2.6 that such payment be financed with a Revolving Loan of the same Class
denominated in Dollars that is an ABR Loan or Swingline Loan in an amount equal
to the Dollar Equivalent of such LC Disbursement and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Revolving Loan denominated in Dollars that is an ABR Loan or
Swingline Loan. If the


-83-
        

--------------------------------------------------------------------------------





Borrower fails to make such payment when due, the Administrative Agent shall
notify each Applicable Participant of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Alternative Currency Revolving Percentage or Dollar Revolving Percentage, as
applicable, thereof. Promptly following receipt of such notice, each Applicable
Participant shall pay to the Administrative Agent its Alternative Currency
Revolving Percentage or Dollar Revolving Percentage, as applicable, of the
Dollar Equivalent of the payment then due from the Borrower, in the same manner
as provided in Section 2.5 (without regard to minimum amounts) and
Section 2.17(e) with respect to Loans made by such Applicable Participant (and
such Sections shall apply, mutatis mutandis, to the payment obligations of the
Applicable Participants), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Applicable Participants.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Applicable
Participants have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Applicable Participants and the Issuing Lender as
their interests may appear. Any payment made by an Applicable Participant
pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

3.6    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


-84-
        

--------------------------------------------------------------------------------






3.7    Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Applicable Participants with respect to any such LC
Disbursement.

3.8    Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Alternative Currency Revolving Loans
denominated in the applicable Alternative Currency which are ABR Loans or Dollar
Revolving Loans which are ABR Loans, as applicable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
3.5, then Section 2.14(c) shall apply. Interest accrued pursuant to this Section
shall be for the account of the Issuing Lender, except that interest accrued on
and after the date of payment by any Applicable Participant pursuant to Section
3.5 to reimburse the Issuing Lender shall be for the account of such Applicable
Participant to the extent of such payment.

3.9    Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time with another party eligible to become the Issuing Lender as provided
herein, by written notice given by the Borrower (with the approval of the
successor Issuing Lender and the Administrative Agent) to the replaced Issuing
Lender; provided that prior to such replacement all Letters of Credit issued by
the replaced Issuing Lender are terminated or cash collateralized on terms
satisfactory to the replaced Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Lender. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3). From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

3.10    Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Obligations representing greater than 50%
of the total LC Obligations) demanding the deposit of cash collateral pursuant
to this Section, or (ii) if required by Section 2.26(d), on the Business Day the
Borrower receives the notice contemplated by Section 2.26(c)(ii), the Borrower
shall deposit in an account with the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Secured Parties, an amount in cash
equal to 103 % of the Dollar Equivalent of the LC Obligations as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(g). Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the


-85-
        

--------------------------------------------------------------------------------





obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Collateral Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Obligations representing greater than 50% of the total LC Obligations), be
applied to satisfy other obligations of the Borrower under this Agreement, and
any surplus remaining shall be returned to the Borrower after all Events of
Default triggering such deposit cease to exist. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

3.11    Provisions Related to Extended Revolving Commitments. If the Maturity
Date in respect of any Class of Alternative Currency Revolving Commitments
occurs prior to the expiration of any Alternative Currency Letter of Credit or
any Class of Dollar Revolving Commitments occurs prior to the expiration of any
Dollar Letter of Credit, then (i) if one or more other Classes of Revolving
Commitments in respect of which the Maturity Date shall not have occurred are
then in effect, such Letter of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 3.5) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated and no Letter of Credit denominated in an Alternative Currency
may be reallocated to Revolving Commitments that do not permit borrowings in
such currency) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 3.10. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Maturity Date with respect to a given Class of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Applicable Participants in any Letter of Credit issued
before such Maturity Date.

SECTION 4
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Lender and each of the Lenders that:

4.1    Organization; Power. Each Loan Party (i) (x) is duly organized and
validly existing and (y) in good standing (if such concept is applicable) under
the laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing as a foreign business enterprise (if such concept is applicable)
in each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and (iii) has
all requisite power and authority (including, without limitation, all material
Governmental Authorizations) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except
in the case of the foregoing clauses (i)(y), (ii) and (iii), where the failure
to be so qualified or licensed would not, individually or in the aggregate,
result in a Material Adverse Effect.


-86-
        

--------------------------------------------------------------------------------






4.2    Capital Stock; Subsidiaries. As of the Closing Date, the Loan Parties do
not have any direct or indirect Subsidiaries that are not Excluded Subsidiaries
other than those specifically disclosed on Schedule 4.2 (it being understood
Schedule 4.2 may also set forth Subsidiaries that are Excluded Subsidiaries).
All of the outstanding Capital Stock of each such Subsidiary (A) (in the case of
Subsidiaries that are corporations) has been validly issued, is fully paid and
non-assessable and (B) to the extent owned by the Borrower or any other Loan
Party, is free and clear of all Liens, except those created under the Security
Documents or Liens permitted pursuant to Section 7.1.

4.3    Authorization; No Conflicts. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or is to be a party, and
the consummation of the Transactions, are within such Loan Party’s corporate,
partnership or limited liability company powers, as applicable, have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, do not (i) contravene such Loan Party’s Constitutive
Documents, (ii) violate any Requirements of Law, (iii) conflict with or result
in the breach of, or constitute a default or require any payment to be made
under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party or any
of its properties that would reasonably be likely to have a Material Adverse
Effect or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law, the violation of which would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

4.4    No Approvals. No Governmental Authorization, and no other authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the Transactions,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Security Documents, (iii) the perfection or maintenance of the Liens created
under the Security Documents on such of the Collateral located in the United
States in which a Lien may be perfected by the filing of financing statements,
the recordation of security agreements with the U.S. Patent and Trademark Office
or the U.S. Copyright Office or the delivery of Collateral (including the first
priority nature thereof) or (iv) the exercise by any Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Security Documents, except for (A) the authorizations,
approvals, filings and actions described on Schedule 4.4 hereto, all of which
either (i) have been duly obtained and are in full force and effect or will be
obtained and in full force and effect prior to the Closing Date or (ii) the
failure to obtain could not reasonably be expected to result in a Material
Adverse Effect, (B) filings, notices, recordings and other similar actions
necessary for the creation or perfection of the Liens and security interests
contemplated by the Loan Documents and (C) the actions required by laws
generally with respect to the exercise by secured creditors of their rights and
remedies.

4.5    Enforceability. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party thereto, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


-87-
        

--------------------------------------------------------------------------------






4.6    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Restricted Company, including any Environmental Action,
pending or, to the knowledge of the Loan Parties, threatened by on behalf of or
before any Governmental Authority or arbitrator (i) that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) that challenges or that may affect the legality, validity or enforceability
of any Loan Document or the consummation of the Transactions, except as
disclosed prior to the Closing Date in the Borrower’s filings made with the SEC.

4.7    Financial Statements; Projections.
(a)    Borrower has heretofore delivered to the Lenders the Consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Borrower as of and for the Fiscal Year ended December 31, 2018, audited by and
accompanied by the unqualified opinion of KPMG LLP, independent public
accountants. Such financial statements and all financial statements delivered
pursuant to Sections 6.1(b) and (c) have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition and results
of operations and cash flows of Borrower as of the dates and for the periods to
which they relate except, in the case of interim financial statements, for the
absence of footnotes and the same being subject to year-end audit adjustments.
(b)    Since December 31, 2018, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect (excluding the Borrower’s entering
into the Loan Documents).
(c)    The forecasts of financial performance of Borrower and its Subsidiaries
furnished to the Lenders have been prepared in good faith by Borrower and based
on assumptions believed by Borrower to reasonable.

4.8    Properties. Except to the extent the same would not be expected,
individually or in the aggregate, to have a Material Adverse Effect, each Loan
Party has good title to, or valid leasehold interests in, all its property
material to its business, free and clear of all Liens except for Liens permitted
pursuant to Section 7.1 and minor irregularities or deficiencies in title that,
individually and in the aggregate, do not interfere with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose.

4.9    Intellectual Property. Except to the extent the same would not be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) each Loan Party owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted, (ii) to the
knowledge of such Loan Party, no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim and (iii) to the knowledge
of such Loan Party, the use of such Intellectual Property by each Loan Party
does not infringe the rights of any Person.

4.10    No Material Misstatements. Neither the Confidential Information
Memorandum nor any other written information, exhibit or report furnished by any
Loan Party to any Agent or any Lender in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
taken as a whole in combination with the Borrower’s most recent Form 10-K, and
each Form 10-Q and Form 8-K subsequent to such Form 10-K, in each case, filed or
furnished with the SEC, contained, as of the date such information exhibit or
report was so furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made


-88-
        

--------------------------------------------------------------------------------





therein not misleading, except with respect to any projections or forecasts
contained in such materials, the Loan Parties represent only that the same were
prepared in good faith on the basis of assumptions believed to be reasonable, at
the time made and at the time furnished, it being recognized by the Lenders that
such projections and forecasts as they relate to future events are not to be
viewed as fact and that actual results during the period or periods covered by
such projections and forecasts may differ from such projections and forecasts.

4.11    Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan or drawings under any Letter of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, except for purchases of the Borrower’s
Capital Stock permitted by Section 7.7.

4.12    Investment Company Act. No Restricted Company is an “investment
company,” or is required to be registered as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

4.13    Solvency. As of the Closing Date, and after giving effect to the
incurrence of all indebtedness and obligations being incurred on the Closing
Date in connection herewith, each Loan Party is, individually and together with
its Subsidiaries, Solvent.

4.14    Employee Benefit Plans.
(i)    No ERISA Event has occurred or is reasonably expected to occur that would
have or would reasonably be expected to have a Material Adverse Effect.
(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lenders, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.
(iii)    [Reserved].
(iv)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has
been terminated, within the meaning of Title IV of ERISA or is in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or Section
305 of ERISA.
(v)    Each Loan Party is in compliance with the presently applicable provisions
of ERISA and the Code with respect to each Plan except as would not reasonably
be expected to have a Material Adverse Effect.
(vi)    The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification No. 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to have a Material Adverse Effect.
(vii)    [Reserved].


-89-
        

--------------------------------------------------------------------------------





(viii)    Except to the extent the same would not be expected, individually or
in the aggregate, to have a Material Adverse Effect, (a) each Loan Party is in
compliance with the provisions of applicable law with respect to each Foreign
Plan maintained or contributed to with respect to employees (or former
employees) employed outside the United States or in Puerto Rico and (b) no Loan
Party has incurred, or reasonably expects to incur, any obligation in connection
with the termination of, or withdrawal from, any Foreign Plan maintained or
contributed to with respect to employees (or former employees) employed outside
the United States or in Puerto Rico.

4.15    Environmental Laws.
(i)    The operations and properties of each Loan Party comply with all
applicable Environmental Laws and Environmental Permits, except where any such
failure to comply would not be reasonably expected to have a Material Adverse
Effect; any past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, except where any
such failure to comply would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect; no Environmental Action is pending
or, to the Loan Parties’ knowledge threatened, against any Loan Party; and no
circumstances exist that, in each case, could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of properties
currently owned or operated by any of them that could, individually or in the
aggregate, have a Material Adverse Effect or (B) cause any such property owned
by any Loan Party to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law that could, individually or in
the aggregate, have a Material Adverse Effect.
(ii)    To Borrower’s knowledge, none of the properties currently or formerly
owned or operated by any Loan Party is listed or formally proposed for listing
on the NPL or any analogous foreign, state or local list; and except to the
extent that any of the following would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (A) there are no and,
to the Loan Parties’ knowledge, never have been any underground or aboveground
storage tanks or related piping or any surface impoundments, land disposal
areas, septic tanks, pits, sumps or lagoons in which Hazardous Materials are
being or have been treated, stored or disposed on any property currently owned
or operated by any Loan Party or, to their knowledge, on any property formerly
owned or operated by any Loan Party, (B) there is no asbestos or
asbestos-containing material on or at any facility or property currently owned
or operated by any Loan Party, and (C) there has been no Release of Hazardous
Materials on, at, under or from any property currently or, to Borrower’s
knowledge formerly owned or operated by any Loan Party.
(iii)    (A) No Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or remedial or response action relating to any actual or
threatened Release of Hazardous Materials at any location; and (B) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party
have been disposed of in a manner that could not reasonably be expected to
result in liability to any Loan Party that, in the case of clauses (A) and (B),
either individually or in the aggregate, would have a Material Adverse Effect.


-90-
        

--------------------------------------------------------------------------------






4.16    Taxes. Each Loan Party has duly filed, has caused to be duly filed or
has been included in all material tax returns (federal, state, local and
foreign) required to be filed and has paid all material Taxes whether or not
shown to be due on a tax return, together with applicable interest and
penalties. Each Loan Party has made adequate provision in accordance with GAAP
for all Taxes not yet due and payable, except as could not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Each Loan Party is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect. No Loan Party has ever been
a party to any understanding or arrangement constituting a “tax shelter” within
the meaning of Section 6662(d)(2)(C)(iii) of the Code or within the meaning of
Section 6111(c) or Section 6111(d) of the Code as in effect immediately prior to
the enactment of the American Jobs Creation Act of 2004, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

4.17    Government Reimbursement Programs; Medicare/Medicaid/Tricare.
(a)    The dialysis facilities operated by each Restricted Company (the
“Dialysis Facilities”) (i) are qualified for participation in the Medicare
programs and the Medicaid programs and Tricare programs in which they
participate (together with their respective intermediaries or carriers, the
“Government Reimbursement Programs”), (ii) are entitled to reimbursement under
Government Reimbursement Programs for services rendered to qualified
beneficiaries of Government Reimbursement Programs in which the Borrower and its
Restricted Subsidiaries participate, and (iii) comply in all respects with the
conditions of participation in all Government Reimbursement Programs in which
they participate, except, in each case of clauses (i), (ii) and (iii), to the
extent any such failure would not reasonably be expected to (x) have a Material
Adverse Effect or (y) result in Consolidated net operating revenues for any
(including any future) four Fiscal Quarter period of the Borrower constituting
less than 95% of Consolidated net operating revenues for the immediately
preceding four Fiscal Quarter period of the Borrower, and except for the fact
that Dialysis Facilities (i) newly developed by the Restricted Companies may
from time to time be awaiting an initial Medicare certification and/or initial
Medicare or Medicaid provider number in accordance with normal business practice
because of standard waiting times between the proper timely filing of the
relevant documents therefor and the receipt of such certification and/or
provider number and (ii) acquired by Restricted Companies may from time to time
be awaiting a Medicare certification and/or Medicare or Medicaid provider number
issued in the name of such Restricted Company in accordance with normal business
practice because of standard waiting times between the proper timely filing of
the relevant documents therefor and the receipt of such provider number. There
is no pending or, to the Loan Parties’ knowledge, threatened proceeding or
investigation by any of the Government Reimbursement Programs with respect to
(i) any Restricted Company’s qualification or right to participate in any
Government Reimbursement Program in which it participates or has participated,
(ii) the compliance or non-compliance by any Restricted Company with the terms
or provisions of any Government Reimbursement Program in which it participates
or has participated, or (iii) the right of any Restricted Company to receive or
retain amounts received or due or to become due from any Government
Reimbursement Program in which it participates or has participated, in each case
of clauses (i), (ii) and (iii), which proceeding or investigation, together with
all other such proceedings and investigations, would reasonably be expected to
(x) have a Material Adverse Effect or (y) result in Consolidated net operating
revenues for any (including any future) four Fiscal Quarter period of the
Borrower constituting less than 95% of Consolidated net operating revenues for
the immediately preceding four Fiscal Quarter period of the Borrower, except as
disclosed prior to the Closing Date in the Borrower’s filings made with the SEC.


-91-
        

--------------------------------------------------------------------------------





(b)    No Restricted Company nor any of their respective officers, directors,
managers or partners on behalf of any Restricted Company has (A) committed any
act that would cause any of them to incur a civil monetary penalty under or
violated 42 U.S.C. § 1320a-7a or § 1320a-7b or knowingly or willfully violated
any of the other federal statutes applicable to Government Reimbursement
Programs or the regulations promulgated pursuant to such statutes or related
state or local statutes or regulations, including but not limited to the
following: (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any applications for any
benefit or payment; (ii) knowingly and willfully making or causing to be made
any false statement or representation of a material fact for use in determining
rights to any benefit or payment; (iii) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another, with intent
to secure such benefit or payment fraudulently; (iv) knowingly and willfully
soliciting, receiving, offering or paying any remuneration (including any
kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash
or in kind or offering to pay such remuneration (a) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable government payers, or (b) in return for purchasing,
leasing or ordering or arranging for or recommending the purchasing, leasing or
ordering of any good, facility, service or item for which payment may be made in
whole or in part by Medicare, Medicaid or other applicable government payers,
(B) knowingly and willfully presented or caused to be presented a claim for a
medical or other item or service that was not provided as claimed, or was for a
medical or other item or service and the Person knew or should have known the
claim was false or fraudulent or (C) in violation of 42 U.S.C. § 1395nn,
presented or caused to be presented a claim to any individual, third party payor
or other entity for a designated health service furnished pursuant to a referral
by a physician if the physician (or an immediate family member) had a financial
relationship with the Borrower or any of its Restricted Subsidiaries for which
there was no permissible exception, except in the case of each of clauses (A),
(B) and (C) as would not be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect. Except as would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Borrower nor any of its Restricted Subsidiaries, nor any of their respective
officers, directors, managers or partners, on behalf of the Borrower or any of
its Restricted Subsidiaries, has violated the federal false claims act, 31
U.S.C. §3729, including, but not limited to, by (i) knowingly and willfully
presenting or causing to be presented to a government official a false claim for
payment or approval, (ii) knowingly and willfully making, using or causing to be
made or used, a false record or statement to get a false or fraudulent claim
paid or approved by the government or (iii) conspiring to defraud the government
by knowingly and willfully getting a false or fraudulent claim paid. With
respect to this Section, knowledge of an individual director, officer, manager
or partner of a Restricted Company or any of any of the events described in this
Section shall not be imputed to a Restricted Company unless such knowledge was
obtained or learned by the director, officer, manager or partner in his or her
official capacity as a director, officer, manager or partner of a Restricted
Company. Except as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, the Borrower and each of its
Restricted Subsidiaries is in compliance with the privacy and security rules
promulgated under the Health Insurance Portability and Accountability Act of
1996 found at 45 C.F.R. parts 160-164 (collectively, “HIPAA”) and the amendments
to HIPAA made under the Health Information Technology for Economic and Clinical
Health Act amendments to the American Recovery and Reinvestment Act of 2009.
Except as would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect, to the knowledge of the Borrower, neither the
Borrower nor any of its Restricted Subsidiaries has violated 18 U.S.C. § 1347
including, but not limited to, knowingly and willfully executing or attempting
to execute a scheme or artifice by means of false or fraudulent pretenses (i) to
defraud any health care benefit program, or (ii) to obtain any money or property
owned by, or under the custody or control of, any health benefit program.


-92-
        

--------------------------------------------------------------------------------






4.18    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No Loan
Party is in default in any manner under any provision of any agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.

4.19    Use of Proceeds. Borrower will use the proceeds of (a) the Tranche A
Term Loans and Tranche B Term Loans (i) to finance the Refinancing, (ii) for
general corporate purposes, including, without limitation, stock repurchases,
acquisitions and investments, and (iii) to pay related fees, commissions and
expenses and (b) the Revolving Loans and Swingline Loans on and after the
Closing Date for working capital and general corporate purposes (including,
without limitation, stock repurchases, acquisitions and investments).

4.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Restricted Company as of the
Closing Date, and no Restricted Company has suffered any strikes, lockouts or
slowdowns within the last five years that would reasonably be expected to have a
Material Adverse Effect.

4.21    [Reserved].

4.22    Security Documents. The Security Documents are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein except as such enforceability may be limited by a Bankruptcy
Event and by general principles of equity, and (i) when all appropriate filings
or recordings are made in the appropriate offices as may be required under
applicable Requirements of Laws (which filings or recordings shall be made to
the extent required by any Security Document) and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), the Liens created by such Security Documents
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral (other than such
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or by filing with the
United States Copyright Office), in each case subject to no Liens other than
Liens permitted pursuant to Section 7.1.

4.23    Anti-Terrorism Law.
(a)    No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism,
corruption, bribery or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).
(b)    No Loan Party and to the knowledge of the Loan Parties, no Affiliate of
any Loan Party acting or benefiting in any capacity in connection with the Loans
is any of the following:


-93-
        

--------------------------------------------------------------------------------





(i)    a Person owned or Controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(ii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iii)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(iv)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”).
(c)    No Loan Party, unless authorized by law, knowingly (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in paragraph (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
(d)    No part of the proceeds of the Loans will be used, directly or
indirectly, by any Loan Party or any of its Subsidiaries (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (ii) for the purpose of financing the activities of any
Person that is the subject of U.S. sanctions administered by OFAC in violation
of OFAC.

4.24    Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification provided to any
Lender on or prior to the Closing Date is true and correct in all respects.

SECTION 5
CONDITIONS PRECEDENT

5.1    Conditions to Initial Credit Extension. The obligation of each Lender
and, if applicable, the Issuing Lender to fund the initial Credit Extension
requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 5.1
unless otherwise waived.
(a)    Loan Documents. There shall have been delivered to the Administrative
Agent an executed counterpart of each of the Loan Documents.
(b)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Constitutive Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and


-94-
        

--------------------------------------------------------------------------------





complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i)); and
(ii)    a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority).
(c)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by two Responsible Officers of
the Borrower, confirming compliance with the conditions precedent set forth in
Sections 5.2(b) and (c).
(d)    Financings and Other Transactions, Etc.
(i)    The Refinancing shall have been consummated or shall be consummated on
the Closing Date, in each case in accordance with the terms hereof and the terms
of the Transaction Documents, without the waiver or amendment of any such terms
not approved by the Administrative Agent.
(ii)    All Liens in favor of the existing lenders under the Existing Credit
Agreement shall simultaneously with the consummation of the Refinancing be
unconditionally released; and the Administrative Agent shall have received from
any Person holding any Lien securing any such debt, such UCC termination
statements, mortgage releases, releases of assignments of leases and rents,
releases of security interests in Intellectual Property and other instruments,
in each case in proper form for recording, as the Administrative Agent shall
have reasonably requested to release and terminate of record the Liens securing
such debt.
(e)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the Issuing Lender, a
favorable written opinion of (i) Sidley Austin, LLP, special counsel for the
Loan Parties, (ii) Kathleen Waters, Chief Legal Officer of the Borrower, (iii)
Bass, Berry & Sims PLC, special Tennessee counsel for the Loan Parties, (iv)
Cole, Scot & Kissane, P.A., special Florida counsel for the Loan Parties, (v)
Bailey Kennedy, LLP, special Nevada counsel for the Loan Parties and (vi) Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., special Massachusetts counsel for
the Loan Parties, in each case (A) dated the Closing Date, (B) addressed to the
Agents, the Issuing Lender and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent.
(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit C, dated the Closing Date and signed
by the chief financial officer of the Borrower.
(g)    Fees. The arrangers, Administrative Agent and the Lenders shall have
received all reasonable fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including the invoiced legal fees and
expenses of Cahill Gordon & Reindel LLP, special counsel to the Agents) required


-95-
        

--------------------------------------------------------------------------------





to be reimbursed or paid by the Borrower on or prior to the Closing Date
hereunder or under any other Loan Document.
(h)    Personal Property Requirements. The Collateral Agent shall have received:
(i)    all certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest, for the benefit of the Secured Parties, in
all Pledged Collateral (as defined in the Security Agreement), in each case,
with the exception of those items permitted to be delivered after the Closing
Date pursuant to the terms of the Security Agreement;
(ii)    UCC financing statements in appropriate form for filing under the UCC,
filings or recordations with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of the Collateral Agent, desirable to perfect the Liens created,
or purported to be created, by the Security Documents and with respect to all
UCC financing statements required to be filed pursuant to the Loan Documents;
(iii)    copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Liens permitted
pursuant to Section 7.1 or any other Liens acceptable to the Collateral Agent);
(iv)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents; and
(v)    a Perfection Certificate, duly executed and delivered by the Loan
Parties, along with all attachments contemplated thereby.
(i)    USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
including, without limitation, the information described in Section 11.17.
(j)    Beneficial Ownership Regulation. At least three days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and the Administrative Agent has provided the
Borrower the name of each requesting Lender and its electronic delivery
requirements at least 10 Business Days prior to the Closing Date, the
Administrative Agent and each such Lender requesting a Beneficial Ownership
Certification (which request shall be made through the Administrative Agent)
shall have received such Beneficial Ownership Certification.


-96-
        

--------------------------------------------------------------------------------





(k)    Master Intercompany Note. The Borrower shall have delivered to the
Collateral Agent the Intercompany Note executed by and among the Borrower and
each of its Restricted Subsidiaries, accompanied by instruments of transfer
undated and endorsed in blank.
(l)    [Reserved].
(m)    Insurance. The Administrative Agent shall receive a copy of, or a
certificate as to coverage under (including endorsements thereto), the insurance
policies required by Section 6.5 and the applicable provisions of the Security
Documents, each of which shall name the Collateral Agent, on behalf of the
Secured Parties, as additional insured or loss payee, as applicable, in form and
substance satisfactory to the Administrative Agent.

5.2    Conditions to All Credit Extensions. The obligation of each Lender and
each Issuing Lender to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
(a)    Notice. The Administrative Agent shall have received a notice as required
by Section 2.2 or 2.5 if Loans are being requested or, in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Lender and the Administrative Agent shall have received an Application or notice
as required by Section 3.2 or, in the case of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice as required by
Section 2.7.
(b)    No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.
(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Section 4 or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.
(d)    In the case of an Alternative Currency Revolving Loan, there shall not
have occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) would make it
impracticable for such extension of credit to be denominated in the relevant
Alternative Currency.
(e)    In the case of a Tranche A Term Loan in an amount greater than
$500,000,000, the Refinancing (Additional) shall have been consummated or shall
be consummated on the proposed date of such Credit Extension.
Each notice of borrowing or an Application and the acceptance by the Borrower of
the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 5.2(b) and (c) have been satisfied.


-97-
        

--------------------------------------------------------------------------------






SECTION 6
AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document and all other
Obligations (excluding Contingent Obligations as to which no claim has been
asserted) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full or have been cash collateralized at 103% of the face amount thereof,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Restricted Subsidiaries to:

6.1    Reporting Requirements. The Borrower will furnish to the Administrative
Agent (for distribution to the Agents and Lenders):
(a)    Default Notice. Promptly after a Responsible Officer obtains actual
knowledge of a Default or any event, development or occurrence reasonably likely
to have a Material Adverse Effect continuing on the date of such statement, a
written notice setting forth details of such Default or other event, development
or occurrence and the action that the Borrower has taken and proposes to take
with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year (or such earlier date on which Borrower is
required to file Form 10-K under the Exchange Act), a copy of the annual audit
report for such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion of KPMG LLP or other independent
public accountants of recognized national standing, which opinion shall be
prepared in accordance with Generally Accepted Auditing Standards and shall not
be subject to a “going concern” modification (other than an emphasis of matter
paragraph and except for any such modification pertaining to impending debt
maturities of any Indebtedness occurring within 12 months of such audit or any
breach or anticipated breach of any financial covenant under this Agreement or a
modification relating to change in accounting principles or practices reflecting
a change in GAAP required or approved by such independent public accountants);
(provided, that if the independent auditor provides an attestation and a report
with respect to management’s report on internal control over financial reporting
and its own evaluation of internal control over financial reporting, then such
report may include a qualification or limitation due to the exclusion of any
acquired business from such report to the extent such exclusion is permitted
under rules or regulations promulgated by the SEC or the Public Company
Accounting Oversight Board), together with, no later than five Business Days
after the delivery of such annual audit report, a Compliance Certificate.
(c)    Quarterly Financials. As soon as available and in any event within 45
days (or such earlier date on which the Borrower is required to file form 10-Q
under the Exchange Act) after the end of each of the first three Fiscal Quarters
of each Fiscal Year, a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and a Consolidated statement of
income for the period commencing at the end of the previous Fiscal Quarter and
ending with the end of such Fiscal Quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the period


-98-
        

--------------------------------------------------------------------------------





commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Responsible Officer of the Borrower as having
been prepared in accordance with generally accepted accounting principles
(except that such financial statements may not contain all required notes and
may be subject to year-end audit adjustments) and having been subject to a SAS
100 or equivalent review by KPMG LLP or other independent public accountants of
recognized national standing, together with, no later than five Business Days
after the delivery of such quarterly financial statements, a Compliance
Certificate;
(d)    Unrestricted Subsidiaries. At the time of delivery of the financial
statements provided for in Sections 6.1(b) and (c), if there are any
Unrestricted Subsidiaries as of the last day of any Fiscal Quarter or Fiscal
Year, the Borrower shall deliver related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries from such consolidated financial statements.
(e)    Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, a reasonably detailed forecast for such
Fiscal Year, in form and substance reasonably satisfactory to the Administrative
Agent.
(f)    Litigation. Promptly after a Responsible Officer obtains actual knowledge
of the commencement thereof, notice of all actions, suits, investigations,
litigation and proceedings by on behalf of or before any Governmental Authority
or arbitrator affecting any Restricted Company of the type described in Section
4.6.
(g)    [Reserved].
(h)    ERISA.
(i)    ERISA Events and ERISA Reports. (A) Promptly and in any event within 10
days after any Loan Party or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred, a statement of the chief financial officer of
the Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.
(ii)    Plan Terminations. Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
(iii)    Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.
(iv)    Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (A)
the imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
insolvency or termination, within the meaning


-99-
        

--------------------------------------------------------------------------------





of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of
liability incurred, or that may be incurred, by such Loan Party or any ERISA
Affiliate in connection with any event described in clause (A) or (B).
(i)    Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Restricted Company with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect.
(j)    [Reserved].
(k)    Regulatory Notice. Promptly provide notice that any Loan Party knows or
has reason to know (A) that Dialysis Facilities have lost their qualification to
participate in Government Reimbursement Programs as would have a Material
Adverse Effect, (B) of an investigation described in Section 4.17(a) that would
have a Material Adverse Effect or (C) of any violation described in
Section 4.17(b) that would have a Material Adverse Effect.
(l)    FinCEN. Prompt notice of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
(m)    Other Information. Such other information respecting the business,
financial condition, operations or properties of any Restricted Company as any
Agent or any Lender, through the Administrative Agent, may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.1(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet website
or www.sec.gov, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (iii) the Lenders shall be deemed to have received
such information on the date such information is posted on the applicable
website pursuant to clause (i) or (ii) above. The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

6.2    Compliance with Laws, Etc. Comply, and cause each of its Restricted
Subsidiaries to comply, in all material respects, with all applicable
Requirements of Law, such compliance to include, without limitation, compliance
with (x) ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970 and all applicable laws and regulations
under the federal Social Security Act and all other applicable federal and state
healthcare laws, except to the extent that non-compliance could not be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect and (y) the Patriot Act and all other laws and regulations
relating to money laundering and terrorist activities.

6.3    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Restricted Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all Taxes imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided, however, that neither the Borrower nor any of its Restricted
Subsidiaries shall be


-100-
        

--------------------------------------------------------------------------------





required to pay or discharge any such Tax, assessment, charge or claim (A) the
non-payment or non-discharge of which could not be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect or (B)
that is being contested in good faith and (in the case of clause (i)) by proper
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors and subjects
the property to a substantial risk of forfeiture.

6.4    Compliance with Environmental Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Restricted Subsidiaries and all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; obtain and renew and cause each of its Restricted
Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties that are the legal responsibility of the Borrower or
such Restricted Subsidiary; and conduct, and cause each of its Restricted
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action required under
Environmental Laws to address the presence, or Release or threatened Release of
Hazardous Materials at, on, under or from any of its properties, in accordance
with the requirements of all applicable Environmental Laws; provided, however,
that neither the Borrower nor any of its Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained in accordance
with GAAP requirements with respect to such circumstances.

6.5    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to properties material to the business of the Restricted
Companies against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, except, in the case of
Foreign Subsidiaries, to the extent that the failure to maintain such insurance
with respect to one or more Foreign Subsidiaries could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(b)    Requirements of Insurance. All such insurance shall name the Collateral
Agent as mortgagee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) or additional
loss payee (in the case of property insurance), as applicable.

6.6    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Restricted Subsidiaries to preserve and maintain, its
existence, legal entity structure, legal name, corporate powers (or its
equivalent) and material franchises except, in each case (other than with
respect to the Borrower as to existence), to the extent that failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, or as otherwise permitted by Section 7.4.

6.7    Visitation Rights. At any reasonable time and from time to time, and,
unless an Event of Default shall have occurred and be continuing, not more than
two times during any calendar year and upon reasonable notice, permit any of the
Agents or any of the Lenders, or any agents or representatives thereof (provided
that only the Administrative Agent on behalf of the Agents and Lenders


-101-
        

--------------------------------------------------------------------------------





(or any Agent or Lender solely at such Agent’s or Lender’s expense if
accompanying the Administrative Agent) may exercise rights under this Section
6.7), to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Borrower and any of its Restricted
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Restricted Subsidiaries with any of their officers or directors
and with their independent certified public accountants (provided that
representatives of the Borrower shall be entitled to notice of and to
participate in any such discussion). Notwithstanding anything to the contrary in
this Section 6.7, none of the Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
any Agent or Lender (or their respective representatives or contractors) would
be in breach of any confidentiality obligations, fiduciary duty or Law or (iii)
that is subject to attorney client or similar privilege or constitutes attorney
work product; provided that in the event that the Borrower does not provide
information in reliance on the exclusions in this sentence, it shall use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions. During
the course of the above described visits, inspections and examinations and
discussions, representatives of the Agents and the Lenders may encounter
individually identifiable healthcare information as defined under the
“Administrative Simplification” (including privacy and security) regulations
promulgated pursuant to HIPAA or other confidential information relating to
health care patients (collectively, the “Confidential Healthcare Information”).
The Borrower or the Restricted Subsidiary maintaining such Confidential
Healthcare Information shall, consistent with HIPAA’s “minimum necessary”
provisions, permit such disclosures for their “healthcare operations” purposes.
Unless otherwise required by the law, the Agents, the Lenders and their
respective representatives shall not require or perform any act that would cause
the Borrower or any of its Restricted Subsidiaries to violate any laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA.

6.8    Keeping of Books. Keep, and cause each of its Restricted Subsidiaries to
keep, proper books of record and account, in which full and correct entries in
all material respects shall be made of all material financial transactions
sufficient to permit the preparation of financial statements based thereon in
accordance with GAAP.

6.9    Maintenance of Properties, Etc. (i) Maintain and preserve, and cause each
of its Restricted Subsidiaries to maintain and preserve, absent events or
circumstances leading to a Recovery Event, in all material respects, all of its
properties that are material in the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (ii) maintain, renew
and preserve, in all material respects, all of its Intellectual Property that
are material in the conduct of its business.

6.10    Transactions with Affiliates. Conduct, and cause each of its Restricted
Subsidiaries to conduct, all transactions (other than any transaction having a
fair market value not in excess of $25,000,000 in a single transaction or series
of related transactions) otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or such Restricted Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate (it being
understood that the Transactions are deemed to be on such terms) except (a)
transactions between or among the Borrower and the Restricted Subsidiaries, (b)
any transaction permitted by Section 7.6(f) or Section 7.7, (c) notional pooling
cash management arrangements in the ordinary course of business and tax sharing
arrangements upon customary terms and (d) employment and severance arrangements
in the ordinary course of business and transactions pursuant to stock option
plans and employee benefit plans and arrangements, and equity issuances,
repurchases,


-102-
        

--------------------------------------------------------------------------------





redemptions, retirements or other acquisitions or retirements of Capital Stock
by the Borrower or any of its Restricted Subsidiaries not prohibited under
Section 7.5 or Section 7.7.

6.11    Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Section 4.19.

6.12    Additional Collateral; Additional Guarantors.
(a)    Upon the formation (including without limitation, by Division) or
acquisition of any new direct or indirect Domestic Subsidiary that is not an
Excluded Subsidiary (or a direct or indirect Domestic Subsidiary ceasing to
constitute an Excluded Subsidiary) after the Closing Date promptly, and in any
event, within the later of (x) 45 days following the date of such Person
becoming a Subsidiary (or ceasing to constitute an Excluded Subsidiary) or (y)
30 Business Days following the end of the Fiscal Quarter in which such Person
becomes a Subsidiary that is not an Excluded Subsidiary (or ceases to constitute
an Excluded Subsidiary) (or such later date as the Administrative Agent may
agree, in its sole discretion) (A) to execute a Joinder Agreement or such
comparable documentation to become a Guarantor and a joinder agreement to the
applicable Security Agreement, substantially in the form annexed thereto and (B)
to take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
(b)    Upon the formation (including without limitation, by Division) or
acquisition of any new direct Subsidiary of a Loan Party after the Closing Date
promptly, and in any event within the later of (x) 45 days following the date of
such Person becoming a Subsidiary or (y) 30 Business Days following the end of
the Fiscal Quarter in which such formation or acquisition occurs (or such later
date as the Administrative Agent may agree, in its sole discretion), solely to
the extent required by the Security Agreement, deliver to the Collateral Agent
the certificates, if any, representing all of the Capital Stock of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Capital Stock, and all intercompany notes owing from such
Subsidiary to any Loan Party that together with undated instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party;
provided that (i) the foregoing requirements shall not apply to the Capital
Stock of any Immaterial Subsidiary and (ii) the Capital Stock of Controlled
Foreign Subsidiaries required to be delivered shall be limited to (A) Voting
Interests of any such Subsidiary representing 65% of the total voting power of
all outstanding voting interests of such Subsidiary and (B) 100% of the Capital
Stock not constituting Voting Interests of any such Subsidiary, except that any
such Capital Stock constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Interests
for purposes of this Section 6.12(b).

6.13    Security Interests; Further Assurances.
(a)    Promptly, upon the reasonable request of the Administrative Agent, the
Collateral Agent or any Lender, at the Borrower’s expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, perfection and


-103-
        

--------------------------------------------------------------------------------





priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted hereunder or by the applicable Security Document, or
obtain any consents or waivers as may be reasonably deemed necessary or
appropriate in connection therewith.
(b)    Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents.
(c)     Upon the exercise by the Administrative Agent, the Collateral Agent or
any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require.

6.14    Ratings. Use commercially reasonable efforts to cause (x) S&P and
Moody’s to continue to issue ratings for the Facilities, (y) Moody’s to continue
to issue a corporate family rating (or the equivalent thereof) and (z) S&P to
continue to issue a corporate credit rating (or the equivalent thereof) (it
being understood, in each case, that such obligation shall not require the
Borrower to maintain a specific rating).

6.15    Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided, that (a) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (b) any Subsidiary of an Unrestricted Subsidiary will automatically
be deemed to be an Unrestricted Subsidiary, (c) immediately after giving effect
to such designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Section 7.16,
(d) the Borrower shall not be designated as an Unrestricted Subsidiary, (e)
immediately after giving effect to such designation, the Subsidiary is not party
to any transaction or arrangement with the Borrower or any Restricted Subsidiary
that would not be permitted under Section 6.10, (f) each of (1) the Subsidiary
to be so designated and (2) its Subsidiaries has not at the time of designation,
and does not thereafter, create, incur, issue, assume, guarantee, or otherwise
become directly or indirectly liable with respect to any Debt pursuant to which
the lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary except for Debt that could otherwise be incurred by the Borrower or
such Restricted Subsidiary hereunder and, if such Debt is secured, the Liens
securing such Debt are permitted to be incurred by the Borrower or such
Restricted Subsidiary hereunder (provided that any such Debt shall be deemed
incurred hereunder by the Borrower or such Restricted Subsidiary, as the case
may be) and (g) no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the 2022 Senior Notes, 2024
Senior Notes, 2025 Senior notes, any Permitted Other Debt or any Credit
Agreement Refinancing Debt. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the applicable Restricted Companies
therein at the date of designation in an amount equal to the net book value (or,
in the case of any guarantee or similar Investment, the amount) of the
Restricted Companies’ Investments therein (and such designation shall only be
permitted to the extent such Investment is permitted under Section 7.6). If any
Person becomes a Restricted Subsidiary on any date after the Closing Date
(including by redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary), the Debt, Liens and Investments of such Person outstanding on such
date will be deemed to have been incurred by such Person on such date for
purposes of Section 7.2, 7.1 and 7.6, respectively, but will not be considered
the sale or issuance of Capital Stock


-104-
        

--------------------------------------------------------------------------------





for purposes of Section 7.5. Upon a re-designation of such Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in the re-designated Restricted Subsidiary in an
amount (if positive) equal to (i) the Borrower’s “Investment” in such Person at
the time of such re-designation, less (ii) the portion of the fair market value
of the net assets of such Person attributable to the Borrower’s equity therein
at the time of such re-designation.

6.16    Post-Closing Actions. To the extent not satisfied on the Closing Date
and unless such requirement is waived or extended, in the reasonable discretion
of the Administrative Agent, the Borrower shall, and shall cause each of its
Restricted Subsidiaries to complete each of the actions described on Schedule
6.16 by no later than the date set forth in Schedule 6.16 with respect to such
action.

SECTION 7
NEGATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document and all other Obligations (excluding
Contingent Obligations as to which no claim has been asserted) have been paid in
full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or have been cash
collateralized at 103% of the face amount thereof, unless the Required Lenders
shall otherwise consent in writing, no Loan Party will, nor will they cause or
permit any Restricted Subsidiaries to:

7.1    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Restricted Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character whether now
owned or hereafter acquired or assign, or permit any of its Restricted
Subsidiaries to assign, any accounts or other right to receive income, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Liens;
(c)    Liens existing on the Closing Date and described on Schedule 7.1(c)
hereto;
(d)    Liens upon or in an asset acquired or held by the Borrower or any of its
Restricted Subsidiaries to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such asset to be subject to such
Liens, or Liens existing on any such property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing; provided, however, that (i) such Liens
shall be created not more than 180 days after the date of acquisition or
completion of construction or improvement and (ii) no such Lien shall extend to
or cover any asset other than the asset being acquired, constructed or improved
and any attachments thereto and proceeds thereof, and no such extension, renewal
or replacement shall extend to or cover any asset not theretofore subject to the
Lien being extended, renewed or replaced; provided further that the aggregate
principal amount of the Debt secured by Liens permitted by this clause (d) shall
not exceed the amount permitted under Section 7.2(e) at any time outstanding;


-105-
        

--------------------------------------------------------------------------------





(e)    Liens arising in connection with Financing Leases permitted under
Section 7.2(f); provided that no such Lien shall extend to or cover any assets
other than the assets subject to such Financing Leases;
(f)    Liens arising in connection with Debt permitted under Section 7.2(l);
provided that no such Lien shall extend to or cover any assets other than the
assets of the relevant borrowing entity;
(g)    the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount (except by an
amount equal to accrued and unpaid interest and premium thereon plus fees,
original issue discount and expenses incurred in connection with such
replacement, extension or renewal) or change in any direct or contingent
obligor) of the Debt secured thereby;
(h)    Liens on assets of the Borrower or any of its Restricted Subsidiaries
arising in connection with Sale and Leaseback Transactions permitted under
Section 7.5(h);
(i)    Liens on assets that are the subject of, or are customarily subject to
Liens relating to, Permitted Receivables Financings;
(j)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary of the Borrower, in each case after the Closing Date; provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary of the Borrower, (B) such Lien does not
extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property to the extent included
in the grant of such Lien), and (C) the Debt secured thereby is permitted under
Section 7.2(p);
(k)    customary Liens and setoff rights securing obligations in respect of
notional pooling cash management arrangements in the ordinary course of
business;
(l)    other Liens not otherwise permitted by the foregoing clauses of this
Section 7.1 securing an aggregate principal amount at any time outstanding not
to exceed $100,000,000;
(m)    Liens on the Collateral to secure Debt permitted under Section 7.2(r);
provided that a Senior Representative acting on behalf of the holders of such
Debt shall have become party to or otherwise subject to the provisions of a (i)
a First Lien Intercreditor Agreement if such Debt is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations, or (ii) a Junior Lien Intercreditor Agreement if such Debt is
secured by the Collateral on a second priority (or other junior priority) basis
to the liens securing the Obligations;
(n)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt
and any Permitted Refinancing of any of the foregoing; provided that a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a (i) a First Lien
Intercreditor Agreement if such Debt is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, or (ii) a Junior Lien Intercreditor


-106-
        

--------------------------------------------------------------------------------





Agreement if such Debt is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations;
(o)    Liens on the Collateral to secure Debt permitted under Section 7.2(v) on
a pari passu basis (but without regard to the control of remedies) with the
Obligations; provided that a Senior Representative acting on behalf of the
holders of such Debt shall have become party to or otherwise subject to the
provisions of a First Lien Intercreditor Agreement;
(p)    Liens on Collateral to secure Debt permitted under Section 7.2(s);
provided that such Debt constitutes a Secured Obligation;
(q)    Liens on NMTC Property securing the NMTC Indebtedness the proceeds of
which are (or will be) used to acquire, renovate or improve such NMTC Property;
provided that if such Liens are on property that is (or is required to be)
Collateral then such Liens are subordinated to the Liens securing the
Obligations pursuant to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent; and
(r)    Liens on the Capital Stock of an Unrestricted Subsidiary or Foreign
Subsidiary (other than any Foreign Subsidiary whose Capital Stock constitute
Collateral) to secure Debt of such Unrestricted Subsidiary or Foreign
Subsidiary, as applicable, to the extent such pledge constitutes an Investment
permitted under this Agreement.
For purposes of determining compliance with this Section 7.1, (A) a Lien
securing an item of Debt need not be permitted solely by reference to one
category of permitted Liens (or any portion thereof) described in Sections
7.1(a) through (q) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Debt (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Sections 7.1(a) through (q), the Borrower
may, in its sole discretion, classify or divide such Lien securing such item of
Debt (or any portion thereof) in any manner that complies with this Section 7.1
and will be entitled to only include the amount and type of such Lien or such
item of Debt secured by such Lien (or any portion thereof) in one of the above
clauses and such Lien securing such item of Debt (or portion thereof) will be
treated as being incurred or existing pursuant to only such clause or clauses
(or any portion thereof).

7.2    Debt. Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Debt,
except:
(a)    Debt under the Loan Documents;
(b)     (i) the 2022 Senior Notes and the 2022 Senior Notes Guarantees and, in
each case, any Permitted Refinancing thereof; provide that the aggregate
principal amount of all such Debt at any one time outstanding pursuant to this
Section 7.2(b)(i) shall not exceed $1,250,000,000, (ii) the 2024 Senior Notes
and the 2024 Senior Notes Guarantees and, in each case, any Permitted
Refinancing thereof; provided that the aggregate principal amount of all such
Debt at any one time outstanding pursuant to this Section 7.2(b)(ii) shall not
exceed $1,750,000,000, (iii) the 2025 Senior Notes and the 2025 Senior Notes
Guarantees and, and, in each case, any Permitted Refinancing thereof; provided
that the aggregate principal amount of all such Debt at any one time outstanding
pursuant to this Section 7.2(b)(iii) shall not exceed $1,500,000,000, and (iv)
Debt existing on the Closing Date and described on Schedule 7.2(b) hereto and
any Permitted Refinancing thereof;


-107-
        

--------------------------------------------------------------------------------





(c)    Debt of the Borrower in respect of Swap Agreements (A) existing on the
Closing Date and described in Schedule 7.2(b) hereto or (B) entered into from
time to time after the Closing Date with counterparties that are Lenders at the
time such Swap Agreement is entered into (or Affiliates of such Lender at such
time); provided that, in all cases under this clause (c), all such Swap
Agreements shall be entered into for business, commercial or financial purposes
in the ordinary course of business (including, without limitation, with respect
to the term and purpose thereof);
(d)    Debt of (A) the Borrower owing to any Restricted Subsidiary, and (B) any
of the Restricted Subsidiaries owing to the Borrower or any other Restricted
Subsidiary; provided that with respect to any loan or advance by a Loan Party,
(i) any such Debt shall be evidenced by an Intercompany Note and pledged by such
Loan Party as Collateral pursuant to the Security Documents and (ii) if such
loan or advance is to a Non-Guarantor Subsidiary, such loan or advance is
permitted by Section 7.6;
(e)    Debt incurred and secured by Liens expressly permitted under Section
7.1(d) (or with respect to NMTC Indebtedness) and any Permitted Refinancing
thereof; provided that the aggregate principal amount of all such Debt at any
one time outstanding pursuant to this Section 7.2(e), when aggregated with the
principal amount of all Debt outstanding at such time under Section 7.2(f) shall
not exceed the greater of $500,000,000 or 10.0% of the Consolidated Tangible
Assets of the Borrower and its Restricted Subsidiaries;
(f)    Attributable Indebtedness (including Financing Leases) incurred and any
Permitted Refinancing thereof; provided that the aggregate principal amount of
all such Debt at any one time outstanding pursuant to this Section 7.2(f), when
aggregated with the principal amount of all Debt outstanding at such time under
Section 7.2(e), shall not exceed the greater of $500,000,000 or 10.0% of the
Consolidated Tangible Assets of the Borrower and its Restricted Subsidiaries;
(g)    Contingent Obligations of (A) the Borrower guaranteeing any obligations
of any Restricted Subsidiary and (B) any Restricted Subsidiary of the Borrower
guaranteeing any obligations of the Borrower or any other Restricted Subsidiary;
provided that each such primary obligation is not otherwise prohibited under the
terms of the Loan Documents; and provided, further, that any guaranty of
obligations of any Non-Guarantor Subsidiary by a Loan Party is permitted by
Section 7.6;
(h)    (i) Debt in an aggregate amount not to exceed $250,000,000 at any time
outstanding and (ii) any Permitted Refinancing thereof;
(i)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(j)    Debt comprised of indemnities given by the Borrower or any of its
Restricted Subsidiaries, or guarantees or other similar undertakings by the
Borrower or any of its Restricted Subsidiaries entered into in lieu thereof, in
favor of the purchaser of property and assets of the Borrower and its Restricted
Subsidiaries being sold, leased, transferred or otherwise disposed of in
accordance with this Agreement and covering liabilities incurred by the Borrower
or its applicable Restricted Subsidiary in respect of such property and assets
prior to the date of consummation of the sale, lease, transfer or other
disposition thereof, which indemnities,


-108-
        

--------------------------------------------------------------------------------





guarantees or undertakings are required under the terms of the documentation for
such sale, lease, transfer or other disposition;
(k)    Debt comprised of liabilities or other obligations assumed or retained by
the Borrower or any of its Restricted Subsidiaries from Restricted Subsidiaries
of the Borrower that are, or all or substantially all of the property and assets
of which are, sold, leased, transferred or otherwise disposed of pursuant to
Section 7.5(c) or (f); provided that such liabilities or other obligations were
not created or incurred in contemplation of the related sale, lease, transfer or
other disposition;
(l)    secured and unsecured Debt of Non-Guarantor Subsidiaries (including
Foreign Subsidiaries) in an aggregate amount not to exceed $1,000,000,000 at any
time outstanding;
(m)    Debt comprised of guarantees given by the Borrower or any of its
Restricted Subsidiaries in respect of any Special Purpose Licensed Entity which
obligations, when aggregated with the aggregate amount of all Investments made
under Section 7.6(i) hereof, shall not exceed $150,000,000 at any time
outstanding;
(n)    Debt under Cash Management Agreements and similar arrangements in each
case in connection with cash management, financial services and deposit accounts
in the ordinary course of business or Debt under notional pooling cash
management arrangements or insurance premium financings in the ordinary course
of business;
(o)    Debt in connection with Permitted Receivables Financings;
(p)    Debt of any Person that becomes a Restricted Subsidiary of the Borrower
(or of any Person not previously a Restricted Subsidiary of the Borrower that is
merged or consolidated with or into the Borrower or one of its Restricted
Subsidiaries) after the Closing Date as a result of an Investment pursuant to
Section 7.6(e) or (j) or Debt of any Person that is assumed by the Borrower or
any of its Restricted Subsidiaries in connection with an acquisition of assets
by the Borrower or such Restricted Subsidiary in an Investment pursuant to
Section 7.6(j), and any Permitted Refinancing thereof; provided that (A) such
Debt is not incurred in contemplation of such Investment and (B) the Borrower
and the Restricted Subsidiaries will be in compliance on a Pro Forma Basis with
the covenant set forth in Section 7.16; and
(q)    Debt incurred in the ordinary course of business with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds, letters of credit, and other obligations of a similar nature
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any of its Restricted
Subsidiaries or in connection with judgments that do not result in a Default or
to secure obligations under workers’ compensation laws, unemployment insurance
or similar social security legislation (other than in respect of employee
benefit plans subject to ERISA), public, regulatory or statutory obligations or
payment of customs duties in connection with the importation of goods.
(r)    Permitted Other Debt and any Permitted Refinancing thereof;
(s)    Debt (other than Debt for borrowed money) incurred by the Borrower or any
of its Restricted Subsidiaries supported by any Specified Letter of Credit and
any Permitted Refinancing thereof; provided that on a Pro Forma Basis, on the
date such Specified Letter of


-109-
        

--------------------------------------------------------------------------------





Credit is issued, after giving effect to any such incurrence (and assuming that
the maximum amount of any such Specified Letters of Credit are fully drawn), the
Senior Secured Leverage Ratio is no more than 3.50:1.00;
(t)    Credit Agreement Refinancing Debt;
(u)    Debt incurred by the Borrower or any of its Restricted Subsidiaries in
connection with any Investment permitted by Section 7.6, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;
(v)    Debt incurred by a Restricted Company under a letter of credit facility
in an aggregate amount not to exceed $250,000,000 at any time outstanding;
(w)    NMTC Indebtedness, so long as the Borrower and the Restricted
Subsidiaries will be in compliance on a Pro Forma Basis with the covenant set
forth in Section 7.16; and
(x)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.
For purposes of determining compliance with this Section 7.2, (A) Debt need not
be permitted solely by reference to one category of permitted Debt (or any
portion thereof) described in Sections 7.2(a) through (w) but may be permitted
in part under any relevant combination thereof (and subject to compliance, where
relevant, with Section 7.1), (B) in the event that an item of Debt (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Debt (or any portion thereof) described in Sections 7.2(a) through
(w), the Borrower may, in its sole discretion, classify or divide such item of
Debt (or any portion thereof) in any manner that complies with this Section 7.2
and will be entitled to only include the amount and type of such item of Debt
(or any portion thereof) in one of the above clauses (or any portion thereof)
and such item of Debt (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only such clause or clauses (or any portion
thereof); provided, that all Debt outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
7.2.

7.3    Change in Nature of Business. Engage, or permit any of its Restricted
Subsidiaries to engage, to any material extent in any business other than
healthcare services and any businesses incidental, complementary, ancillary or
related thereto; provided that a Special Purpose Receivables Subsidiary may
engage in any Permitted Receivables Financing.

7.4    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Restricted Subsidiaries to do so,
except that:
(a)    any of the Restricted Subsidiaries may merge into or consolidate with the
Borrower; provided that the Borrower is the surviving corporation;
(b)    any Restricted Subsidiary of the Borrower may merge into or consolidate
with any other Restricted Subsidiary of the Borrower; provided that, in the case
of any such merger or consolidation involving a Wholly Owned Subsidiary, the
Person formed by or surviving such merger or consolidation shall be a Wholly
Owned Subsidiary of the Borrower; provided, further, that, in the case of any
such merger or consolidation to which a Guarantor is a party, the Person formed
by such merger or consolidation shall be a Guarantor;


-110-
        

--------------------------------------------------------------------------------





(c)    in connection with any purchase or other acquisition of Capital Stock of,
or property and assets of, any Person permitted under Section 7.6(e), the
Borrower may permit any other Person to merge into or consolidate with it
(provided that (i) the Borrower is the surviving entity or (ii) the surviving
entity (x) is a Domestic Person and (y) simultaneously with such merger or
consolidation agrees to be bound by the terms hereof and of the Loan Documents
and assume the Borrower’s obligations hereunder and thereunder pursuant to an
agreement or instrument satisfactory in form and substance to the Administrative
Agent (and shall thereafter be the Borrower hereunder), and any of the
Restricted Subsidiaries of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that the Person with which such Restricted Subsidiary is merging or
consolidating (i) shall be engaged in a business permitted by Section 7.3, (ii) 
shall take all actions required under Section 6.12 and (iii) shall be a
Guarantor if the merging Restricted Subsidiary was a Guarantor prior to such
transaction; and
(d)    in connection with any sale, transfer or other disposition of all or
substantially all of the Capital Stock of, or the property and assets of, any
Person permitted under Sections 7.5(c) or (f), any of the Restricted
Subsidiaries of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

7.5    Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Restricted Subsidiaries to sell (including sales and issuances
of Capital Stock of any Restricted Subsidiary (other than sales and issuances
that do not decrease the percentage ownership of the Borrower and its Restricted
Subsidiaries in each class of Capital Stock of such Restricted Subsidiary)),
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire any assets, except (provided
that the issuance and sale of stock by the Borrower shall not be subject to this
Section 7.5):
(a)    the Borrower and its Restricted Subsidiaries may sell or dispose of
inventory or immaterial assets in the ordinary course of business;
(b)    (A) the Borrower may sell, lease, transfer or otherwise dispose of any of
its property or assets to any of the Restricted Subsidiaries, and (B) any of the
Restricted Subsidiaries may sell, lease, transfer or otherwise dispose of any of
its property or assets to the Borrower or any of the other Restricted
Subsidiaries; provided that, in each case (other than in connection with
Intercompany Receivables), (x) if the transferor in such transaction is a
Domestic Subsidiary and the transferee in such transaction is a Domestic
Subsidiary, on a pro forma basis, the Borrower and its Restricted Subsidiaries
would be in compliance with Section 7.16 and (y) if the transferee in such
transaction is a Foreign Subsidiary (or any other Non-Guarantor Subsidiary),
such transaction is permitted by Section 7.6;
(c)    any Restricted Subsidiary of the Borrower that is no longer actively
engaged in any business or activities and does not have property and assets with
an aggregate book value in excess of $1,000,000 may be wound up, liquidated or
dissolved so long as such winding up, liquidation or dissolution is determined
in good faith by management of the Borrower to be in the best interests of the
Borrower and its Restricted Subsidiaries;


-111-
        

--------------------------------------------------------------------------------





(d)    the Borrower and its Restricted Subsidiaries may sell, lease, transfer or
otherwise dispose of any obsolete, damaged or worn out or surplus equipment or
any other assets or property that is otherwise no longer useful in the conduct
of their businesses;
(e)    the Borrower and its Restricted Subsidiaries may lease, sublease, license
or sublicense Real Property or other assets to the extent required for their
respective businesses and operations in the ordinary course so long as such
lease, sublease, license or sublicense is not otherwise prohibited under the
terms of the Loan Documents;
(f)    the Borrower and its Restricted Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets not otherwise permitted to be sold,
leased, transferred or disposed of pursuant to this Section 7.5 so long as the
aggregate book value of all of the property and assets of the Borrower and its
Restricted Subsidiaries sold, leased, transferred or otherwise disposed of
pursuant to this clause (f) does not exceed $1,000,000,000 in the aggregate
since the Closing Date; provided that:
(A)    the gross proceeds received from any such sale, lease, transfer or other
disposition shall be at least equal to the fair market value of the property and
assets so sold, leased, transferred or otherwise disposed of, determined at the
time of such sale, lease, transfer or other disposition;
(B)    with respect to any disposition under this Section 7.5(f) that exceeds
$25,000,000 (in the good faith determination of the Borrower) at least 75% of
the value of the aggregate consideration received from any such sale, lease,
transfer or other disposition shall be in cash or Cash Equivalents; provided
that (i) up to one-third of such 75% may consist of notes or other obligations
received by the Borrower or such Restricted Subsidiary that are due and payable
or otherwise converted by the Borrower or such Restricted Subsidiary into cash
within 365 days of receipt, which cash (to the extent received) shall constitute
Net Cash Proceeds attributable to the original transaction; (ii) any
unsubordinated Debt of the Borrower or any of its Restricted Subsidiaries (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet) that is assumed by the transferee of any such assets shall constitute
cash for purposes of this Section 7.5(f), so long as the Borrower and all of its
Restricted Subsidiaries are fully and unconditionally released therefrom; and
(iii) any Designated Non-Cash Consideration received by the Borrower or any of
its Restricted Subsidiaries, having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (B) after the Closing Date not to exceed $100,000,000 at the time of
receipt of such Designated Non-Cash Consideration shall be deemed to be cash for
purposes of this Section 7.5(f) (it being understood that the fair market value
of each item of Designated Non-Cash Consideration is measured at the time of
receipt without giving effect to subsequent changes in value); provided that if
such Designated Non-Cash Consideration is sold for, or otherwise converted into,
cash, such cash shall constitute Net Cash Proceeds attributable to the original
transaction;
(C)    immediately before and immediately after giving pro forma effect to any
such sale, lease, transfer or other disposition, no Event of Default shall have
occurred and be continuing; and


-112-
        

--------------------------------------------------------------------------------





(D)    if and to the extent that the Net Cash Proceeds of any transaction
effected pursuant to this Section 7.5(f) shall not have been reinvested
(pursuant to a Reinvestment Notice), such Net Cash Proceeds shall be applied to
prepay Loans to the extent, and in accordance with, Section 2.11;
(g)    the Borrower and its Restricted Subsidiaries may exchange assets and
properties with another Person; provided that:
(A)    the assets or properties received by the Borrower or its Restricted
Subsidiaries shall be used in a business permitted by Section 7.3 as conducted
immediately prior to such transaction, or in an incidental or related business;
(B)    the total consideration received by the Borrower or such Restricted
Subsidiary for such assets or property shall have been determined by the
Borrower or such Restricted Subsidiary to be not less than the fair market value
of the assets or property exchanged; and
(C)    immediately before and immediately after giving pro forma effect to any
such exchange, no Default shall have occurred and be continuing.
(h)    the Borrower and its Restricted Subsidiaries may enter into Sale and
Leaseback Transactions (i) with respect to the Denver Headquarters, Denver
Headquarters II or Federal Way Property and (ii) with respect to any other
property; provided that the aggregate value of property sold or transferred
under this subclause (ii) shall not exceed $225,000,000 since the Closing Date;
(i)    the Borrower and its Restricted Subsidiaries may purchase, sell or
otherwise transfer (including by capital contribution) Receivables Assets
pursuant to Permitted Receivables Financings;
(j)    the Borrower and its Restricted Subsidiaries may sell, lease, transfer or
otherwise dispose of assets or property (i) in anticipation of any Investment
pursuant to Section 7.6(e), (f), (h), (i), and (k) (including as a result of
discussion with antitrust regulators in connection with such Investment) or (ii)
as reasonably expected to be required pursuant to any consent decree or similar
order or agreement, which decree, order or agreement is issued or entered into
prior to the consummation of such Investment and in connection therewith by the
Antitrust Division of the U.S. Department of Justice, the Bureau of Competition
of the U.S. Federal Trade Commission and/or any similar state or foreign
regulatory agency or body;
(k)    within 545 days of the acquisition by the Borrower or any Restricted
Subsidiary of any Real Property after the Closing Date the Borrower or such
Restricted Subsidiary may sell or otherwise transfer such Real Property in
connection with a Sale and Leaseback Transaction so long as the Borrower shall
be in compliance with Section 7.2 after giving effect to such Sale and Leaseback
Transaction; provided that the Net Cash Proceeds from such transaction are
applied in accordance with Section 2.11(b) (other than any Net Cash Proceeds
from a transaction permitted under Section 7.5(h);
(l)    the Borrower and its Restricted Subsidiaries may issue additional Capital
Stock to directors, management or employees and physicians under contract with
the Borrower or any of its Restricted Subsidiaries in an amount not in excess of
$50,000,000 in the aggregate in any twelve month period (with any unused amounts
in any such twelve month period being carried


-113-
        

--------------------------------------------------------------------------------





over to the immediately succeeding twelve month period), and in connection with
option plans of Restricted Subsidiaries pursuant to which options are granted at
a strike price of fair market value (as determined in good faith of the Borrower
or the applicable Restricted Subsidiary) together with any subsequent exercise
of such options;
(m)    the Borrower and its Restricted Subsidiaries may enter into any transfer
or disposition of property or assets constituting an Investment pursuant to
Section 7.6;
(n)    the Borrower and its Restricted Subsidiaries may trade, sell or dispose
of Cash Equivalents;
(o)    the Borrower and its Restricted Subsidiaries may transfer or dispose of
Investments and/or issue Capital Stock to the extent required by, or made
pursuant to, customary buy/sell arrangements between the parties to any joint
venture or shareholders of any non-Wholly Owned Subsidiaries set forth in the
shareholder agreements, joint venture agreements, organization documents or
binding agreements relating to such joint venture or non-Wholly-Owned
Subsidiary;
(p)    the Borrower and its Restricted Subsidiaries may transfer or dispose of
accounts receivable in the ordinary course of business in connection with the
collection or compromise thereof;  
(q)    the unwinding of any Swap Contract pursuant to its terms;
(r)    the Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and leases and settle or waive contractual or litigation
claims in the ordinary course of business;
(s)    any sale of Capital Stock in, or Debt or other securities of, an
Unrestricted Subsidiary (other than Unrestricted Subsidiaries the primary assets
of which are cash and/or Cash Equivalents) or a Restricted Subsidiary which owns
an Unrestricted Subsidiary (so long as such Restricted Subsidiary owns no assets
other than the Capital Stock of such an Unrestricted Subsidiary); and
(t)    the Borrower and its Restricted Subsidiaries may sell or transfer
property to an Unrestricted Subsidiary; provided that such transaction is
permitted under Section 7.6.

7.6    Investments in Other Persons. Make or hold, or permit any of its
Restricted Subsidiaries to make or hold, any Investment in any Person, except:
(a)    Investments by the Borrower and its Restricted Subsidiaries in Cash
Equivalents;
(b)    Investments existing on the Closing Date and described on Schedule 7.6
hereto;
(c)    Investments by the Borrower in Swap Agreements permitted under
Section 7.2(c);
(d)    Investments in accounts receivable in the ordinary course of business or
notes received in transactions permitted by Sections 7.5(f) and (j);


-114-
        

--------------------------------------------------------------------------------





(e)    the purchase or other acquisition of (1) Capital Stock of any Person
that, upon the consummation thereof, will be more than 50% owned by the Borrower
or one or more of its Wholly Owned Subsidiaries (including, without limitation,
as a result of a merger or consolidation) or (2) all or substantially all the
property and assets of a Person or consisting of a line of business or business
unit of a Person; provided that, with respect to each purchase or other
acquisition made pursuant to this clause (e):
(A)    the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted by
Section 7.3;
(B)    (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in compliance
on a Pro Forma Basis with Section 7.16;
(C)    the aggregate amount of consideration paid or provided by the Borrower
and its Restricted Subsidiaries after the Closing Date pursuant to this Section
7.6(e)(C) (under clause (i) below) for the purchase or acquisition for Persons
that will be Foreign Subsidiaries, when taken together with any Investments made
in Foreign Subsidiaries pursuant to Section 7.6(h)(ii)(y)(A), shall not exceed
(i) $2,000,000,000 or (ii) if the Leverage Ratio for the most recent Measurement
Period is less than 4.00:1.00 (both before and after giving effect to such
transaction (including any use of cash with respect thereto) on a Pro Forma
Basis), consideration in an unlimited amount; provided that if the amount of all
such cash payments exceeds the limitation set forth in clause (i) of this clause
(C) during any period during which the Leverage Ratio test in clause (ii) of
this clause (C) is met, such excess cash payments shall not constitute an Event
of Default if such Leverage Ratio test is not met in any subsequent Measurement
Period; and
(D)    Sections 6.12 and 6.13 are complied with;
(f)    Investments by the Borrower or any Restricted Subsidiary in 50% or less
of the Capital Stock of another Person (the “Minority Investment”); provided
that (i) the aggregate outstanding amount of Minority Investments made by the
Borrower and any Restricted Subsidiary shall not exceed $350,000,000 at any one
time outstanding, (ii) the Borrower or any Restricted Subsidiary shall control
or act as the managing general partner of such Person if such Person is a
partnership and if the Borrower or any Restricted Subsidiary is the largest
holder of Capital Stock of such Person, and (iii) immediately before and after
giving effect thereto, no Default shall exist;
(g)    loans or advances to officers, directors, managers, partners and
employees of the Borrower or its Restricted Subsidiaries (i) in connection with
such Person’s payment for Capital Stock of the Borrower or representing payment
of the exercise price of options to purchase Capital Stock of the Borrower, (ii)
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes, and (iii) for purposes not described
in the foregoing clauses (i) and (ii), in an aggregate amount outstanding at the
time made not to exceed $30,000,000;
(h)    Investments by (i) any Restricted Subsidiary of the Borrower in the
Borrower and (ii) the Borrower or any of its Restricted Subsidiaries in any
Restricted Subsidiary of the


-115-
        

--------------------------------------------------------------------------------





Borrower; provided that (x) no Investment in any Non-Guarantor Domestic
Subsidiary shall be made unless, after giving pro forma effect thereto, the
Borrower and its Restricted Subsidiaries shall be in compliance with Section
7.16 and (y) no Investment in any Foreign Subsidiary shall be made unless the
aggregate amount of Investments by the Borrower and its Restricted Subsidiaries
in Foreign Subsidiaries after the Closing Date pursuant to this Section
7.6(h)(ii)(y) (under clause (A) below), when taken together with any Investments
made in Foreign Subsidiaries pursuant to Section 7.6(e)(C)(i) shall not exceed
(A) $2,000,000,000 or (B) if the Leverage Ratio for the most recent Measurement
Period is less than 4.00:1.00 (as of the date of such Investment (or, with
respect to Investments in existence on the Closing Date, as of the Closing
Date)), both before and after giving effect to such transaction (including any
use of cash with respect thereto) on a Pro Forma Basis), an unlimited amount;
provided that if the amount of all such cash payments exceeds the limitation set
forth in clause (x) of this clause (ii) during any period during which the
Leverage Ratio test in clause (y)(B) of this clause (ii) is met, such excess
cash payments shall not constitute an Event of Default if such Leverage Ratio
test is not met in any subsequent Measurement Period;
(i)    Investments of the Borrower or any of its Restricted Subsidiaries in any
Special Purpose Licensed Entity which, when aggregated with the aggregate amount
of all obligations guaranteed under Section 7.2(m), shall not exceed
$150,000,000 at any time;
(j)    Investments arising as a result of Permitted Receivables Financings;
(k)    Investments by the Borrower or any of its Restricted Subsidiaries (i) in
an aggregate amount outstanding not to exceed the sum of (x) $250,000,000 plus
(y) $750,000,000 minus the aggregate amount of purchases, redemptions,
acquisitions, dividends and distributions pursuant to Section 7.7(d)(i) and
payments, prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(x) since the Closing Date, (ii) in an aggregate amount not to
exceed the Available Amount on the date of such Investment or (iii) if the
Leverage Ratio for the most recent Measurement Period is less than 4.00:1.00 (as
of the date of such Investment (or, with respect to Investments in existence on
the Closing Date, as of the Closing Date)), both before and after giving effect
to such transaction (including any use of cash with respect thereto) on a Pro
Forma Basis), in an unlimited amount; provided that if the amount of all such
Investments exceeds the limitation set forth in clauses (i) and (ii) of this
Section during any period during which the Leverage Ratio test in clause (iii)
of this Section is met, such excess Investments shall not constitute an Event of
Default if such Leverage Ratio test is not met in any subsequent Measurement
Period;
(l)    guarantees by the Borrower of any operating lease (other than any
Financing Lease Obligation) of any joint venture entered into in the ordinary
course of business;
(m)    Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries after the Closing Date in an aggregate amount for all such
Investments (less an amount equal to the book value of all Unrestricted
Subsidiaries that, after the Closing Date, are redesignated by the Borrower to
be Restricted Subsidiaries, calculated as of the date of such redesignation) not
to exceed for all Unrestricted Subsidiaries, at the time such Investment is made
and after giving effect to such Investment, shall not exceed (A) $250,000,000 or
(B) if the Leverage Ratio for the most recent Measurement Period is less than
4.00:1.00 (as of the date of such Investment (or, with respect to Investments in
existence on the Closing Date, as of the


-116-
        

--------------------------------------------------------------------------------





Closing Date)), both before and after giving effect to such transaction
(including any use of cash with respect thereto) on a Pro Forma Basis), an
unlimited amount; and
(n)    (i) Investments by the Borrower or any Restricted Domestic Subsidiary in
an NMTC Subsidiary in the form of NMTC Indebtedness and any related capital
contribution and (ii) NMTC Investments by an NMTC Subsidiary in an aggregate
amount not to exceed the portion of the related NMTC Indebtedness and any
related capital contribution received by such NMTC Subsidiary.
For purposes of determining compliance with this Section 7.6, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 7.6(a) through (n)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 7.6(a) through (n), the Borrower may, in its sole
discretion, classify or divide such Investment (or any portion thereof) in any
manner that complies with this Section 7.6 and will be entitled to only include
the amount and type of such Investment (or any portion thereof) in one or more
(as relevant) of the above clauses (or any portion thereof) and such Investment
(or any portion thereof) shall be treated as having been made or existing
pursuant to only such clause or clauses (or any portion thereof); provided, that
all Investments described in Schedule 7.6 shall be deemed outstanding under
Section 7.6(b).

7.7    Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Capital Stock, obligations or securities to its stockholders, partners
or members (or the equivalent Persons thereof) as such, or permit any of its
Restricted Subsidiaries to do any of the foregoing, or permit any of its
Restricted Subsidiaries to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of the Borrower (collectively, “Restricted
Payments”), except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a)    the Borrower may (A) declare and pay dividends and distributions payable
in its common Capital Stock, (B) except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Loans pursuant to
Section 2.11, purchase, redeem, retire, defease or otherwise acquire Capital
Stock with the proceeds received contemporaneously from the issue of new Capital
Stock with equal or inferior voting powers, designations, preferences and
rights, and (C) repurchase its Capital Stock owned by directors, management or
employees and physicians under contract with the Borrower or any of its
Restricted Subsidiaries in an amount not in excess of $25,000,000 in the
aggregate in any twelve month period;
(b)    any Restricted Subsidiaries of the Borrower that are Wholly Owned
Subsidiaries may make Restricted Payments to the Borrower or to other Restricted
Subsidiaries of the Borrower;
(c)    any of the Restricted Subsidiaries of the Borrower that are not Wholly
Owned Subsidiaries may make Restricted Payments so long as the Borrower and each
of the Restricted Subsidiaries that own any of the Capital Stock thereof receive
at least their respective proportionate shares of any such dividend or
distribution (based upon their relative holdings of the Capital Stock thereof
and taking into account the relative preferences, if any, of the various classes
of the Capital Stock thereof);


-117-
        

--------------------------------------------------------------------------------





(d)    so long as no Default is continuing or will be continuing after such
transaction, the Borrower may (A) purchase, redeem or otherwise acquire for
value any of its Capital Stock or (B) declare and pay dividends and
distributions payable in either (i) cash (in the aggregate for both clauses (A)
and (B)), when taken together with the aggregate amount of payments,
prepayments, redemptions or acquisitions of Debt pursuant to Section
7.9(a)(ii)(x) and Investments pursuant to Section 7.6(k)(i)(y) not to exceed
$750,000,000, (ii) cash (in the aggregate for both clauses (A) and (B)), in an
amount not to exceed the Available Amount on the date of each such purchase,
redemption, acquisition, dividend and distribution or (iii) if the Leverage
Ratio for the most recent Measurement Period is less than 4.00:1.00 (as of the
date of such transaction, both before and after giving effect to such
transaction (including any use of cash with respect thereto) on a Pro Forma
Basis), cash in any amount; provided that if the amount of all such cash
payments exceeds the limitation set forth in clauses (i) and (ii) of this
Section during any period during which the Leverage Ratio test in clause (iii)
of this Section is met, such excess cash payments shall not constitute an Event
of Default if such Leverage Ratio test is not met in any subsequent Measurement
Period;
(e)    so long as no Default is continuing or will be continuing after such
transaction, the Borrower may repurchase its common stock from its then existing
shareholders in one or more transactions for an aggregate purchase price not to
exceed $1,200,000,000;
(f)    the Borrower may undertake the purchase of Capital Stock deemed to occur
due to “netting” upon an exercise of stock options, stock appreciation rights,
restricted stock units, warrants or other convertible or exchangeable securities
or, upon the vesting of any restricted Capital Stock, the redemption of a
portion of such restricted Capital Stock to fund any applicable tax withholding
obligations in respect of such vesting, and any related tax withholding payments
on behalf of employees in connection with any exercise of stock options or other
rights to purchase Capital Stock or the vesting of restricted Capital Stock; and
(g)    the Borrower and its Restricted Subsidiaries may purchase or acquire
Capital Stock to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties to any joint venture or shareholders of any
non-Wholly Owned Subsidiaries set forth in the shareholder agreements, joint
venture agreements, organization documents or binding agreements relating to
such joint venture or non-Wholly-Owned Subsidiary, and may otherwise purchase or
acquire Capital Stock from parties to any joint venture or shareholders of any
non-Wholly Owned Subsidiaries to the extent such purchase or acquisition is
permitted by Section 7.6.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.7 will not prohibit the consummation of any irrevocable redemption,
purchase, defeasance, distribution or other payment if at the date of such
irrevocable notice or declaration, such payment would have complied with the
provisions of this Agreement.
For purposes of determining compliance with this Section 7.7, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower shall, in its sole discretion,
classify or divide such Restricted Payment (or any portion thereof) in any
manner that complies with this covenant.

7.8    Fiscal Year. Make or permit any change (other than any Restricted
Subsidiary acquired after the Closing Date, and in such case only to the extent
necessary to conform to the Fiscal Year of the Borrower or a Restricted
Subsidiary) in Fiscal Year; provided that, the Borrower may, with the consent of
the Administrative Agent, change a fiscal year-end to another date reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby


-118-
        

--------------------------------------------------------------------------------





authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting, which
adjustments shall become effective when the Administrative Agent posts the
amendment reflecting such changes to the Platform, and the Required Lenders have
not objected to such amendment within seven (7) Business Days.

7.9    Prepayments of Other Debt; Modifications of Constitutive Documents and
Other Documents, etc. Directly or indirectly:
(a)    make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Debt outstanding under the 2022 Senior Notes, the 2024
Senior Notes, the 2025 Senior Notes, any Debt that is secured on second priority
(or other junior priority) basis (including any Permitted Second Priority
Refinancing Debt or any Permitted Other Debt that is secured on second priority
(or other junior priority) basis), any unsecured Permitted Other Debt or any
subordinated Debt (collectively, “Junior Financing”); except for (i) any
Permitted Refinancing of any Junior Financing and (ii) so long as no Default is
continuing or will be continuing after such transaction, the voluntary or
optional payment or prepayment or redemption or acquisition for value of Junior
Financing (x) in an aggregate amount for this clause (ii), when taken together
with the aggregate amount of purchases, redemptions, acquisitions, dividends and
distributions pursuant to Section 7.7(d)(i) and Investments pursuant to
Section 7.6(k)(i)(y), not to exceed $750,000,000, (y) in an aggregate amount not
to exceed the Available Amount, on the date of each such payment, prepayment,
redemption or acquisition of Debt or (z) if the Leverage Ratio for the most
recent Measurement Period is less than 4.00:1.00 (as of the date of such
transaction, both before and after giving effect to such transaction (including
any use of cash with respect thereto) on a Pro Forma Basis), cash in any amount;
provided that if the amount of all such cash payments exceeds the limitation set
forth in clauses (ii)(x) and (y) of this Section during any period during which
the Leverage Ratio test in clause (ii)(z) of this Section is met, such excess
cash payments shall not constitute an Event of Default if such Leverage Ratio
test is not met in any subsequent Measurement Period;
(b)    amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing, any NMTC Indebtedness or any Permitted
Receivables Documents in any manner that is adverse in any material respect to
the interests of the Lenders; or
(c)    terminate, amend, modify or change any of its Constitutive Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Capital Stock
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Capital Stock, other than any such amendments, modifications or
changes or such new agreements which are not adverse in any material respect to
the interests of the Lenders or are pursuant to Requirements of Law; provided
that the Loan Parties may issue such Capital Stock, so long as such issuance is
not prohibited by this Agreement, and may amend their Constitutive Documents to
authorize any such Capital Stock.

7.10    Negative Pledge. Enter into or suffer to exist, or permit any Loan Party
to enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets in favor
of the Secured Parties except (i) in favor of the Secured Parties, (ii) which
(x) exist on the Closing Date and (y) to the extent restrictions permitted by
clause (x) are set forth in an agreement evidencing Debt, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Debt so long as such renewal, extension or refinancing does not expand


-119-
        

--------------------------------------------------------------------------------





the scope of such restrictions, (iii) in connection with (A) any Debt permitted
by Section 7.2(e) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, or (B) any Financing Lease permitted by Section 7.2(f) solely to
the extent that such Financing Lease prohibits a Lien on the property subject
thereto, or (C) any Debt outstanding on the date any Restricted Subsidiary of
the Borrower becomes such a Restricted Subsidiary (so long as such agreement was
not entered into solely in contemplation of such Restricted Subsidiary becoming
a Restricted Subsidiary of the Borrower), or (D) any Debt permitted by Section
7.2(l) solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property of the relevant borrowing entity or (E) the
2022 Senior Notes, or (F) the 2024 Senior Notes, or (G) the 2025 Senior Notes,
or (H) Permitted Other Debt, or (I) any Debt permitted by Sections 7.2(o)-(q),
(s) and (u) or (J) any NMTC Documents; provided that any such restriction
relates only to related NMTC Property, or (K) any Debt of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 7.2, (or) (L)
any Cash Management Agreement or similar agreement permitted by Section 7.2(n)
solely to the extent such Debt prohibits a Lien on the property subject thereto,
(iv) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (v) customary provisions restricting assignment or
transfer of any agreement entered into in the ordinary course of business, (vi)
restrictions set forth in any agreement relating to any Liens permitted under
Section 7.1 that limit the right of the Borrower or any Restricted Subsidiary to
encumber the assets subject thereto, (vii) customary restrictions that arise in
connection with any Disposition permitted by Section 7.5 solely to the assets
subject to such Disposition, or (viii) pursuant to any Requirements of Law.

7.11    Payment Restrictions Affecting Restricted Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Restricted
Subsidiaries to enter into or suffer to exist, any agreement or arrangement
limiting the ability of any of its Restricted Subsidiaries to declare or pay
dividends or other distributions in respect of its Capital Stock or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Restricted Subsidiary of the Borrower
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Loan Documents;
(ii) which (x) exist on the Closing Date and (y) to the extent restrictions
permitted by clause (x) are set forth in an agreement evidencing Debt, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Debt so long as such renewal, extension or refinancing does
not expand the scope of such restrictions, (iii) any agreement in effect at the
time such Restricted Subsidiary becomes a Restricted Subsidiary of the Borrower,
so long as such agreement was not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower; (iv) restrictions on
transfer contained in Debt incurred pursuant to Sections 7.2(e) and (f);
provided that such restrictions relate only to the transfer of the property
financed with such Debt; (v) in connection with and pursuant to any Permitted
Refinancing, replacements of restrictions that are not more restrictive than
those being replaced and do not apply to any other Person or assets than those
that would have been covered by the restrictions in the Debt so refinanced;
(vi) restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary; (vii) solely with respect to
Restricted Subsidiaries that are not Guarantors, restrictions under the
Constitutive Documents governing such Subsidiary: (A) with respect to existing
Restricted Subsidiaries, existing on the Closing Date; and (B) with respect to
Restricted Subsidiaries created or acquired after the Closing Date:
(1) prohibiting such Restricted Subsidiary from guaranteeing Debt of the
Borrower or another Restricted Subsidiary; (2) restricting dividend payments and
other distributions solely to permit pro rata dividends and other distributions
in respect of any Capital Stock of such Restricted Subsidiary; (3) limiting
transactions with the Borrower or another Restricted Subsidiary to those with
terms that are fair and reasonable to such Restricted Subsidiary and no less
favorable to such Restricted Subsidiary than could have been obtained in an
arm’s length transaction with


-120-
        

--------------------------------------------------------------------------------





an unrelated third party; and (4) limiting such Restricted Subsidiary’s ability
to transfer assets or incur Debt without the consent of the holders of the
Capital Stock of such Restricted Subsidiary; provided that all restrictions
permitted by this clause (vii) shall no longer be permitted in the event any
such Restricted Subsidiary becomes a Guarantor; (viii) restrictions contained in
Debt incurred pursuant to Section 7.2(l) with respect to the borrowers
thereunder; (ix) encumbrances or restrictions (A) that restrict in a customary
manner the subletting, assignment or transfer of any property or asset that is
subject to a lease, license or similar contract entered into in the ordinary
course of business, or the assignment or transfer of any lease, license or
contract entered into in the ordinary course of business, (B) arising by virtue
of any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary,
(C) imposed by any agreement governing Debt entered into on or after the Closing
Date and permitted under Section 7.2 that are, taken as a whole, in the good
faith judgment of the Borrower, no more restrictive with respect to the Borrower
or any Restricted Subsidiary than customary market terms for Debt of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement, taken as a whole), so long as the Borrower shall have determined
in good faith that such restrictions will not affect its obligation or ability
to make any payments required hereunder and (D) pursuant to any Requirement of
Law, (x) encumbrances or restrictions that are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.6 and applicable solely to such joint venture entered
into in the ordinary course of business, (xi) encumbrances or restrictions that
are contained in any employment, compensation or separation agreement or
arrangement entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business and (xii) any encumbrances or restrictions on a
Captive Insurance Subsidiary.

7.12    [Reserved].

7.13    [Reserved].

7.14    Anti-Terrorism Law; Anti-Money Laundering.
(a)    Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 4.23(b), (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.14).
(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.

7.15    Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency


-121-
        

--------------------------------------------------------------------------------





Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or Requirement of Law
promulgated thereunder, with the result that the investment in the Loan Parties
(whether directly or indirectly) is prohibited by a Requirement of Law, or the
Loans made by the Lenders would be in violation of a Requirement of Law, or
(2) the Executive Order, any related enabling legislation or any other similar
Executive Orders, (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
a Requirement of Law or the Loans are in violation of a Requirement of Law or
(c) all or any part of the proceeds of the Loans to fund or finance any business
activities or transactions of any Embargoed Person.

7.16    Financial Covenant. Permit the Leverage Ratio, measured as of (x) the
end of any Measurement Period through the Measurement Period ending December 31,
2022 to exceed 5.00:1.00 and (y) the end of any Measurement Period thereafter to
exceed 4.50:1.00; provided that, in the case of clause (y) only, the Leverage
Ratio with respect to any Measurement Period ending on the last day of an
Acquisition Period shall not exceed 5.00:1.00.



SECTION 8
EVENTS OF DEFAULT

8.1    Events of Default. If any of the following events (“Events of Default”)
shall occur on or after the Closing Date:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under this Agreement when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Restricted Company in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 6.1(a), 6.6 (with respect to the Borrower’s
existence) or 6.11 or in Section 7;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
(f)    any Restricted Company shall (i) default in making any payment of any
Debt (including any Contingent Obligation, but excluding the Loans) beyond the
period of grace, if any, provided in the instrument or agreement under which
such Debt was created; or (ii) default


-122-
        

--------------------------------------------------------------------------------





in the observance or performance of any other agreement or condition relating to
any such Debt or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Debt (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Debt to become due prior to its stated maturity; provided that a default, event
or condition described in clause (i) or (ii) of this paragraph (f) shall not at
any time constitute an Event of Default (a) unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (f) shall have occurred and be continuing with respect to Debt
the outstanding principal amount of which exceeds in the aggregate $125,000,000
or (b) if (i) any secured Debt that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Debt, if such sale or
transfer is permitted hereunder and under the documents providing for such Debt,
(ii) any Debt which is convertible into Capital Stock and converts to Capital
Stock in accordance with its terms and such conversion is not prohibited
hereunder or (iii) such breach or default is (I) remedied by the applicable
Restricted Company or (II) waived (including in the form of amendment) by the
required holders of such Debt, in either case, prior to the acceleration of
Loans pursuant to this Section 8;
(g)    (i) the Borrower or any direct or indirect Subsidiary that is not an
Excluded Subsidiary shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any direct or indirect
Subsidiary that is not an Excluded Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any direct or indirect Subsidiary that is not an Excluded Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any direct or
indirect Subsidiary that is not an Excluded Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Borrower or any direct or indirect Subsidiary that is
not an Excluded Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any direct or
indirect Subsidiary that is not an Excluded Subsidiary shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due;
(h)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, has resulted or could reasonably be
expected to result in liabilities of the Loan Parties in an aggregate amount
exceeding $100,000,000 or in the imposition of a Lien or security interest on
any assets of a Loan Party;
(i)    (A) one or more final judgments or decrees shall be entered against any
Restricted Company involving in the aggregate a liability against such
Restricted Company, and not including any dollar amount of liability in such
judgement or decree assessed against or attributable to a third-party (not paid
or fully covered by insurance as to which the relevant


-123-
        

--------------------------------------------------------------------------------





insurance company does not dispute coverage) of $125,000,000 or more, and such
judgments or decrees are not paid, discharged, vacated, stayed, bonded pending
an appeal, or otherwise satisfied for a period of 60 consecutive days after
payment is required to be made, or any action shall be legally taken by a
judgment creditor (other than pursuant to a pre-negotiated settlement or payment
arrangement) to attach or levy upon any assets of any Restricted Company to
enforce any such judgment or (B) any Restricted Company shall enter into any
settlement of a claim (including claims by Governmental Authorities for
violations or alleged violations of Requirements of Law) and the unpaid amount
of such settlements at any time, individually or in the aggregate, amount to
$125,000,000 or more and any Restricted Company fails to make any payment
required to be made in accordance with the terms of the settlements, or any
action shall be legally taken by a creditor (other than pursuant to a
pre-negotiated settlement or payment arrangement) to attach or levy upon any
assets of any Restricted Company to enforce any such settlement;
(j)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in any case under this clause (j), as permitted pursuant to the
terms hereof or thereof or solely as a result of acts by the Collateral Agent or
omissions to take action by the Collateral Agent, in each case, that are within
the sole control of the Collateral Agent (including as a result of the
Collateral Agent’s failure to file a UCC continuation statement));
(k)    other than as expressly permitted hereunder, the guarantee pursuant to
Section 10 of any Guarantor shall cease, for any reason, to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert
(other than pursuant to the terms hereof), except, in the case of any such
cessation that is attributable to an event of a type contemplated by Section
8.1(g), this provision shall apply only to the Borrower or a Guarantor;
(l)    a Change of Control shall occur; or
(m)    the Borrower or any Restricted Subsidiary, in each case to the extent it
is engaged in the business of providing services for which Medicare or Medicaid
reimbursement is sought, shall for any reason, including, without limitation, as
the result of any finding, designation or decertification, lose its right or
authorization, or otherwise fail to be eligible, to participate in Medicaid or
Medicare programs or to accept assignment of or rights to reimbursements under
Medicaid or Medicare regulations, or the Borrower or any Restricted Subsidiary
has, for any reason, had its right to receive reimbursements under Medicaid or
Medicare regulations suspended, and such loss, failure or suspension (together
with all such other losses, failures and suspensions continuing at such time)
shall have resulted in (x) a Material Adverse Effect or (y) Consolidated net
operating revenues for the immediately preceding four Fiscal Quarter period of
the Borrower constituting less than 95% of Consolidated net operating revenues
for any preceding four Fiscal Quarter period of the Borrower;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) of this Section), and at any time thereafter during
the continuance of such event, the Administrative Agent may with the consent of
the Required Lenders, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all


-124-
        

--------------------------------------------------------------------------------





fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in paragraph (g) of this Section,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

8.2    Application of Proceeds. The proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, the Collateral Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by the Administrative Agent and/or the Collateral Agent in
connection therewith and all amounts for which the Administrative Agent and/or
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest,
premium and other amounts constituting Obligations (other than principal and
Reimbursement Obligations), any fees, premiums and scheduled periodic payments
due under Specified Swap Agreements constituting Secured Obligations and any
interest accrued thereon (other than to the extent payable in clause Fourth) and
any fees and interest due under any Secured Cash Management Agreements
constituting Secured Obligations and any reimbursement or other payment
obligations, interest and obligations to provide cash collateral in respect of
any Specified Letter of Credit constituting Secured Obligations, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations (including Reimbursement Obligations) and
any breakage, termination


-125-
        

--------------------------------------------------------------------------------





or other payments under Specified Swap Agreements constituting Secured
Obligations and any interest accrued thereon and the principal amount owing
under Secured Cash Management Agreements constituting Secured Obligations; and
(e)    Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.

SECTION 9
THE AGENTS

9.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Wells Fargo Bank, National Association to act on its
behalf as the Administrative Agent and the Collateral Agent hereunder and under
the other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof and thereof, together with such actions and powers as are reasonably
incidental thereto. With the exception of the second and fifth sentences of
Section 9.6, the provisions of this Section are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. The Lenders hereby authorize the
Administrative Agent to enter into any First Lien Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement and any such intercreditor agreement
is binding upon the Lenders. The Administrative Agent may effect any amendment
or supplement to any First Lien Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt or Permitted Other Debt permitted to be incurred under this
Agreement, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable.

9.2    Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.3    Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the


-126-
        

--------------------------------------------------------------------------------





Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that
such Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or the Issuing Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the validity, perfection and
priority of any Lien purported to be created by the Loan Documents or the value
or sufficiency of the Collateral or (vi) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

9.4    Reliance by Agent. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by such Agent. Each Agent and
any such sub‑agent may perform any and all


-127-
        

--------------------------------------------------------------------------------





of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section shall apply to any
such sub‑agent and to the Related Parties of each Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

9.6    Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Issuing Lender, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 9 and Section 11.5 shall continue
in effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

9.7    Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the bookmanagers, arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or the Issuing Lender hereunder.

9.9    Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any


-128-
        

--------------------------------------------------------------------------------





applicable withholding Tax. If the Internal Revenue Service or any other
authority of the United States or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the Loan
Parties pursuant to Section 2.19 and without limiting or expanding the
obligation of the Loan Parties to do so) from and against all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section 9.9.
The agreements in this Section 9.9 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. For purposes of this Section
9.9, the term “Lender” shall include any Issuing Lender and any Swingline
Lender.

9.10    Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the


-129-
        

--------------------------------------------------------------------------------





requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

SECTION 10
GUARANTEE

10.1    The Guarantee. The Guarantors hereby jointly and severally guarantee, as
a primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the Loans made by the Lenders to, and the Notes held
by each Lender of, Borrower, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under or in respect of any Loan
Document, Specified Swap Agreement, Specified Letter of Credit or Secured Cash
Management Agreement, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed Obligations”;
provided that Guaranteed Obligations shall exclude any Excluded Swap
Obligations). The Guarantors hereby jointly and severally agree that if Borrower
or other Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

10.2    Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the


-130-
        

--------------------------------------------------------------------------------





occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder, which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, the Issuing
Lender or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected;
(v)    the release of any other Guarantor pursuant to Section 10.9;
(vi)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party; or
(vii)    any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time since the Closing Date there
may be no Guaranteed Obligations outstanding.

10.3    Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.


-131-
        

--------------------------------------------------------------------------------






10.4    Subrogation; Subordination. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not assert or exercise any right or remedy, direct
or indirect, arising by reason of any performance by it of its guarantee in
Section 10.1, whether by subrogation or otherwise, against Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Debt of any Loan Party permitted pursuant to
Section 7.2(d) shall be subordinated to such Loan Party’s Secured Obligations in
the manner set forth in the Intercompany Note evidencing such Debt.

10.5    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Lenders, the obligations of Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 8.1) for purposes of
Section 10.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 10.1.

10.6    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 10 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

10.7    Continuing Guarantee. Subject to Section 11.14, the guarantee in this
Section 10 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

10.8    General Limitation on Guaranteed Obligations. If in any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer law or regulation,
or other law affecting the rights of creditors generally, the obligations of any
Guarantor under Section 10.1 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 10.1, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors.

10.9    Release of Guarantors. If, in compliance with the terms and provisions
of the Loan Documents, (x) all of the Capital Stock of any Guarantor is sold or
otherwise transferred (a “Transferred Guarantor”) to a Person or Persons, none
of which is Borrower or a Restricted Subsidiary or (y) such Guarantor becomes an
Excluded Subsidiary, then such Transferred Guarantor or Excluded Subsidiary
shall, upon the consummation of such sale or transfer or the Transferred
Guarantor would qualify as an Excluded Subsidiary upon the consummation of such
sale or transfer or upon becoming an Excluded Subsidiary, as applicable, be
released from its obligations under this Agreement (including under Section 11.5
hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Document and the pledge of such Capital Stock of such
Transferred Guarantor to the Collateral Agent pursuant to the Security Agreement
shall be released, and the Collateral Agent shall take


-132-
        

--------------------------------------------------------------------------------





such actions as are necessary to effect each such release in accordance with the
relevant provisions of the Security Documents within no more than 30 days from
notice to the Collateral Agent of such transfer.

10.10    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the guaranty or the grant of the security interest hereunder and under the other
Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 10 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.10 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section 10.10 to constitute, and this
Section 10.10 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

SECTION 11
MISCELLANEOUS

11.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. Amendments prior to the
completion of the syndication of the Commitments (as determined by the
Administrative Agent) shall, in addition to the other consents required by this
Section 11.1, require the consent of the Administrative Agent. Subject to the
preceding sentence, the Required Lenders and each Loan Party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent or the Collateral Agent, as applicable, and each Loan Party
to the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent or Collateral Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default and its consequences;
provided, however, pursuant to Section 2.25, the Commitments and the Total
Revolving Extensions of Credit of a Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder; provided, further, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest, premium or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment under the applicable
Revolving Facility or increase the maximum duration of Interest Periods
hereunder or alter the provisions of Section 8.2 (it being understood that if
additional Classes of Term Loans or additional Loans under this Agreement
consented to by the Required Lenders or additional Loans pursuant to Section
2.24 are made, such new


-133-
        

--------------------------------------------------------------------------------





Loans being included on a pro rata basis within Section 8.2 shall not be
considered an alteration thereof), in each case without the written consent of
each Lender directly affected thereby (but without requiring the consent of the
Required Lenders); (ii) [reserved]; (iii) reduce any percentage specified in the
definition of “Required Lenders,” consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their guarantee under
Section 10, in each case without the written consent of all Lenders (it being
understood that lenders added pursuant to Section 2.24 or lenders under
additional Classes of Term Loans or additional Loans under this Agreement
consented to by the Required Lenders being included in such definition shall not
be deemed to require the written consent of all Lenders); (iv) amend, modify or
waive any provision of Section 2.17 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the percentage specified in the definition of “Majority Facility
Lenders” with respect to any Facility without the written consent of all Lenders
under such Facility; (vi) change the application of prepayments as among or
between Facilities under Section 2.11(d), without the written consent of the
Majority Facility Lenders of each Facility that is being allocated a lesser
prepayment as a result thereof (it being understood that if additional Classes
of Term Loans or additional Loans under this Agreement consented to by the
Required Lenders or additional Loans pursuant to Section 2.24 are made, such new
Loans may be included on a pro rata basis in the various prepayments required
pursuant to Section 2.11(d)); (vii) expressly change or waive any condition
precedent in Section 5.2 to any borrowing under the Revolving Facility without
the written consent of the Majority Facility Lenders with respect to the
applicable Revolving Facility (but without requiring the consent of the Required
Lenders); (viii) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (ix) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (x) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; (xi) amend Section 1.7 or the definition
of “Alternative Currency” without the written consent of each Alternative
Currency Revolving Lender, or (xii) amend, modify or waive any provision of this
Section 11.1 without the written consent of each Lender. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default,
or impair any right consequent thereon. Notwithstanding the foregoing,
amendments to or waivers of any other terms or provisions relating solely to the
Revolving Facility (including, without limitation, the waiver of conditions to
borrowings, amendments and waivers related to pricing and other modifications
affecting only the Revolving Facility, but not increases in the amount of
Revolving Commitments) will require only the written approval of the Majority
Facility Lenders with respect to the Revolving Facility (or each Revolving
Lender to the extent the applicable amendment, waiver or modification would
otherwise require more than the consent of the Required Lenders), the
Administrative Agent, the Swingline Lender (if applicable pursuant to clause (x)
of this paragraph), the Issuing Lender (if applicable pursuant to clause (xi) of
this paragraph) and the Borrower.
Without the consent of any other Person, the applicable Loan Party or Parties
and the Administrative Agent and/or Collateral Agent may (in its or their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect, any security interest


-134-
        

--------------------------------------------------------------------------------





for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section that requires
the consent of all of the Lenders affected, the consent of more than 50% of the
Lenders whose consent is required is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Persons pursuant to Section 2.22 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) solely with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as such
term is defined below) to permit the refinancing of all or any portion of any
Class of Term Loans outstanding as of the applicable date of determination (the
“Refinanced Term Loans”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”); provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus premiums, accrued interest, fees and expenses in
connection therewith, (ii) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
unless any such higher Applicable Margin applies after the Maturity Date for the
Refinanced Term Loans, (iii) the Weighted Average Life to Maturity and final
maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity and final maturity of such Refinanced Term Loans at the
time of such refinancing (without giving effect to nominal amortization for
periods where amortization has been eliminated as a result of a prepayment of
the applicable Refinanced Term Loans), (iv) the mandatory prepayment and
optional prepayment provisions of the Replacement Term Loans shall not require
more than pro rata payments and may permit optional prepayments and mandatory
prepayments to be paid in respect of the Term Loans not constituting Refinanced
Term Loans and (v) the covenants, events of default and guarantees shall be not
materially more restrictive (taken as a whole) (as determined in good faith by
the Borrower) to the Lenders providing such Replacement Term Loans than the
covenants, events of default and guarantees applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants, events of
default and guarantees applicable to any period after the maturity date in
respect of the Refinanced Term Loans in effect immediately prior to such
refinancing.

11.2    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to a Loan Party, to the Borrower at DaVita Inc., 2000 16th Street,
Denver, Colorado 80202, Attention of Chief Financial Officer (Telecopy No. [ ]),
with a copy to DaVita Inc., 2000 16th Street, Denver, Colorado 80202, Attention
of Chief Legal Officer (Telecopy No. [ ]);


-135-
        

--------------------------------------------------------------------------------





(ii)    if to the Administrative Agent, Collateral Agent, Issuing Lender,
Swingline Lender or with respect to Alternative Currency Revolving Facility,
Wells Fargo Bank, National Association, 550 South Tryon Street, Charlotte, North
Carolina 28202 (Email: [ ]);
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(c)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may (subject to Section 11.2(d)) be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Section 2 if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.2(d)); provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at [ ] or
at such other e-mail address(es) provided to the Borrower from time to time or
in such other form, including hard copy delivery thereof, as the Administrative
Agent shall require. In addition, each Loan Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan


-136-
        

--------------------------------------------------------------------------------





Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. Nothing in this Section 11.2 shall prejudice
the right of the Agents, any Lender or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document or as any
such Agent shall require.
To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such Person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct.

11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Collateral Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.18, 2.19, 2.20 and 11.5 and
Section 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the


-137-
        

--------------------------------------------------------------------------------





repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

11.5    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent and their respective
Affiliates, including the reasonable fees, charges and disbursements of one
primary outside counsel, and one local counsel in each applicable jurisdiction,
for the Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement, the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Issuing
Lender or any Lender, including the reasonable and documented out-of-pocket
fees, charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, the Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that in the case of counsel such fees,
charges and disbursement shall be limited to the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary outside counsel,
and one local counsel in each applicable jurisdiction, for the Administrative
Agent and one outside counsel, and one local counsel in each applicable
jurisdiction, for the Lenders taken as a group (unless there is an actual or
perceived conflict of interest in which case each such other Lender may retain
its own counsel); provided further that the Borrower shall not be obligated to
pay legal fees and expenses incurred pursuant to clauses (i) and (ii) above in
connection with the syndication of the credit facilities or the preparation of
the Loan Documents prior to the initial Credit Extension.
(b)    The Borrower shall indemnify the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented out-of-pocket fees, charges
and disbursements of counsel for any Indemnitee (limited to the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary outside
counsel for all Indemnitees taken as a group (unless there is an actual or
perceived conflict of interest in which case each such other Indemnitee may
retain its own counsel)), incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of (i) the execution or delivery of
this Agreement, any Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials at, on, under or from any
property owned or operated by any Restricted Company, any Environmental
Liability related in any way to any Restricted Company or any violation of
healthcare laws related in any way to any Restricted Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding


-138-
        

--------------------------------------------------------------------------------





relating to any of the foregoing, whether based on contract, tort or any other
theory, regardless of whether brought by a third party or by a Loan Party and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (a) are determined by a
court of competent jurisdiction by final and nonappealable judgment (i) to have
arisen from the material breach by such Indemnitee or of any Affiliate of such
Indemnitee of this Agreement or any other Loan Document or (ii) to have been
incurred primarily by reason of the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Affiliate of such Indemnitee or (b)
resulted from any dispute solely among Indemnitees; provided further that that
if any Indemnitee shall receive indemnification that is later disallowed by this
proviso, it shall promptly repay to the Borrower any such funds. This Section
11.5(b) shall not apply to Taxes, other than Taxes that represent liabilities,
losses, damages, etc., resulting from a non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the
Collateral Agent (or any sub-agent thereof), the Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Collateral Agent, the Issuing Lender or
the Swingline Lender, as the case may be, such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no Loan Party or Indemnitee
shall assert, and each hereby waives, any claim against any other party to this
Agreement or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any Loan
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor (together with backup documentation supporting such
reimbursement request).

11.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the


-139-
        

--------------------------------------------------------------------------------





Related Parties of each of the Administrative Agent, the Issuing Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower or any of
its Affiliates or a natural person) (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 8.1(a), 8.1(b) or 8.1(g) has occurred and is
continuing, any other Person (other than a Disqualified Lender); provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund; and
(C)    the Issuing Lender and the Swingline Lender; provided that no consent of
the Issuing Lender or the Swingline Lender shall be required for an assignment
of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility, $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Sections 8.1(a), (b) or (g) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that the Administrative Agent may waive
such fee in its sole discretion);
(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    the Assignee shall not be a natural person or Defaulting Lender.


-140-
        

--------------------------------------------------------------------------------





For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
interest amounts) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Agents, the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.7(b) or (c), 2.17(e),
3.4, 3.5 or 11.5, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (other than a Disqualified
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such


-141-
        

--------------------------------------------------------------------------------





Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the second proviso to the third sentence
of Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to the
requirements and limitations of such Sections, including Section 2.19(e)), and
shall be subject to Section 2.21, to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section (provided that any documentation required to be provided pursuant to
Section 2.19(e) shall be provided solely to the participating Lender). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.7(b) as though it were a Lender; provided such Participant shall
be subject to Section 11.7(a) as though it were a Lender. Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility to determine the
compliance of any Lender with the requirements of this Section 11.6(c) (it being
understood that each Lender shall be responsible for ensuring its own compliance
with the requirements of this Section).
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which shall not be unreasonably withheld or delayed.
(iii)    Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register on which it enters the names and addresses of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, and such Lender shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or similar central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.
(e)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the


-142-
        

--------------------------------------------------------------------------------





Administrative Agent and without regard to the limitations set forth in Section
11.6(b). Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
(f)    The Borrower, at its sole expense and upon receipt of written notice from
the relevant Lender, agrees to issue Note(s) to any Lender requiring Note(s) to
facilitate transactions of the type described in this Section 11.6.

11.7    Adjustments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
(c)    Notwithstanding the provisions of this Agreement, if at any time any
Lender, any Issuing Lender or any of their respective Affiliates maintains one
or more deposit accounts for the Borrower or any Guarantor into which Medicare
and/or Medicaid receivables are deposited, such Lender or Issuing Lender or
their applicable Affiliate hereby waives the right of setoff set forth herein.

11.8    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire


-143-
        

--------------------------------------------------------------------------------





contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).

11.12    Submission to Jurisdiction; Waivers. Each party hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, New York
County, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;


-144-
        

--------------------------------------------------------------------------------





(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 11.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13    Acknowledgments. Each of the Loan Parties hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent or the Collateral Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent, the Collateral Agent and Lenders,
on one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

11.14    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or any Guarantor (i), if such
Person becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder or in accordance with Section 10.9; provided
that, no such release shall occur if such Guarantor continues to be a guarantor
in respect of the 2022 Senior Notes, 2024 Senior Notes, the 2025 Senior Notes,
any Permitted Other Debt or any Credit Agreement Refinancing Debt, (ii) with (A)
the sale of such Collateral, in each case, to a Person or Persons, none of which
is the Borrower or a Guarantor, in compliance with the terms and provisions of
the Loan Documents or (B) a transaction that has been consented to in accordance
with Section 11.1 or (iii) under the circumstances described in paragraph (b)
below.
(b)    At such time as the Loans, the LC Disbursements and the Obligations
(other than obligations under or in respect of Swap Agreements) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

11.15    Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Lender and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and


-145-
        

--------------------------------------------------------------------------------





instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, including by any self-regulatory body having
jurisdiction over such Lender, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee or prospective
pledgee referred to in Section 11.6(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender on
a nonconfidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Collateral Agent, the Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.16    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

11.17    USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

11.18    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

11.19    Third Party Beneficiary. None of the provisions contained in this
Agreement are intended by the parties hereto, nor shall they be deemed, to
confer any benefit on any Person not a party to this Agreement other than, to
the extent provided herein, any Indemnitee or Secured Party. The representations
and warranties of the Loan Parties contained herein are provided for the benefit
of the


-146-
        

--------------------------------------------------------------------------------





Administrative Agent, the Collateral Agent, the Issuing Lender and each of the
Lenders and their respective successors and permitted assigns in accordance
herewith, and are not being provided for the benefit of any other Person (which
other Person shall include, for this purpose, without limitation, any
shareholder of any Loan Party).

11.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.21    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit


-147-
        

--------------------------------------------------------------------------------





Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support
(b)    As used in this Section 11.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[SIGNATURE PAGES FOLLOW]




-148-
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
DAVITA INC.,
 
By:
/s/ Chethan P. Mehta
 
Name:
Chethan P. Mehta
 
Title:
Group Vice President of Finance



GUARANTORS LISTED ON SCHEDULE III
 
By:
/s/ Chethan P. Mehta
 
Name:
Chethan P. Mehta
 
Title:
Group Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent
 
By:
/s/ Darin Mullis
 
Name:
Darin Mullis
 
Title:
Managing Director







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Tranche A Term Lender, Tranche B Term
Lender, an Issuing Lender, a Revolving Lender and Swingline Lender
 
By:
/s/ Darin Mullis
 
Name:
Darin Mullis
 
Title:
Managing Director





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Tranche A Term Lender,
Revolving Lender and an Issuing Lender
 
By:
/s/ Jill Wong
 
Name:
Jill Wong
 
Title:
Director
 
 
 
By:
/s/ Gordon Yip
 
Name:
Gordon Yip
 
Title:
Director



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Tranche A Term Lender, Revolving Lender, and an
Issuing Lender
 
By:
/s/ Dawn LeeLum
 
Name:
Dawn LeeLum
 
Title:
Executive Director





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






MUFG BANK, LTD., as Tranche A Term Lender, Revolving Lender, and an Issuing
Lender
 
By:
/s/ Yao Wong
 
Name:
Yao Wong
 
Title:
Vice President











[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






[LENDER NAME], As a Lender

By:
 
 
Name:
 
 
Title:
 



If second signature is necessary:
By:
 
 
Name:
 
 
Title:
 



The Credit Agreement is also executed by the following lenders (signature pages
omitted from filing):


BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
GOLDMAN SACHS BANK USA
MORGAN STANLEY BANK N.A.
MORGAN STANLEY SENIOR FUNDING, INC.
SUNTRUST BANK
THE BANK OF NOVA SCOTIA
SUMITOMO MITSUI BANKING CORPORATION
BBVA USA, AN ALABAMA BANKING CORPORATION
CAPITAL ONE, NATIONAL ASSOCIATION
CITIZENS BANK, N.A.
FIFTH THIRD BANK
HSBC BANK USA, NATIONAL ASSOCIATION
THE HUNTINGTON NATIONAL BANK
PNC BANK, NATIONAL ASSOCIATION
REGIONS BANK
SANTANDER BANK, NA
TD BANK, N.A.
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
KEYBANK NATIONAL ASSOCATION
DNB CAPITAL LLC
PEOPLE'S UNITED BANK, N.A.
FIRST TENNESSEE BANK, N.A.
FIRST COMMERICAL BANK, LTD., NEW YORK BRANCH
ASSOCIATED BANK, N.A.
DBS BANK LTD.
BANK OF TAIWAN, A REPUBLIC OF CHINA BANK ACTING THROUGHT ITS LOS ANGELES BRANCH
TAIWAN BUSINESS BANK, LOS ANGELES BRANCH
CENTRAL PACIFIC BANK
COLUMBIA STATE BANK
CTBC BANK CO., LTD. NEW YORK BRANCH
BANNER BANK
FIRSTBANK PUERTO RICO D/B/A FIRSTBANK FLORIDA




[Signature Page to Credit Agreement]
 




Schedule I
Commitments
Tranche A Term Commitments








--------------------------------------------------------------------------------




Tranche B Term Commitments








--------------------------------------------------------------------------------




Revolving Commitments












--------------------------------------------------------------------------------





Schedule II
Specified LC Sublimits














--------------------------------------------------------------------------------





Schedule III
Guarantors










--------------------------------------------------------------------------------





Schedule IV
Unrestricted Subsidiaries






--------------------------------------------------------------------------------





Schedule 1.1
Existing Letters of Credit








--------------------------------------------------------------------------------





Schedule 4.2
Certain Subsidiaries








--------------------------------------------------------------------------------





Schedule 4.4
Consents, Authorizations, Filings and Notices






--------------------------------------------------------------------------------





Schedule 6.16
Post-Closing Actions














--------------------------------------------------------------------------------







Schedule 7.1(c)
Existing Liens


 




--------------------------------------------------------------------------------





Schedule 7.2(b)
Existing Debt as of June 30, 2019






--------------------------------------------------------------------------------





Schedule 7.6
Investments as of June 30, 2019







 





EXHIBIT A
[RESERVED]




A-1





--------------------------------------------------------------------------------






EXHIBIT B
[Form of]
COMPLIANCE CERTIFICATE
[For Fiscal [Quarter][Year] ended ]
[Date]
I, [                         ], the [Chief Financial Officer] of DaVita Inc. (in
such capacity and not in my individual capacity), hereby certify that, with
respect to that certain Credit Agreement, dated as of August 12, 2019 (as it may
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); all of the defined terms in the Credit
Agreement are incorporated herein by reference) among DaVita Inc., a Delaware
corporation, as borrower (the “Borrower”), the Guarantors party thereto, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Collateral Agent and Swingline Lender, and the other agents party
thereto:
a.    Attached hereto as Schedule 1 are detailed calculations of the Leverage
Ratio, demonstrating compliance by the Borrower with Section 7.16 of the Credit
Agreement.
c.    The Borrower was in compliance with the covenant set forth in Section 7.16
of the Credit Agreement at all times during and since
[                         ].
d.    No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent.1 
















______________________________________ 
1
If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).





B-1





--------------------------------------------------------------------------------





Dated as of the date first written above.
DAVITA INC.
By:            
    Name:    
    Title:    [Chief Financial Officer]


B-2





--------------------------------------------------------------------------------





SCHEDULE 1
Financial Covenants
 
Leverage Ratio: Debt to Consolidated EBITDA
 
 
A.       Debt calculation:
 
 
(i) Funded Debt of the Borrower and its Restricted Subsidiaries, including Debt
in respect of Specified Letters of Credit outstanding as of such date (assuming
that the maximum amount of any such Specified Letters of Credit are fully
drawn) 
      [explanation of differences from balance sheet debt]
                                    
 
      includes: 
         Government Reimbursement Program Costs (exclusive of those paid in such
period)
_______
 
         Loans
_______
 
         Receivables Transaction Amounts
_______
 
         preferred Capital Stock obligations2
_______
 
         Attributable Indebtedness
_______
 
plus
 
 
(ii) Letters of Credit (to the extent not included in (a));
                                    
 
minus
 
 
(iii) up to the lesser of (x) all unrestricted cash and Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries on a Consolidated basis and (y)
$750,000,000
                                    
 
Debt for the Measurement Period:
                                    
 
B.    Consolidated EBITDA calculation:
                                    
 
   (a) Consolidated Net Income of the Borrower and its Restricted Subsidiaries
                                    
 
plus 


 



B-3





--------------------------------------------------------------------------------





 
   (b) (each of (i) — (xiii) to the extent deducted from Consolidated Net Income
for such period)
 
 
(i) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries (including any cash charges for refinancing any of the Obligations)
                                    
 
(ii) income tax expense (whether federal, state, local, foreign or otherwise) of
the Borrower and its Restricted Subsidiaries
                                    
 
(iii) depreciation expense of the Borrower and its Restricted Subsidiaries
                                    
 
(iv) amortization expense of the Borrower and its Restricted Subsidiaries
                                    
 
(v) cash fees, expenses, charges, debt extinguishment costs and other costs
incurred in connection with the Transactions
                                    
 
(vi) other non-cash charges, write-downs, expenses, losses or items otherwise
reducing Consolidated Net Income (excluding any non-cash charge that results in
an accrual of a reserve for cash charges in any future period or amortization of
a prepaid cash expense that was paid in a prior period) (excluding write-offs of
current assets of the Borrower and its Restricted Subsidiaries)
                                    
 
(vii) consolidated expenses for valuation adjustments or impairment charges
                                    
 
(viii) expenses and charges relating to non-controlling interests and equity
income in Restricted Subsidiaries
                                    
 
(ix) extraordinary losses subtracted in determining Consolidated Net Income
                                    
 
(x) any losses of a Person (other than a Restricted Subsidiary) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest that is
accounted for using the equity method
                                    
 
(xi) cash fees, expenses, charges, debt extinguishment costs and other costs
incurred in connection with any Investments permitted by Section 7.6(e), (f),
(j) or (i) and any sale, lease transfer or other disposition of assets permitted
by Section 7.5(f), (g), (h), (i), (j), (k) or (m)
                                    
 
(xii) cash expenses attributable to the early extinguishment or conversion of
Debt (including deferred financing expenses written off and premiums paid)
                                    
 
(xiii) unusual or nonrecurring losses or charges for such period
                                    
 
Minus
                                    



B-4





--------------------------------------------------------------------------------





 
   (c) extraordinary gains added in determining Consolidated Net Income of the
Borrower and its Restricted Subsidiaries)
                                    
 
Minus
                                    
 
   (d) aggregate amount of all non-cash items increasing Consolidated Net Income
(other than accrual of revenue or recording of receivables in the ordinary
course of business)
                                    
 
Minus
                                    
 
   (e) unusual or nonrecurring gains for such period
                                    
 
Consolidated EBITDA for Measurement Period:
                                    
 
Leverage Ratio for Measurement Period:
[    ] to 1.00
 
Covenant Requirement for Measurement Period:
[    ] to 1.00























______________________________________ 
2
But excludes Contingent Obligations permitted under Section 7.2 of the Credit
Agreement as well as Non-Financing Lease Obligations





B-5





--------------------------------------------------------------------------------






EXHIBIT C
[Form of]
SOLVENCY CERTIFICATE
[Date]
I, the undersigned, the chief financial officer of DaVita Inc., a Delaware
corporation (“Borrower”), DO HEREBY CERTIFY on behalf of Borrower that:
1.    This Certificate is furnished pursuant to Section 5.1(f) of the Credit
Agreement, (as in effect on the date of this Certificate); the capitalized terms
defined therein being used herein as therein defined, dated as of August 12,
2019 among Borrower, the Guarantors, the Lenders, Wells Fargo Bank, National
Association, as Administrative Agent, Collateral Agent and Swingline Lender, and
the other agents party thereto (as from time to time in effect, the “Credit
Agreement”).
2.    Immediately following the consummation of the Transactions and immediately
following the making of each Loan on the date hereof and after giving effect to
the application of the proceeds of each Loan on the date hereof; (a) the amount
of the “present fair saleable value” of the assets of each Loan Party
(individually and on a Consolidated basis with its Subsidiaries) will exceed the
amount of all “liabilities of such Loan Party, contingent or otherwise”, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors; (b) the “present fair
saleable value” of the assets of each Loan Party will be greater than the amount
that will be required to pay the liability of such Loan Party on its debts as
such debts become absolute and matured; (c) each Loan Party will not have an
unreasonably small amount of capital with which to conduct its business; and
(d) each Loan Party will be able to pay its debts as they mature. For purposes
of this certificate, (i) “debt” means liability on a “claim,” and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that, customary due to/due from intercompany arrangements
which do not create a contractual repayment requirement shall not be treated as
a debt or liability for purposes of determination of solvency.
[Signature Page Follows]


C-1





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
DAVITA INC.
By:                    
    Name:    
    Title:    [Chief Financial Officer]




C-2





--------------------------------------------------------------------------------






EXHIBIT D
[Reserved]




D-1





--------------------------------------------------------------------------------






EXHIBIT E
[Form of]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.    Assignor:        _____________________________________________
2.    Assignee:        _____________________________________________
                [and is an Affiliate/Approved Fund of [identify Lender]3]
3.    Borrower(s):        DaVita Inc.
4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
5.    Credit Agreement:    The Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in
______________________________________ 
3
Select as applicable.



E-1





--------------------------------------------------------------------------------





                                    
the Credit Agreement), the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto.


6.    Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage
Assigned of Commitment/Loans4
Tranche A Term Facility
$
$
   %
Tranche B Term Facility
$
$
   %
Dollar Revolving Facility
$
$
   %
Alternative Currency Revolving Facility
$
$
   %



[Page break]
























































______________________________________ 
4
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



E-2





--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]5 
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:            
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:            
    Title:
Consented to and Accepted:
[DAVITA INC.
By:            
    Name:    
    Title:    ]6 








______________________________________ 
5
This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.



6
To be completed to the extent consent is required under Section 11.6(b) of the
Credit Agreement.



E-3





--------------------------------------------------------------------------------





[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as [Administrative Agent]7 [Issuing Lender and Swingline Lender]8 
By:            
    Name:    
    Title:    ]






















______________________________________ 
7
To be completed to the extent consent is required under Section 11.6(b) of the
Credit Agreement.



8
Reference to Issuing Lender and Swingline Lender required for an assignment of
Revolving Commitments.



E-4





--------------------------------------------------------------------------------





ANNEX 1 to Assignment and Assumption
DAVITA INC.
CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 4.7 thereof or delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (v) if
it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption an Administrative Questionnaire, (vi) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.19 of the Credit Agreement, duly completed and executed by
the Assignee and (viii) it is not a Disqualified Lender or an affiliate of a
Disqualified Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and


E-5





--------------------------------------------------------------------------------





other amounts) to the Assignor for amounts that have accrued to but excluding
the Effective Date and to the Assignee for amounts that have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
(including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but otherwise without regard to conflicts of laws
principles thereof).




E-6





--------------------------------------------------------------------------------






EXHIBIT F
[Reserved]




F-1





--------------------------------------------------------------------------------






EXHIBIT G
[Form of]
PREPAYMENT OPTION NOTICE
[Lenders]


Re: DaVita Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation, as
borrower (the “Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in the Credit
Agreement), the Lenders party thereto, Wells Fargo Bank, National Association,
as Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto. The Borrower has provided us with notice pursuant to
Section 2.11(e) of the Credit Agreement that it shall be making a prepayment of
Tranche B Term Loans under the Credit Agreement.
Please notify the Administrative Agent in writing within [ ] days whether you
accept or decline this offer. Please note that failure to respond to this notice
shall be deemed an acceptance of the prepayment offered to be repaid, as listed
below.
Pursuant to Section 2.11(e) of the Credit Agreement. Borrower shall pay (i) to
the relevant Tranche B Lenders the aggregate amount necessary to prepay that
portion of the outstanding relevant Term Loans in respects of which such Lenders
have accepted prepayment (it being understood that a failure to respond to a
Prepayment Option Notice no later than 5:00 p.m. one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment shall be deemed an acceptance of the prepayment) and (ii) to the
Tranche A Lenders an amount equal to the portion of the Tranche B Prepayment
Amount not accepted by Tranche B Term Lenders, and such amount shall be applied
to the prepayment of the Tranche A Term Loans; provided that if after the
application of amounts pursuant to clause (ii), any portion of the Tranche B
Prepayment Amount not accepted by the Tranche B Term Loan Lenders shall remain,
such amount shall be used to prepay the Tranche B Term Loans on a pro rata
basis.
(A) Facility and Type of Loan being offered to be prepaid
Tranche B Term Loan
(B) Percentage of all Tranche B Term Loans offered to be prepaid
 
                                      
(C) Principal amount of your
Tranche B Term Loans offered to be prepaid
 
                                      
(D) Date of prepayment
(which is a Business Day)
 
                                      

[Signature Page Follows]


G-1





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                        
By:            
    Name:    
    Title:    




G-2





--------------------------------------------------------------------------------






EXHIBIT H
[Form of]
BORROWING REQUEST
Wells Fargo Bank, National Association
    as Administrative Agent for
the Lenders referred to below,
550 South Tryon Street,
Charlotte, North Carolina 28202
[ ]


Re: DaVita Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in the Credit Agreement), the
Lenders, Wells Fargo Bank, National Association, as Administrative Agent,
Collateral Agent and Swingline Lender, and the other agents party thereto.
Borrower hereby gives you notice that it requests a Credit Extension pursuant to
Section [2.2] [2.5] [2.7] of the Credit Agreement, and in that connection sets
forth below the terms on which such Credit Extension is requested to be made:


H-1





--------------------------------------------------------------------------------





(A) Facility of Credit Extension
[Dollar Revolving Facility]  
[Alternative Currency Revolving Facility]
[Tranche A Term Facility]
[Tranche B Term Facility]
[Swingline Loan]
(B) Principal amount of
Credit Extension9
 
                                                        
(D) Currency
 
(D) Date of Credit Extension
(which is a Business Day)
 
                                                        
(E) Type of Credit Extension
[ABR] [Eurodollar]10
(F) Interest Period and the last day thereof11
 
                                                        
(G) Funds are requested to be disbursed to Borrower’s account with  
Wells Fargo Bank, National Association (Account No.                ).





[Borrower hereby acknowledges that the delivery of this Borrowing Request shall
constitute a representation and warranty by the]12 Borrower [hereby represents
and warrants]13 that, [on the date of the proposed credit extension,] 14 the
conditions to lending specified in Sections 5.2(b) and (c) of the Credit
Agreement [are]15 [have been]16 satisfied [as of the date hereof].17  
[Signature Page Follows]


______________________________________ 
9
Each borrowing under the Dollar Revolving Commitments and each borrowing of
Alternative Currency Revolving Loans denominated in Dollars shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Dollar Revolving Commitments or
Available Alternative Currency Revolving Commitments, as applicable, are less
than $1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each borrowing
under the Alternative Currency Revolving Commitments (other than borrowings
denominated in Dollars) should be in an amount equal to the Alternative Currency
Equivalent of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.

10
Shall be ABR for Swingline Loans.

11
Shall be subject to the definition of “Interest Period” in the Credit Agreement.

12
To be included in borrowings requested prior to the Closing Date

13
To be included only in borrowings requested after the Closing Date

14
To be included in borrowings requested prior to the Closing Date

15
To be included only in borrowings requested after the Closing Date

16
To be included in borrowings requested prior to the Closing Date

17
To be included only in borrowings requested after the Closing Date





H-2





--------------------------------------------------------------------------------





DAVITA INC.
By:            
    Name:    
    Title:    [Responsible Officer]






H-3





--------------------------------------------------------------------------------






EXHIBIT I
[RESERVED]




I-1





--------------------------------------------------------------------------------






EXHIBIT J-1
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in the Credit Agreement), the
Lenders, Wells Fargo Bank, National Association, as Administrative Agent,
Collateral Agent and Swingline Lender, and the other agents party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.19(d)(2)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.
[NAME OF LENDER]
By:            
    Name:
    Title:

[ADDRESS]


Dated: ______________________, 20__.


J-1-1





--------------------------------------------------------------------------------






EXHIBIT J-2
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Section 1 of the Credit
Agreement), the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto. Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19(d)(2)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a 10-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or any of its Applicable Partners’/Members’ conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partner’s/member’s that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[NAME OF PARTICIPANT]
By:            
    Name:
    Title:

[ADDRESS]


Dated: ______________________, 20__


J-2-1





--------------------------------------------------------------------------------






EXHIBIT J-3
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Section 1 of the Credit
Agreement), the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto. Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19(d)(2)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
no payments in connection with any Loan Document are effectively connected with
the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.
[NAME OF PARTICIPANT]
By:            
    Name:
    Title:

[ADDRESS]


Dated: ______________________, 20__.




J-3-1    





--------------------------------------------------------------------------------






EXHIBIT J-4
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Section 1 of the Credit
Agreement), the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto. Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19(d)(2)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a 10-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or any of its Applicable Partners’/Members’ conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partner’s/member’s that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[NAME OF LENDER]
By:            
    Name:
    Title:

[ADDRESS]
Dated: ______________________, 20__.




J-4-1    





--------------------------------------------------------------------------------






EXHIBIT K


[RESERVED]


K-1





--------------------------------------------------------------------------------






EXHIBIT L
[Form of]
JOINDER AGREEMENT
Reference is made to the Credit Agreement, dated as of August 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita Inc., a Delaware corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given to it in the Credit Agreement), the
Lenders, Wells Fargo Bank, National Association, as Administrative Agent,
Collateral Agent and Swingline Lender, and the other agents party thereto.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and the Issuing
Lenders to issue Letters of Credit to or for the benefit of Borrower;
WHEREAS, pursuant to Section 6.12(a) of the Credit Agreement, the undersigned
Subsidiary (the “New Guarantor”) is executing this joinder agreement (“Joinder
Agreement”) to the Credit Agreement in order to induce the Lenders to make
additional Revolving Loans and the Issuing Lenders to issue Letters of Credit
and as consideration for the Loans previously made [and Letters of Credit
previously issued].
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
1.    Guarantee. In accordance with Section 6.12(a) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement
applicable to it, in each case to the extent required by the Credit Agreement.
3.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.    Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by


L-1





--------------------------------------------------------------------------------





facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 11.2 of the
Credit Agreement.
7.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]


L-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW GUARANTOR]
By:            
    Name:    
    Title:    
Address for Notices:





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent
By:            
    Name:    
    Title:    


L-3





--------------------------------------------------------------------------------





[Note: Schedules to be attached.]






L-4





--------------------------------------------------------------------------------






EXHIBIT M
[Form of]
INTERCOMPANY NOTE
New York, New York
    [date]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
This note (“Note”) is the Intercompany Note referred to in the Credit Agreement,
dated as of August 12, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among DaVita Inc.,
a Delaware corporation (“Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in the
Credit Agreement), the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto, and is subject to the terms thereof, and shall be pledged
by each Payee pursuant to the Security Agreement, to the extent required
pursuant to the terms thereof. Each Payee hereby acknowledges and agrees that
the Administrative Agent and Collateral Agent may exercise all rights provided
in the Credit Agreement and the Security Agreement with respect to this Note.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower or a Guarantor shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Payor, including, without limitation, where applicable,
under such Payor’s guarantee of the Secured Obligations (such Secured
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest,
fees or expenses thereon accruing after the commencement of any case or
proceedings referred to in clause (i) below, whether or not such interest, fees
or expenses is an allowed or allowable claim in such case or proceeding, being
hereinafter collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy case or proceedings under
the United States Bankruptcy Code or any other analogous state or foreign law,
and any receivership, liquidation, reorganization or other similar cases or
proceedings in connection therewith, relative to any Payor or to its creditors,
as such, or to its property, and in the event of any case or proceedings for
voluntary liquidation, dissolution or other winding up of such Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any Payee is entitled to receive
(whether directly or indirectly), or make


M-1





--------------------------------------------------------------------------------





any demands for, any payment or other distribution on account of this Note and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution to
which such Payee would otherwise be entitled (other than debt securities of such
Payor that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;
(ii)    if any Event of Default occurs and is continuing with respect to any
Senior Indebtedness (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Payor or any other Person on its behalf with respect to this Note;
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities) and
whether directly by purchase, redemption, setoff, recoupment or otherwise, in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of the foregoing clause (i) or (ii) before all Senior
Indebtedness shall have been paid in full in cash, such payment or distribution
shall be held in trust for the benefit of, and shall be promptly paid over or
delivered to, the holders of Senior Indebtedness (or their representatives),
ratably according to the respective aggregate amounts remaining unpaid thereon,
to the extent necessary to pay all Senior Indebtedness in full in cash;
(iv)    Each Payee agrees to file all claims and proofs of claim against the
Payor in any bankruptcy or other case or proceeding (including any case or
proceedings referred to in clause (i) above) in which the filing of claims or
proofs of claim is required by law or applicable court order in respect of the
indebtedness evidenced by this Note, and the Administrative Agent shall be
entitled to all of such Payee’s rights thereunder.  If for any reason a Payee
fails to file such claim or proof of claim at least 10 Business Days prior to
the last date on which such claim should or is required by applicable law or
court order to be timely filed, such Payee hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact, and the
Administrative Agent is hereby authorized to act as attorney-in-fact in such
Payee’s name to file such claim or proof of claim or, in the Administrative
Agent’s discretion, to assign such claim to and cause a proof of claim to be
filed in the name of the Administrative Agent or its nominee; and
(v)    Each Payee waives the right to compel that any property of any Payor or
any property of any Guarantor or any other Person be applied in any particular
order to discharge any Loans. Each Payee expressly waives the right to require
the Administrative Agent or any other Lender to proceed against any Payor, any
Guarantor or any other Person, or to pursue any other remedy in its or their
power that such Payee cannot pursue and that would lighten such Payee’s burden,
notwithstanding that the failure of the Administrative Agent or any such other
party to do so may thereby prejudice such Payee. Each Payee agrees that it shall
not be discharged, exonerated or have its obligations hereunder reduced (i) as a
result of any delay by the Administrative Agent or any other Lender in
proceeding against or enforcing any remedy against any Payor, any Guarantor or
any other Person; (ii) by the Administrative Agent or any holder of Senior
Indebtedness releasing any Payor, any guarantor of any Senior Indebtedness or
any other Person from all or any part of the Senior Indebtedness; or (iii) by
the discharge of any Payor, any guarantor of any Senior Indebtedness


M-2





--------------------------------------------------------------------------------





or any other Person by an operation of law or otherwise, with or without the
intervention or omission of the Administrative Agent or any such holder.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, the Collateral Agent, the
Issuing Lenders, the Lenders and the other Secured Parties and the
Administrative Agent, the Collateral Agent, the Issuing Lenders, the Lenders and
the other Secured Parties are obligees under this Note to the same extent as if
their names were written herein as such and the Administrative Agent and the
Collateral Agent may, on behalf of the Secured Parties, proceed to enforce the
subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
Each Payee and each Payor hereby agree that the subordination provisions set
forth in this Note are for the benefit of the Administrative Agent, the
Collateral Agent, the Issuing Lenders, the Lenders and the other Secured
Parties. Each Payee agrees that the subordination provisions set forth in this
Agreement constitute an enforceable “subordination agreement” within the meaning
of Section 510(a) of the Bankruptcy Code or any similar provision of any other
applicable analogous state or foreign law.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof.
From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page hereto, which shall automatically be incorporated
into this Note (each additional Subsidiary, an “Additional Party”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Party shall be a Payor and/or
a Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor or Payee hereunder. This Note shall
be fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other person becomes or fails to become or ceases to
be a Payor or Payee hereunder.


M-3





--------------------------------------------------------------------------------





THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).
[List Borrower and All Subsidiaries]
By:            
    Name:
    Title:




M-4





--------------------------------------------------------------------------------






EXHIBIT N-1
[Form of]
REVOLVING LOAN NOTE
$_________________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, DaVita Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to [                            ] or its
registered assigns (the “Lender”) on the Revolving Termination Date, in lawful
money of the United States or such other Alternative Currency in which a
relevant Revolving Loan was made and in immediately available funds the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrower further
agrees to pay interest in like money at such office specified in Section 2.17(d)
of the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.14
of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Revolving Loan of the Lender outstanding under
the Credit Agreement, the date and amount of each payment or prepayment of
principal hereof, and the date of each interest rate conversion or continuation
pursuant to Section 2.12 of the Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


N-1-1





--------------------------------------------------------------------------------





THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTY UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]


N-1-2





--------------------------------------------------------------------------------





DAVITA INC.,
as Borrower
By:            
    Name:    
    Title:    




N-1-3





--------------------------------------------------------------------------------






EXHIBIT N-2
[Form of]
TRANCHE A TERM LOAN NOTE
$_______________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, DaVita Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to [                                ] or
its registered assigns (the “Lender”) on the Tranche A Term Loan Maturity Date
in lawful money of the United States and in immediately available funds, the
principal amount of ____________ DOLLARS ($____________), or, if less, the
aggregate unpaid principal amount of all Tranche A Term Loans of the Lender
outstanding under the Credit Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Credit
Agreement. Borrower further agrees to pay interest in like money at such office
specified in Section 2.17(d) of the Credit Agreement on the unpaid principal
amount hereof from time to time from the date hereof at the rates, and on the
dates, specified in Section 2.14 of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Tranche A Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.12 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


N-2-1





--------------------------------------------------------------------------------





THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTY UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]


N-2-2





--------------------------------------------------------------------------------





DAVITA INC.,
as Borrower
By:            
    Name:    
    Title:    






N-2-3





--------------------------------------------------------------------------------






EXHIBIT N-3
[Form of]
TRANCHE B TERM LOAN NOTE
$____________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, DaVita Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to [                                    ]
or its registered assigns (the “Lender”) on the Tranche B Term Loan Maturity
Date, in lawful money of the United States and in immediately available funds,
the principal amount of ________ DOLLARS ($______), or if less, the aggregate
unpaid principal amount of all Tranche B Term Loans of the Lender outstanding
under the Credit Agreement referred to below, which sum shall be due and payable
in such amounts and on such dates as are set forth in the Credit Agreement.
Borrower further agrees to pay interest in like money at such office specified
in Section 2.17(d) of the Credit Agreement on the unpaid principal amount hereof
from time to time from the date hereof at the rates, and on the dates, specified
in Section 2.14 of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Tranche B Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.12 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


N-3-1





--------------------------------------------------------------------------------





THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTY UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]


N-3-2





--------------------------------------------------------------------------------





DAVITA INC.,
as Borrower
By:            
    Name:    
    Title:    




N-3-3





--------------------------------------------------------------------------------






EXHIBIT N-4
[Form of]
SWINGLINE NOTE
$____________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, DaVita Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to[                                    ] or
its registered assigns (the “Lender”) on the Revolving Termination Date, in
lawful money of the United States and in immediately available funds, the
principal amount of the lesser of (a) ____________ ($____________) and (b) the
aggregate unpaid principal amount of all Swingline Loans made by Lender to the
undersigned pursuant to Sections 2.6 and 2.7 of the Credit Agreement referred to
below. Borrower further agrees to pay interest on the unpaid principal amount
hereof in like money at such office specified in Section 2.17(d) of the Credit
Agreement from time to time from the date hereof at the rates and on the dates
specified in Section 2.14 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Swingline Lender, and the other
agents party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE


N-4-1





--------------------------------------------------------------------------------





RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTY UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]


N-4-2





--------------------------------------------------------------------------------





DAVITA INC.,
as Borrower
By:            
    Name:    
    Title:    




N-4-3





--------------------------------------------------------------------------------






EXHIBIT O
[Form of]
LC REQUEST
Dated    [ ]
Wells Fargo Bank, National Association, as Administrative Agent under the Credit
Agreement, dated as of August 12, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among DaVita Inc., a Delaware corporation, the Lenders from time to time party
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Collateral Agent and Swingline Lender, and the other agents party thereto.
Wells Fargo Bank, National Association,
as Administrative Agent for
the Lenders referred to below,
[ ]


Ladies and Gentlemen:
We hereby request that [name of proposed Issuing Lender], as Issuing Lender
under the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
Letter of Credit for the account of the undersigned on [ ] (the “Date of
[Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate stated amount of
[ ]18. [Such Letter of Credit was originally issued on [date].] The requested
Letter of Credit shall be a [Dollar Letter of Credit] [Alternative Currency
Letter of Credit]. The requested Letter of Credit [shall be] [is] denominated in
[ ]19.
For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meanings provided therein.










_____________________
18
Aggregate initial stated amount of Letter of Credit.

19
Currency in which the Letter of Credit shall be denominated (which, in the case
of a Dollar Letter of Credit, shall be in Dollars, and, in the case of an
Alternative Currency Letter of Credit, shall be in Dollars or any other
Alternative Currency).



O-1





--------------------------------------------------------------------------------





The beneficiary of the requested Letter of Credit [will be] [is] [ ], and such
Letter of Credit [will be] [is] in support of (20) and [will have] [has] a
stated expiration date of [ ]21. [Describe the nature of the amendment, renewal
or extension.]
We hereby certify that:
(1)    Each of Borrower and each other Loan Party is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed, and, as of today and at the
time of and immediately after giving effect to the [issuance] [amendment]
[renewal] [extension] of the Letter of Credit requested herein, no Default has
or will have occurred and be continuing.
(2)    Each of the representations and warranties made by any Loan Party set
forth in any Loan Document are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.
(3)    [After giving effect to the request herein, the LC Obligations will not
exceed the LC Commitment, the Available Dollar Revolving Commitments will not be
less than zero and the Dollar LC Obligations with respect to any Issuing Lender
will not exceed the applicable Specified Dollar LC Sublimit of such Issuing
Lender then in effect.] [After giving effect to the request herein, the LC
Obligations will not exceed the LC Commitment, the Alternative Currency LC
Obligations will not be less than zero and the Alternative Currency LC
Obligations with respect to any Issuing Lender will not exceed the applicable
Specified Alternative Currency LC Sublimit of such Issuing Lender then in
effect.]




_____________________
20
Insert description of the obligation to which it relates in the case of standby
Letters of Credit and a description of the commercial transaction which is being
supported in the case of commercial Letters of Credit.

21
Each Letter of Credit shall expire no later than the first anniversary of its
date of issuance or last renewal (unless otherwise agreed by the relevant
Issuing Lender) and no Letter of Credit shall expire following the date that is
five Business Days prior to the Revolving Termination Date (or with respect to
any Letters of Credit outstanding with respect to an Extended Revolving
Commitment, the Maturity Date applicable thereto), unless the relevant Issuing
Lender has approved a later expiry date (which approval may be subject to such
Letter of Credit being cash collateralized or otherwise backstopped pursuant to
arrangements acceptable to such Issuing Lender) (it being understood that the
participations of the Applicable Participants in any undrawn Letter of Credit
shall in any event terminate on the Letter of Credit Facility Expiration Date).





O-2





--------------------------------------------------------------------------------





Copies of all relevant documentation with respect to the supported transaction
are attached hereto.
DAVITA INC.
By:            
    Name:    
    Title:    




O-3





--------------------------------------------------------------------------------






EXHIBIT P
[Form of]
INTEREST ELECTION REQUEST
Wells Fargo Bank, National Association,
as Administrative Agent for
the Lenders referred to below,
550 South Tryon Street,
Charlotte, North Carolina 28202
[ ]
[Date]
Re: DaVita Inc.
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.12 of
the Credit Agreement, dated as of August 12, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among DaVita Inc., a Delaware corporation (“Borrower”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in the Credit Agreement), the Lenders, Wells
Fargo Bank, National Association, as Administrative Agent, Collateral Agent and
Swingline Lender, and the other agents party thereto.
Borrower hereby requests that on [__________]22 (the “Interest Election Date”),
1.    $[__________] of the presently outstanding principal amount of the Loans
originally made on [__________],
2.    and all presently being maintained as [ABR Loans] [Eurodollar Loans],
3.    be [converted into] [continued as],
4.    [Eurodollar Loans having an Interest Period of [one/two/three/six/twelve]
months] [ABR Loans].\
__________________
22
Shall be a Business Day that is (a) the next Business Day following the date
hereof in the case of a conversion into ABR Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 2:00 p.m.,
New York City time on the date hereof, otherwise the second Business Day
following the date of delivery hereof or (b) three Business Days following the
date hereof in the case of a conversion into Eurodollar Loans denominated in
Dollars to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 2:00 p.m. New York City time on the date hereof,
otherwise the fourth Business Day following the date of delivery hereof. Notices
of continuation of any Eurodollar Loan shall be delivered to the Administrative
Agent not later than 11:00 A.M. Local Time, three Business Days prior to the
last day of the then current Interest Period with respect thereto.



P-1





--------------------------------------------------------------------------------





The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.12
of the Credit Agreement);
(b)    no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]


P-2





--------------------------------------------------------------------------------





Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.
DAVITA INC.
By:            
    Name:    
    Title:    




P-3





--------------------------------------------------------------------------------






EXHIBIT Q
[FORM OF]
FIRST-LIEN INTERCREDITOR AGREEMENT
Among
DAVITA INC.,
as Borrower,
the other Grantors party hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authorized Representative for the Credit Agreement Secured Parties,
[ ]
as the Initial Additional Authorized Representative,
and
each additional Authorized Representative from time to time party hereto
dated as of [ ], 20[ ]











--------------------------------------------------------------------------------






FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [ ], 20[ ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among DAVITA INC. a Delaware corporation
(the “Borrower”), the other Grantors (as defined below) from time to time party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent for the
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Authorized Representative
for the Credit Agreement Secured Parties (as each such term is defined below),
the Other Collateral Agent (as defined below) and Authorized Representative for
the Initial Additional First-Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, as Authorized Representative for the
Credit Agreement Secured Parties, the Credit Agreement Collateral Agent (for
itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties), each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) and the Grantors agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, indentures, security documents and other operative agreements evidencing
or governing such Indebtedness and the Liens securing such Indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any other
Additional First-Lien Obligations.
“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.
“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative or Collateral Agent
with respect thereto, and shall include the Initial Additional First-Lien
Secured Parties.


Q-2



--------------------------------------------------------------------------------





“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.
“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, at any time (x) prior to the time the Other Collateral Agent becomes
the Controlling Collateral Agent, the Administrative Agent, and (y) from and
after the time that the Other Collateral Agent becomes the Controlling
Collateral Agent, the Major Non-Controlling Authorized Representative.
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the Additional
Senior Class Debt Representative for such Series named in the applicable Joinder
Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Other Collateral Agent and (iii) in the
case of any other Series of Additional First-Lien Obligations, the Authorized
Representative for such Series named in the applicable Joinder Agreement.


Q-3



--------------------------------------------------------------------------------





“Controlling Collateral Agent” means, with respect to any Shared Collateral, (i)
until the earlier of (x) the Discharge of Credit Agreement Obligations and (y)
the Non-Controlling Authorized Representative Enforcement Date, the Credit
Agreement Collateral Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Other Collateral Agent (acting on the
instructions of the Applicable Authorized Representative).
“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Credit Agreement, dated as of August 12,
2019, among the Borrower, the lenders from time to time party thereto, Wells
Fargo Bank, National Association, as administrative agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”),
collateral agent and as swingline lender and the other parties thereto, as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.
“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Credit Agreement Security Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral pursuant to the terms of the
document govering such Series of First-Lien Obligations. The term “Discharged”
shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Other Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.


Q-4



--------------------------------------------------------------------------------





“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.
“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.
“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Security Documents and (ii) the Additional First-Lien Security Documents.
“Grantors” means the Borrower and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations
(including any subsidiary that becomes party hereto pursuant to Section 5(e)).
The Grantors existing on the date hereof are set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.
Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [ ], among the Borrower, [the Guarantors identified
therein,] and [ ], as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness.
“Initial Additional First-Lien Obligations” means the Secured Obligations as
such term is defined in the Initial Additional First-Lien Security Agreement.
“Initial Additional First-Lien Secured Parties” means the Other Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.
“Initial Additional First-Lien Security Agreement” means the security agreement
dated as of the date hereof, the Borrower, the Other Collateral Agent and the
other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case or proceeding commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other


Q-5



--------------------------------------------------------------------------------





Grantor or any similar case or proceeding relative to the Borrower or any other
Grantor or its creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Credit Agreement Collateral Agent is not the Controlling Collateral
Agent, the Authorized Representative of the Series of Additional First-Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-


Q-6



--------------------------------------------------------------------------------





Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Additional
First-Lien Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Administrative Agent or the Credit Agreement Collateral Agent has commenced and
is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Other Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [ ] and (b) after the Discharge of the
Initial Additional First-Lien Obligations, the Authorized Representative for the
Series of Additional First-Lien Obligations that constitutes the largest
outstanding principal amount of any then outstanding Series of Additional
First-Lien Obligations.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of a Collateral Agent under the
terms of a First-Lien Security Document.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.
“Security Agreement” means the Security Agreement, dated as of August 12, 2019,
among the Borrower, the Administrative Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.
“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized


Q-7



--------------------------------------------------------------------------------





Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the Additional First-Lien Obligations incurred after the
date hereof pursuant to any Additional First-Lien Document, which pursuant to
any Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Additional First-Lien
Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid and perfected security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, amended and restated, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.
SECTION 1.03    Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(for such Series, any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First-Lien Obligations, an “Impairment” of
such Series); provided that the existence of a maximum claim with respect to any
real property subject to a mortgage that applies to all First-Lien Obligations
shall not be deemed to be an Impairment of any Series of First-Lien Obligations.
In the event of any Impairment with respect to any Series of First-Lien
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of First-Lien Obligations,


Q-8



--------------------------------------------------------------------------------





and the rights of the holders of such Series of First-Lien Obligations
(including, without limitation, the right to receive distributions in respect of
such Series of First-Lien Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such First-Lien Obligations
subject to such Impairment. Additionally, in the event the First-Lien
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Lien Obligations or the First-Lien Security Documents
governing such First-Lien Obligations shall refer to such obligations or such
documents as so modified.
ARTICLE II

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or
any First-Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor
(including any adequate protection payments) or any First-Lien Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by the Controlling
Collateral Agent or any First-Lien Secured Party on account of such enforcement
of rights or remedies or received by the Controlling Collateral Agent or any
First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied (i)
FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of any Secured Credit Document, (ii)
SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents; provided that following the
commencement of any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor, solely as among the holders of First-Lien Obligations and solely
for purposes of this clause (ii) and not any other debt facility for the
applicable Series of First-Lien Obligations, in the event the value of the
Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the First-Lien Obligations to be allowed under Section 506(a) and
(b) of the Bankruptcy Code or any other applicable provision of the Bankruptcy
Code or other applicable Bankruptcy Law in such Insolvency or Liquidation
Proceeding, the amount of First-Lien Obligations of each Series of First-Lien
Obligations shall include only the maximum amount of Post-Petition Interest on
the First-Lien Obligations allowable under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other applicable Bankruptcy Law in such Insolvency or Liquidation Proceeding and
(iii) THIRD, after Discharge of all First-Lien Obligations, to the Borrower and
the other Grantors or their successors or assigns, as their interests may
appear, or to whomsoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct. If, despite the provisions of this
Section 2.01(a), any First-Lien Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the First-Lien
Obligations to which it is then entitled in accordance with this Section
2.01(a), such First-Lien Secured Party shall hold such payment or


Q-9



--------------------------------------------------------------------------------





recovery in trust for the benefit of all First-Lien Secured Parties for
distribution in accordance with this Section 2.01(a). Notwithstanding the
foregoing, with respect to any Shared Collateral for which a third party (other
than a First-Lien Secured Party) has a lien or security interest that is junior
in priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.
(b)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First-Lien Secured
Party hereby agrees that the Liens securing each Series of First-Lien
Obligations on any Shared Collateral shall be of equal priority.
(c)    Notwithstanding anything in this Agreement or any other First-Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Credit Agreement Collateral Agent pursuant to Section 2.26, 3.5, 3.10 or
Section 8 of the Credit Agreement (or any equivalent successor provision) shall
be applied as specified in the Credit Agreement and will not constitute Shared
Collateral.
SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First-Lien Secured Party shall or shall instruct any Collateral Agent
to, and neither the Other Collateral Agent nor any other Collateral Agent that
is not the Controlling Collateral Agent shall, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional First-Lien Security
Document, applicable law or otherwise, it being agreed that only the Credit
Agreement Collateral Agent, acting in accordance with the Credit Agreement
Collateral Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral at such time.
(b)    With respect to any Shared Collateral at any time when the Other
Collateral Agent is the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable


Q-10



--------------------------------------------------------------------------------





Authorized Representative) shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.
(d)    Each of the First-Lien Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.
SECTION 2.03    No Interference; Payment Over.
(a)    Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any


Q-11



--------------------------------------------------------------------------------





Shared Collateral in accordance with the provisions of this Agreement, (v) if
not the Controlling Collateral Agent, it will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Controlling Collateral Agent or any other First-Lien Secured Party to enforce
this Agreement.
(b)    Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First-Lien Security
Documents.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.
(b)    Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.
SECTION 2.05     Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any case or proceeding under the Bankruptcy Code or any
other Bankruptcy Law by or against the Borrower or any of its Subsidiaries. The
parties hereto acknowledge that the provisions of this Agreement are intended to
be enforceable as a “subordination agreement” under Section 510(a) of the
Bankruptcy Code.
(b)    If the Borrower and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)‑in‑possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law and/or
the use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) and/or to any use of cash collateral that constitutes Shared
Collateral, unless the Controlling Collateral Agent (in the case of the Other
Collateral Agent, acting on the instructions of the Applicable Authorized


Q-12



--------------------------------------------------------------------------------





Representative) shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such Shared Collateral for the
benefit of the Controlling Secured Parties, each Non-Controlling Secured Party
will subordinate its Liens with respect to such Shared Collateral on the same
terms as the Liens of the Controlling Secured Parties (other than any Liens of
any First-Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First-Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First-Lien Secured Parties of each Series to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Lien Secured Parties of such Series or its Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the
First-Lien Secured Parties receiving adequate protection shall not object to any
other First-Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First-Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.
SECTION 2.06    Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash.
SECTION 2.07    Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08    Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.


Q-13



--------------------------------------------------------------------------------





SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Other Collateral Agent, promptly
deliver all Possessory Collateral to the Other Collateral Agent together with
any necessary endorsements (or otherwise allow the Other Collateral Agent to
obtain control of such Possessory Collateral). The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith.
(b)    The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.
SECTION 2.10    Amendments to Security Documents.
(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional First-Lien Secured Party agrees that no Additional
First-Lien Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Additional First-Lien Security Document would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement.
(b)    Without the prior written consent of the Other Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Security
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Security Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrower.
ARTICLE III

Existence and Amounts of Liens and Obligations


Q-14



--------------------------------------------------------------------------------





SECTION 3.01    Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.
ARTICLE IV

The Controlling Collateral Agent
ARTICLE 4.01    Authority.
(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Controlling
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to


Q-15



--------------------------------------------------------------------------------





realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Lien Obligations from any account
debtor, guarantor or any other party) in accordance with the First-Lien Security
Documents or any other agreement related thereto or to the collection of the
First-Lien Obligations or the valuation, use, protection or release of any
security for the First-Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First-Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any borrowing
by, or grant of a security interest or administrative expense priority under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law, by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
whom such Collateral constitutes Shared Collateral.
ARTICLE V

Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Credit Agreement Collateral Agent, to it at 550 South Tryon
Street, Charlotte, North Carolina 28202, Attention of Agency Services (Email: [
]);
(b)    if to the Initial Additional Authorized Representative, to it at [ ],
Attention of [ ] (Fax No. [ ]);
(c)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.


Q-16



--------------------------------------------------------------------------------





No notice or demand on any party hereto in any case shall entitle such party to
any other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of or otherwise materially adversely affects the Borrower or
any other Grantor, with the consent of the Borrower).
(c)    Notwithstanding the foregoing, without the consent of any First-Lien
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First-Lien Secured Parties and Additional First-Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof.
(d)    Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an Authorized Officer of the Borrower to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.
SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 5.06    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Q-17



--------------------------------------------------------------------------------





SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF).
SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, New York County,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 5.01 or at such other address of which the Credit Agreement
Collateral Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Q-18



--------------------------------------------------------------------------------





SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.
SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.
SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Borrower may incur additional indebtedness after the date hereof that is secured
on an equal and ratable basis by the Liens securing the First-Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien and may be Guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement as an
Authorized Representative by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.
In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,
(i)    such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by the Collateral Agents and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;
(ii)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional


Q-19



--------------------------------------------------------------------------------





First-Lien Obligations and the initial aggregate principal amount or face amount
thereof and certified that such obligations are permitted to be incurred and
secured on a pari passu basis with the Lien securing the then extant First-Lien
Obligations and by the terms of the then extant Secured Credit Documents;
(iii)    all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional Senior Class Debt Representative to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of the Additional
Senior Class Debt Representative), and all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of the Additional Senior Class Debt
Representative); and
(iv)    the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Other Collateral Agent will continue to act in its
capacity as Other Collateral Agent in respect of the then existing Authorized
Representatives (other than the Administrative Agent) and such additional
Authorized Representative.
SECTION 5.14    Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Security Documents, Wells Fargo Bank, National Association is
acting in the capacities of Administrative Agent and Credit Agreement Collateral
Agent solely for the Credit Agreement Secured Parties. Except as expressly
provided herein or in the Additional First-Lien Security Documents, [ ] is
acting in the capacity of Other Collateral Agent solely for the Additional
First-Lien Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Other
Collateral Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents.
SECTION 5.15    Integration. This Agreement together with the other Secured
Credit Documents and the First-Lien Security Documents represents the agreement
of each of the Grantors and the First-Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First-Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.
SECTION 5.16    Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof (in accordance with the terms of
the Credit Agreement), it will cause such Subsidiary to become a party hereto by
executing and delivering an instrument in the form of Annex III. Upon such
execution and delivery, such Subsidiary will become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of such instrument shall


Q-20



--------------------------------------------------------------------------------





not require the consent of any other party hereunder, and will be acknowledged
by the Administrative Agent, the Initial Additional Authorized Representative
and each additional Authorized Representative. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
SECTION 5.17    Administrative Agent and Representative. It is understood and
agreed that the Administrative Agent and the Credit Agreement Collateral Agent
is entering into this Agreement in its capacity as administrative agent and
collateral agent under the Credit Agreement and the provisions of Section 9 of
the Credit Agreement applicable to the Agents (as defined therein) thereunder
shall also apply to the Administrative Agent and the Credit Agreement Collateral
Agent hereunder.




Q-21



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Credit Agreement Collateral Agent
By:
        
Name:    
Title:








--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authorized Representative for the Credit Agreement Secured Parties
By:
        
Name:    
Title:












--------------------------------------------------------------------------------






[ ],
as Other Collateral Agent and as Initial Additional Authorized Representative
By:
        
Name:    
Title:

By:
        
Name:    
Title:








--------------------------------------------------------------------------------






DAVITA INC.
By:
        
Name:    
Title:    



ADDITIONAL GRANTORS LISTED ON ANNEX 1
By:
        
Name:    
Title:    












--------------------------------------------------------------------------------






ANNEX I
Grantors
[ ]










ANNEX I-1





--------------------------------------------------------------------------------






ANNEX II
[FORM OF] JOINDER NO. [       ] dated as of [_______], 201[ ] to the FIRST-LIEN
INTERCREDITOR AGREEMENT dated as [ ], 20[ ] (the “First-Lien Intercreditor
Agreement”), among DAVITA INC., a Delaware corporation (the “Borrower”), and
certain subsidiaries and affiliates of the Borrower (each, a “Grantor”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Credit Agreement Collateral Agent for the
Credit Agreement Secured Parties under the First-Lien Security Documents (in
such capacity, the “Credit Agreement Collateral Agent”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Authorized Representative for the Credit Agreement
Secured Parties, [ ] as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First-Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents relating thereto, the Additional Senior Class Debt Representative in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First-Lien Intercreditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the First-Lien Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:
SECTION 1.    In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement as Additional First-Lien Obligations and
Additional First-Lien Secured Parties, with the same force and effect as if the
New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First-Lien Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.
SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral


ANNEX II-1





--------------------------------------------------------------------------------





agent, (ii) this Joinder has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and (iii) the Additional First-Lien Documents relating to such
Additional Senior Class Debt provide that, upon the New Representative’s entry
into this Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First-Lien Intercreditor Agreement as Additional First-Lien Secured Parties.
SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.
SECTION 4.    Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).
SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good‑faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.
SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.


ANNEX II-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as
[          ] and as collateral agent for the holders of
[                        ],
By:
        
Name:    
Title:    

Address for notices:

    
    
attention of:    
Telecopy:    




ANNEX II-3





--------------------------------------------------------------------------------





Acknowledged by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
By:
    
Name:
Title:

[ ],
as the Initial Additional Authorized Representative [and the Other Collateral
Agent],
By:
    
Name:
Title:

[OTHER AUTHORIZED REPRESENTATIVES]
DAVITA INC.,
as Borrower
By:
    
Name:
Title:

THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,
By:
    
Name:
Title:







ANNEX II-4





--------------------------------------------------------------------------------






Schedule I to the
Joinder to the
First-Lien Intercreditor Agreement
Grantors
[ ]




Schedule I-1





--------------------------------------------------------------------------------






ANNEX III


SUPPLEMENT NO. [ ] dated as of [    ], 201[ ], to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [ ], 20[ ] (the “First Lien Intercreditor Agreement”),
among DAVITA INC., a Delaware corporation (the “Borrower”), certain subsidiaries
and affiliates of the Borrower (each a “Grantor”), Wells Fargo Bank, National
Association, as Administrative Agent under the Credit Agreement, [    ], as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time party thereto.
A.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Sup- plement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement and the Additional First-Lien Documents.
Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as
follows:
SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Gran- tor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
con- stitute an original, but all of which when taken together shall constitute
a single contract. This Supple- ment shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND


ANNEX III-1



--------------------------------------------------------------------------------





CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF).
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.
SECTION 8. The Borrower agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the appli- cable Secured Credit
Documents.


ANNEX III-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.


[NAME OF NEW SUBSIDIARY GRANTOR], as
[          ] and as collateral agent for the holders of
[                        ],
By:
        
Name:    
Title:    

Acknowledged by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
By:
    
Name:
Title:

[ ],
as the Initial Additional Authorized Representative and the Other Collateral
Agent and,
By:
    
Name:
Title:

[OTHER AUTHORIZED REPRESENTATIVES]








ANNEX III-3


 